Exhibit 10.2

 

Execution Version

Certain identified information has been omitted from this document because it is
both not material and would be competitively harmful if publicly disclosed, and
had been marked with “[***]” to indicate where omissions have been made.

 

 

 

CREDIT AND GUARANTY AGREEMENT

 

dated as of April 2, 2019 among

REVA MEDICAL, INC.,

as Company,

 

VARIOUS LENDERS,

 

and

 

GOLDMAN SACHS INTERNATIONAL

as Administrative Agent, Collateral Agent, and Lead Arranger,

 



 

USD $3,800,000 Senior Secured Credit Facility

 



 



WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

 

 

SECTION 1   DEFINITIONS AND INTERPRETATION1

 

1.1

Definitions1

 

1.2

Accounting Terms, Financials Statements, Calculations, Etc26

 

1.3

Interpretation, Etc27

SECTION 2   LOANS28

 

2.1

Term Loans28

 

2.2

[Reserved]29

 

2.3

[Reserved]29

 

2.4

Pro Rata Shares; Availability of Funds29

 

2.5

Use of Proceeds30

 

2.6

Evidence of Debt; Register; Lenders’ Books and Records; Notes30

 

2.7

Interest on Loans31

 

2.8

Conversion/Continuation32

 

2.9

Default Interest32

 

2.10

Fees33

 

2.11

[Reserved]33

 

2.12

Voluntary Prepayments/Commitment Reductions33

 

2.13

Mandatory Prepayments33

 

2.14

Application of Prepayments/Reductions34

 

2.15

General Provisions Regarding Payments35

 

2.16

Ratable Sharing36

 

2.17

Making or Maintaining LIBO Rate Loans37

 

2.18

Increased Costs; Capital Adequacy38

 

2.19

Taxes; Withholding, Etc.40

 

2.20

Obligation to Mitigate42

 

2.21

Defaulting Lenders43

 

2.22

Removal or Replacement of a Lender44

SECTION 3   CONDITIONS PRECEDENT45

 

3.1

Closing Date45

 

3.2

Conditions to Each Credit Extension48

SECTION 4   REPRESENTATIONS AND WARRANTIES49

 

4.1

Organization; Requisite Power and Authority; Qualification49

 

4.2

Capital Stock and Ownership49

 

4.3

Due Authorization50

 

4.4

No Conflict50

 

4.5

Governmental Consents50

 

4.6

Binding Obligation50

 

4.7

Historical Financial Statements50

 

4.8

[Reserved]50

 

4.9

No Material Adverse Change51



1

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

 

4.10

No Restricted Junior Payments51

 

4.11

Adverse Proceedings, etc51

 

4.12

Payment of Taxes51

 

4.13

Properties51

 

4.14

Environmental Matters52

 

4.15

No Defaults.52

 

4.16

Material Contracts52

 

4.17

Governmental Regulation52

 

4.18

Federal Reserve Regulations; Exchange Act53

 

4.19

Employee Matters53

 

4.20

Employee Benefit Plans53

 

4.21

Certain Fees54

 

4.22

Solvency54

 

4.23

[Reserved]54

 

4.24

Compliance with Statutes, Etc54

 

4.25

Disclosure54

 

4.26

Sanctions; Anti-Corruption and Anti-Bribery Laws; Anti-Terrorism and Anti-

Money Laundering Laws; Etc.54

 

4.27

Senior Indebtedness55

SECTION 5   AFFIRMATIVE COVENANTS55

 

5.1

Financial Statements and Other Reports55

 

5.2

Existence58

 

5.3

Payment of Taxes and Claims58

 

5.4

Maintenance of Properties59

 

5.5

Insurance59

 

5.6

Books and Records; Inspections59

 

5.7

Lenders Meetings59

 

5.8

Compliance with Laws59

 

5.9

Environmental60

 

5.10

Additional Guarantors60

 

5.11

[Reserved]60

 

5.12

[Reserved]60

 

5.13

Further Assurances60

 

5.14

Miscellaneous Covenants61

 

5.15

[Post Closing Matters61

 

5.16

Milestones61

SECTION 6   NEGATIVE COVENANTS62

 

6.1

Indebtedness62

 

6.2

Liens63

 

6.3

Equitable Lien64

 

6.4

No Further Negative Pledges64

 

6.5

Restricted Junior Payments65

 

6.6

Restrictions on Subsidiary Distributions65

 

6.7

Investments65

 

6.8

Financial Covenants66

 

6.9

Fundamental Changes; Disposition of Assets; Acquisitions.66

 

6.10

Disposal of Subsidiary Interests66



2

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

 

6.11

Sales and Lease-Backs67

 

6.12

Transactions with Shareholders and Affiliates67

 

6.13

Conduct of Business67

 

6.14

[Reserved]67

 

6.15

[Reserved]67

 

6.16

Amendments or Waivers with Respect to Certain Indebtedness67

 

6.17

Fiscal Year; Accounting Policies68

 

6.18

Deposit Accounts and Securities Accounts68

 

6.19

Amendments to Organizational Agreements and Material Contracts68

 

6.20

Prepayments of Certain Indebtedness68

 

6.21

Use of Proceeds68

SECTION 7   GUARANTY68

 

7.1

Guaranty of the Obligations68

 

7.2

Contribution by Guarantors68

 

7.3

Payment by Guarantors69

 

7.4

Liability of Guarantors Absolute69

 

7.5

Waivers by Guarantors71

 

7.6

Guarantors’ Rights of Subrogation, Contribution, Etc71

 

7.7

Subordination of Other Obligations72

 

7.8

Continuing Guaranty72

 

7.9

Authority of Guarantors or Company72

 

7.10

Financial Condition of Company72

 

7.11

Bankruptcy, etc73

 

7.12

Discharge of Guaranty Upon Sale of Guarantor73

 

7.13

Keepwell73

SECTION 8   EVENTS OF DEFAULT74

8.1Events of Default74

SECTION 9   AGENTS76

 

9.1

Appointment of Agents76

 

9.2

Powers and Duties77

 

9.3

General Immunity77

 

9.4

Agents Entitled to Act as Lender79

 

9.5

Lenders’ Representations, Warranties and Acknowledgment79

 

9.6

Right to Indemnity81

 

9.7

Successor Administrative Agent and Collateral Agent82

 

9.8

Collateral Documents and Guaranty83

 

9.9

Withholding Taxes85

 

9.10

Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim85

SECTION 10 MISCELLANEOUS86

 

10.1

Notices86

 

10.2

Expenses88

 

10.3

Indemnity and Related Reimbursement88

 

10.4

Set-Off89



3

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

 

10.5

Amendments and Waivers90

 

10.6

Successors and Assigns; Participations93

 

10.7

Independence of Covenants97

 

10.8

Survival of Representations, Warranties and Agreements97

 

10.9

No Waiver; Remedies Cumulative97

 

10.10

Marshalling; Payments Set Aside97

 

10.11

Severability97

 

10.12

Obligations Several; Actions in Concert98

 

10.13

Headings98

 

10.14

APPLICABLE LAW98

 

10.15

CONSENT TO JURISDICTION98

 

10.16

WAIVER OF JURY TRIAL99

 

10.17

Confidentiality99

 

10.18

Usury Savings Clause100

 

10.19

Effectiveness; Counterparts100

 

10.20

Entire Agreement101

 

10.21

PATRIOT Act101

 

10.22

Electronic Execution of Assignments and Credit Documents101

 

10.23

No Fiduciary Duty101

 

10.24

Acknowledgement and Consent to Bail-In of EEA Financial Institutions101

 





4

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

APPENDICES:

A B

Multi-Draw Term Loan Commitments Notice Addresses

SCHEDULES:

4.1

Jurisdictions of Organization and Qualification

 

4.2

Capital Stock and Ownership

 

4.15

Certain Defaults

 

4.16

Material Contracts

 

5.15

Certain Post Closing Matters

 

6.1

Certain Indebtedness

 

6.2

Certain Liens

 

6.7

Certain Investments

 

6.12

Certain Affiliate Transactions

EXHIBITS:

A-1

A-2 B C D-1

D-2

D-3

D-4

E-1

E-2 F

Funding Notice Conversion/Continuation Notice Compliance Certificate Assignment
Agreement

U.S. Tax Compliance Certificate

U.S. Tax Compliance Certificate

U.S. Tax Compliance Certificate

U.S. Tax Compliance Certificate Closing Date Certificate Solvency Certificate
Counterpart Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

v

 



WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

 

This CREDIT AND GUARANTY AGREEMENT, dated as of April 2, 2019 is entered into by
and among REVA Medical, Inc., a Delaware corporation (“Company”), as borrower,
and certain of its Subsidiaries, as Guarantors, the Lenders party hereto from
time to time, and GOLDMAN SACHS INTERNATIONAL (“GSI”), as administrative agent
(in such capacity, “Administrative Agent”) and collateral agent (in such
capacity, “Collateral Agent”) for the Lenders.

 

RECITALS:

 

WHEREAS, Lenders have agreed to extend certain credit facilities to Company in
the amounts and upon the terms and conditions more particularly set forth
herein, the proceeds of which will be used, among other things, to fund ongoing
working capital needs and other general corporate purposes, in each case to the
extent permitted hereunder and in accordance with the Budget (as defined below);
and

 

WHEREAS, Company and the other Guarantors party hereto have agreed to guarantee
the Obligations of the other Credit Parties hereunder and to secure all such
Persons’ respective Obligations by granting to Collateral Agent, for the benefit
of Secured Parties, a First Priority Lien on substantially all of their
respective assets, including a pledge of all of the Capital Stock issued by
Company and all of the Capital Stock issued by any Subsidiary of Company subject
to the limitations set forth herein and in the Collateral Documents.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1DEFINITIONS AND INTERPRETATION

 

1.1Definitions. The following terms used herein, including in the preamble,
recitals,  exhibits and schedules hereto, shall have the following meanings:

 

“2014 Noteholders” means the holders of the 2014 Notes as described in the 2014
Notes

Documents.

 

“2014 Notes” means those certain Convertible Notes issued by Company under the
2014 Notes Documents.

 

“2014 Notes Documents” means the Convertible Note Deed dated September 25, 2014,
by and between Company, Goldman Sachs International and Senrigan Master Fund, as
amended by that certain First Amendment to Convertible Note Deed, dated February
11, 2016 and as further amended by the Second Amendment to Convertible Note Deed
and Subordination, dated April 22, 2017.

 

“2017 Noteholders” means the holders of the 2017 Notes as described in the 2017
Notes

Documents.

 

“2017 Notes” means those certain Convertible Notes issued by Company under the
2017 Notes Documents.

 

“2017 Notes Documents” the Convertible Note Deed, dated April 22, 2017, by and
among Company and each person set out in Schedule 1 and Schedule 2 thereto.

 



1

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

“Accounts” means all “accounts” (as defined in the UCC) of Company (or, if
referring to another Person, of such Person), including accounts, accounts
receivable, monies due or to become due and obligations in any form (whether
arising in connection with contracts, contract rights, instruments, general
intangibles, or chattel paper), in each case whether arising out of goods sold
or services rendered or from any other transaction and whether or not earned by
performance, now or hereafter in existence, and all documents of title or other
documents representing any of the foregoing, and all collateral security and
guaranties of any kind, now or hereafter in existence, given by any Person with
respect to any of the foregoing.

 

“Acquisition” means the acquisition of, by purchase or otherwise (other than
purchases or other acquisitions of inventory, materials and equipment and
capital expenditures, in each case in the ordinary course of business), the
business, a substantial portion of the property or assets of, or a substantial
portion of the Capital Stock or other evidence of beneficial ownership of, any
Person, any division or line of business, or any other business unit of any
Person.

 

“Adjusted LIBO Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a LIBO Rate Loan, the greater of (x) 1.00% per
annum, and (y) the rate per annum obtained by dividing (i)(a) the rate per annum
equal to the rate determined by Administrative Agent to be the London interbank
offered rate administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of that rate) for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars displayed on the ICE LIBOR USD page of the Reuters Screen (or any
replacement Reuters page that displays such rate) or on the appropriate page of
any other information service that publishes that rate from time to time in
place of Reuters, determined as of approximately 11:00 a.m. (London, England
time) on such Interest Rate Determination Date (the rate referenced in this
clause (a), the “Eurodollar Screen Rate”), or (b) in the event the Eurodollar
Screen Rate is not available, the rate per annum equal to the offered rate,
truncated at five decimal digits, that is set forth on or in such other
available quotation page or service as is acceptable to Administrative Agent in
its sole discretion and that provides an average ICE Benchmark Administration
Limited Interest Settlement Rate or another London interbank offered rate
administered by any other Person that takes over the administration of such rate
for deposits (for delivery on the first day of the relevant period) with  a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (c) in the
event the rates referenced in the preceding clauses (a) and (b) are not
available or if such information, in the reasonable judgment of Administrative
Agent, shall cease to accurately reflect the rate offered by leading banks in
the London interbank market as reported by any publicly available source of
similar market data selected by Administrative Agent, the rate per annum equal
to the rate determined by Administrative Agent to be the offered rate, truncated
at five decimal digits, to first class banks in the London interbank market for
deposits (for delivery on the first day of the relevant period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, by
(ii) an amount equal to (a) one, minus (b) the Applicable Reserve Requirement.

 

Notwithstanding anything contained herein to the contrary, and without limiting
the provisions  of  Section 2.17, in the event that the Administrative Agent
shall have determined (which determination shall be final and conclusive and
binding upon all parties hereto) that there exists, at such time, a broadly
accepted market convention for determining a rate of interest for syndicated
loans in the United States in lieu of the Eurodollar Screen Rate, and the
Administrative Agent shall have given notice of such determination to Company
and each Lender (it being understood that the Administrative Agent shall have no
obligation to make such determination and/or to give such notice), then the
Administrative Agent and Company shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable. Notwithstanding anything to the contrary in
Section 10.5, such amendment shall become effective without any further action
or consent of

 



2

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

any other party to this Agreement so long as the Lenders shall have received at
least five Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this paragraph (but only to the
extent the Eurodollar Screen Rate for the applicable Interest Period is not
available or published at such time on a current basis), (x) no Loans may be
made as, or converted to, LIBO Rate Loans, and (y) any Funding Notice or
Conversion/Continuation Notice given by Company with respect to LIBO Rate Loans
shall be deemed to be rescinded by Company.

“Administrative Agent” as defined in the preamble hereto.

 

“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Company or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of Company or any of its Subsidiaries, threatened against or
affecting Company or any of its Subsidiaries or any property of Company or any
of its Subsidiaries.

 

“Affected Lender” as defined in Section 2.17(b).

 

“Affected Loans” as defined in Section 2.17(b).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling (including any member of the senior management group of
such Person), controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
Person, whether through the ability to exercise voting power, by contract or
otherwise.

 

“Agent” means each of Administrative Agent, Collateral Agent and any other
Person appointed as an agent, arranger, bookrunner or similar title or capacity
under or otherwise in connection with the Credit Documents.

 

“Agent Affiliates” as defined in Section 10.1(b)(iii). “Aggregate Amounts Due”
as defined in Section 2.16. “Aggregate Payments” as defined in Section 7.2.
“Agreement” means this Credit and Guaranty Agreement.

“Anti-Corruption and Anti-Bribery Laws” means any and all requirements of law
related to anti-bribery or anti-corruption matters, including the United States
Foreign Corrupt Practices Act of 1977.

 

“Anti-Terrorism and Anti-Money Laundering Laws” means any and all requirements
of law related to engaging in, financing, or facilitating terrorism or money
laundering, including the PATRIOT Act, The Currency and Foreign Transactions
Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§5311-5330 and
12 U.S.C. §§1818(s), 1820(b) and 1951-1959), Trading With the Enemy Act (50
U.S.C. §1 et seq.), Executive Order 13224 (effective September 24, 2001) and
each of the laws, regulations, and executive orders administered by OFAC (31
C.F.R., Subtitle B, Chapter V).

 



3

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

“Applicable Reserve Requirement” means, at any time, for any LIBO Rate Loan, the
maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D) under regulations issued from time to time by the
Board of Governors or other applicable banking regulator. Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(i) any category of liabilities that includes deposits by reference to which the
applicable Adjusted LIBO Rate or any other interest rate of a Loan is to be
determined, or (ii) any category of extensions of credit or other assets that
include LIBO Rate Loans. A LIBO Rate Loan shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credit for proration, exceptions or offsets
that may be available from time to time to the applicable Lender. The rate of
interest on LIBO Rate Loans shall be adjusted automatically on and as of the
effective date of any change in the Applicable Reserve Requirement.

 

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein that is distributed to Agents or Lenders by means of
electronic communications pursuant to Section 10.1(b).

 

“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer (including through a plan of
division), exclusive license (as licensor or sublicensor), or other disposition
to, or any exchange of property with, any Person (other than to or with Company
or any Credit Party that is a Wholly-Owned Guarantor), in one transaction or a
series of transactions, of all or any part of Company’ or any of its
Subsidiaries’ respective businesses, assets or properties of any kind, whether
real, personal, or mixed and whether tangible or intangible, whether now owned
or hereafter acquired, leased, or licensed, including the Capital Stock of any
of Company’s Subsidiaries, other than inventory sold, to unaffiliated customers
in the ordinary course of business. For purposes of clarification, “Asset Sale”
shall include (x) the sale or other disposition for value of any contracts and
(y) the early termination or modification of any contract resulting in the
receipt by Company or any of its Subsidiaries of a cash payment or other
consideration in exchange for such event (other than payments in the ordinary
course for accrued and unpaid amounts that would have been due through the date
of termination or modification without giving effect thereto).

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit C.

 

“Assignment Effective Date” as defined in Section 10.6(b).

 

“Authorized Officer” means, as applied to any Person that is an entity, any duly
authorized individual natural Person holding the position of chairman of the
Board of Directors (if an officer), chief executive officer, president’, vice
president, Chief Financial Officer, or, if approved by Administrative Agent, any
other officer position with similar authority; provided, that the secretary or
assistant secretary of such Person, or another officer of such Person
satisfactory to Administrative Agent, shall have delivered an incumbency
certificate to Administrative Agent verifying the authority of such Authorized
Officer.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European

 



4

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

Union, the implementing law for such EEA Member Country from time to time that
is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of (i)
the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1%, (iii) the sum of (a) the Adjusted LIBO Rate
(after giving effect to any Adjusted LIBO Rate “floor”) that would be payable on
such day for a LIBO Rate Loan with a one-month Interest Period plus (b) 1.0%,
and (iv) 4.00%. Any change in the Base Rate due to a change in the Prime Rate or
the Federal Funds Effective Rate shall be effective on the effective day of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the

Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation in form and
substance reasonably acceptable to the Administrative Agent.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Beneficiary” means each Agent, Lender and Lender Counterparty.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.

 

“Board of Directors” means, (a) with respect to any corporation or company, the
board of directors of the corporation or company or any committee thereof duly
authorized to act on behalf of such board, (b) with respect to a partnership,
the board of directors or equivalent governing body of the general partner of
the partnership, (c) with respect to a limited liability company, the manager,
the managing member or members or any controlling committee or board of managers
(or equivalent governing body) of such company or the sole member or the
managing member thereof, and (d) with respect to any other Person, the entity,
individual, board or committee of such Person serving a similar function.

 

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor Governmental Authority.

 

“Budget” as defined in Section 3.1(r).

“Business Day” means (i) any day excluding Saturday, Sunday and any day that is
a legal holiday under the laws of the State of New York, or the State of Texas
or is a day on which banking institutions located in any such state are
authorized or required by law or other governmental action to close, and (ii)
with respect to all notices, determinations, fundings and payments in connection
with the Adjusted LIBO Rate or any LIBO Rate Loans, the term “Business Day”
means any day that is a Business Day described in clause (i) and that is also a
day for trading by and between banks in Dollar deposits in the London interbank
market.

 



5

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Capital Lease Obligation” means, as applied to any Person that is a lessee
under any Capital Lease, that portion of obligations under such Capital Lease
that is properly classified as a liability on a balance sheet in conformity with
GAAP.

 

“Capital Stock” means any and all shares, stock, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership or profits interests in a Person that is another
type of entity, including partnership interests, membership interests, voting
trust certificates, certificates of interest, and profits interests,
participations, or similar arrangements, and any and all warrants, rights or
options to purchase, or other arrangements or rights to acquire, subscribe,
convert to or otherwise receive or participate in the economic or other
rights  associated with any of the foregoing.

 

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

 

“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
(as a first priority perfected security interest) cash collateral in Dollars
(or, if Administrative Agent agree in their sole discretion, other credit
support), at a location and pursuant to documentation in form and substance
satisfactory to Administrative Agent (and “Cash Collateralization” has a
corresponding meaning). “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the U.S. Federal Government, or (b) issued by any agency of the
U.S., in each case of sub-clauses (a) and (b), the obligations of which are
backed by the full faith and credit of the U.S., mature within one year after
such date, and have, at the time of the acquisition thereof, a rating of at
least A-1 from S&P and at least P-1 from Moody’s; (ii) marketable direct
obligations issued by any state of the U.S. or any political subdivision of any
such state or any public instrumentality thereof, in each case maturing within
one year after such date and having, at the time of the acquisition thereof, a
rating of at least A-1 from S&P or at least P-1 from Moody’s; (iii) certificates
of deposit or bankers’ acceptances maturing within three months after such date
and issued or accepted by any Lender or by any commercial bank organized under
the laws of the U.S. or any state thereof or the District of Columbia that (a)
is at least “adequately  capitalized” (as defined in the regulations of its
primary federal banking regulator), and (b) has Tier 1 capital (as defined in
such regulations) of not less than $1,000,000,000; and (iv) shares of any money
market mutual fund that (a) has at least 95% of its assets invested continuously
in the types of  investments referred to in clauses (i) and (ii) above, (b) has
net assets of not less than $5,000,000,000, and

(c) has the highest rating obtainable from both S&P and Moody’s.

 

“Change in Law” means the occurrence, after the date hereof, of any of the
following:

(a)the adoption or taking effect of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline
or  directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the U.S. or foreign

 



6

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Change of Control” means, at any time: (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) that (a) shall have
acquired beneficial ownership or control of 50% or more on a fully diluted basis
of (1) the voting interests in the Capital Stock of Company and/or (2) the
economic interests in the Capital Stock of Company, or (b) shall have obtained
the power (whether or not exercised) to elect a majority of the members of the
Board of Directors of Company; (ii) the majority of the seats (other than vacant
seats) on the Board of Directors of Company cease to be occupied by Persons who
either (a) were members of the Board of Directors of Company on the Closing
Date, or (b) were nominated for election by the Board of Directors of Company, a
majority of whom were directors on the Closing Date or whose election or
nomination for election was previously approved by a majority of such directors
or (ii) any “change of control” or similar event under the Permitted
Subordinated Indebtedness.

 

“Chief Financial Officer” means, as applied to any Person that is an entity, any
duly authorized individual natural Person holding the position of chief
financial officer or, if approved by Administrative Agent, any other officer
position with similar financial responsibility; provided, that the secretary or
assistant secretary of such Person, or another officer of such Person
satisfactory to Administrative Agent, shall have delivered an incumbency
certificate to Administrative Agent verifying the authority of such Authorized
Officer.

 

“Class” means (i) with respect to Lenders, Lenders having Multi Draw Term Loan
Exposure, (ii) with respect to Loans, Multi Draw Term Loans, and (iii) with
respect to Commitments, Multi Draw Term Loan Commitments.

 

“Closing Date” means April 2, 2019.

 

“Closing Date Certificate” means a certificate dated as of the Closing Date and
substantially in the form of Exhibit E-1.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are granted and/or purported to be
granted pursuant to the Collateral Documents as security for the Obligations.

 

“Collateral Agent” as defined in the preamble hereto.

 

“Collateral Documents” means the Pledge and Security Agreement, any Intellectual
Property Security Agreements, any Mortgages, any Deposit Account Control
Agreements, any Securities Account Control Agreements, any Landlord Collateral
Access Agreements, and all other instruments, documents and agreements that are
expressly designated pursuant to their terms to be “Collateral Documents” or are
otherwise executed and delivered by or on behalf of any Credit Party or any
other Person pursuant to this Agreement or any of the other Credit Documents in
order to grant to, or perfect in favor of, Collateral Agent, for the benefit of
Secured Parties, a Lien on any real, personal or mixed property of that Credit
Party as security for the Obligations.

 

“Collateral Questionnaire” means a collateral questionnaire and/or perfection
certificate in form satisfactory to Collateral Agent that provides information
with respect to the personal or mixed property of each Credit Party and their
respective Subsidiaries and Controlled Entities.

 

“Commitment” means any Multi Draw Term Loan Commitment.

 



7

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. 1 et seq.).

 

“Company” as defined in the preamble hereto.

 

“Compliance Certificate” means a certificate of the Chief Financial Officer
of  Company substantially in the form of Exhibit B.

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Company and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment or similar items”, or that should otherwise
be capitalized, as reflected in the consolidated statement of cash flows of
Company and its Subsidiaries.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Contributing Guarantors” as defined in Section 7.2.

 

“Controlled Account” means (a) any Deposit Account of a Credit Party that is
subject to a Deposit Account Control Agreement, and (b) any Securities Account
of a Credit Party that is subject to a Securities Account Control Agreement.

 

“Controlled Entity” means any Credit Party’s Controlled Affiliates. As used in
this definition, “Control” means the power, directly or indirectly, to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit F delivered by a Credit Party pursuant to Section 5.10.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Document” means any of this Agreement, the Collateral Documents, the Fee
Letter and all other documents, certificates, instruments, including any
promissory notes issued from time to time hereunder to evidence the Loans, or
agreements that are expressly designated pursuant to their terms to be “Credit
Documents” or are otherwise executed and delivered by or on behalf of a Credit
Party or any other Person for the benefit of any Agent Bank or any Lender in
connection herewith.

 

“Credit Extension” means the making of a Loan.

 

“Credit Party” means Company, as borrower, and each Guarantor.

 



8

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the U.S., any state or territory thereof, the District of
Columbia or any other applicable jurisdictions.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Defaulting Lender” means subject to Section 2.21(b), any Lender that (a) has
failed to

(i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder or (ii) pay to Administrative
Agent or any other Lender any other amount required  to be paid by it hereunder
within two Business Days of the date when due, (b) has notified Company or
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect,
(c) has failed, within three Business Days after written request by
Administrative Agent or Company, to confirm in writing to Administrative Agent
and Company that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by
Administrative Agent and Company), or (d) has, or has a direct or indirect
parent company that (i) has become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, trustee,
conservator, administrator, assignee for the benefit of creditors, or similar
Person charged with reorganization or liquidation of its business or assets,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such a capacity, or (iii) has become the
subject of a Bail-in Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Capital Stock in
that Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the U.S. or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Administrative Agent that a Lender is a Defaulting Lender  under any one or
more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.21(b)) upon delivery of written notice of such
determination to Company and each Lender.

 

“Default Rate” means any interest payable pursuant to Section 2.9.

 

“Deposit Account” means any “deposit account” as defined in Article 9 of the
UCC.

 

“Deposit Account Control Agreement” means, with respect to a Deposit Account, an
agreement in form and substance reasonably satisfactory to Collateral Agent that
(i) is entered into among Collateral Agent, the financial institution or other
Person at which such Deposit Account is maintained, and the Credit Party
maintaining such Deposit Account, and (ii) is effective for Collateral Agent to
obtain “control” (within the meaning of Articles 8 and 9 of the UCC) of such
Deposit Account.

 

“Director” means any natural Person constituting the Board of Directors or an
individual member thereof.

 

“Dispose” means, with respect to any Person, any conveyance, sale, lease (as
lessor), license (as licensor), exchange, assignment, transfer or other
disposition by such Person of any property or assets (whether now owned or
hereafter acquired) to any other Person, in each case, whether or not the
consideration therefor consists of Cash, Cash Equivalents, Securities or any
other property or assets. For purposes of clarification, “Dispose” shall include
(a) the sale or other disposition for value of any

 



9

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

contracts, (b) the early termination or modification of any contract by any
Person resulting in the receipt by such Person of a Cash payment or other
consideration in exchange for such event (other than payments in the ordinary
course for previously accrued and unpaid amounts due through the date of
termination or modification) or (c) any sale of merchant accounts (or any rights
thereto (including any rights to any residual payment stream with respect
thereto)).

 

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any other instrument, agreement or Capital Stock into which it is
convertible or for which it is exchangeable), or upon the occurrence of any
event or condition (i) matures or is mandatorily redeemable (other than solely
for Capital Stock that is not otherwise Disqualified Capital Stock), pursuant to
a sinking fund obligation or otherwise, (ii) is redeemable at the option of the
holder or beneficial owner thereof (other than solely for Capital Stock that is
not otherwise Disqualified Capital Stock), in whole or in part,

(iii) provides for the scheduled payments of dividends, distributions or other
Restricted Junior Payments in cash, or (iv) is or becomes convertible into or
exchangeable for Indebtedness or any other obligation, instrument, agreement, or
Capital Stock that would meet any of the conditions in clauses (i), (ii), or
(iii) of this definition, in each case, prior to the date that is one hundred
eighty days after the Multi Draw Term Loan Maturity Date.

 

“Distribution” as defined in Section 7.7.

 

“Dollars” and the sign “$” mean the lawful money of the U.S.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the U.S.,
any state thereof or the District of Columbia.

 

“Earn Out Obligations” means any obligation or liability consisting of an
earnout or similar deferred purchase price that is issued or otherwise incurred
as consideration for any acquisition of any property.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or clause (b) of this
definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
other Person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution.

 

“Eligible Assignee” means (i)(a) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (b) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and extends
credit or buys loans as one of its businesses, provided that with respect to
subclause (b) of this clause (i), Administrative Agent’s consent shall be
required for any such Person to become a Lender or participant, and (ii) any
other Person (other than a Natural Person) approved by Administrative Agent;
provided, neither Company nor any Affiliate of Company shall, in any event, be
an Eligible Assignee.

 



10

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA that is or was sponsored, maintained or contributed to by, or
required to be contributed by, Company, any of its Subsidiaries or any of their
respective ERISA Affiliates.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

 

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to

(i) environmental matters, including those relating to any Hazardous Materials
Activity; (ii) the generation, use, storage, transportation or disposal of
Hazardous Materials; or (iii) occupational safety and health, industrial
hygiene, land use or the protection of human, plant or animal health or welfare,
in any manner applicable to Company or any of its Subsidiaries or any Facility.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation that is a
member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) that is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member. Any former ERISA Affiliate of Company or any of its Subsidiaries shall
continue to be considered an ERISA Affiliate of Company or any such Subsidiary
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of Company or such Subsidiary and with respect to liabilities
arising after such period for which Company or such Subsidiary could be liable
under the Internal Revenue Code or ERISA.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty day notice to the PBGC has
been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(c) of the Internal
Revenue Code) or the failure to make by its due date a required installment
under Section 430(j) of the Internal Revenue Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan;
(iii) the provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA;

(iv) the withdrawal by Company, any of its Subsidiaries or any of their
respective ERISA Affiliates from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan resulting in liability to
Company, any of its Subsidiaries or any of their respective Affiliates pursuant
to Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings
to terminate any Pension Plan, or the occurrence of any event or condition that
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (vi) the imposition of liability
on Company, any of its Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the

 



11

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

withdrawal of Company, any of its Subsidiaries or any of their respective ERISA
Affiliates in a complete or partial withdrawal (within the meaning of Sections
4203 and 4205 of ERISA) from any Multiemployer Plan if there is any potential
liability therefor, or the receipt by Company, any of its Subsidiaries or any of
their respective ERISA Affiliates of notice from any Multiemployer Plan that it
is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or
that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (viii) the occurrence of an act or omission that could give rise to the
imposition on Company, any of its Subsidiaries or any of their respective ERISA
Affiliates of fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Employee Benefit Plan; (ix) the
assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan other than a Multiemployer Plan or the assets thereof,
or against Company, any of its Subsidiaries or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan; (x) receipt from the
Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) to qualify under Section 401(a) of the Internal Revenue
Code, or the failure of any trust forming part of any Pension Plan to qualify
for exemption from taxation under Section 501(a) of the Internal Revenue Code;
or (xi) the imposition of a Lien pursuant to Section 430(k) of the Internal
Revenue Code or pursuant to Section 303(k) of ERISA with respect to any Pension
Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person).

 

“Event of Default” means each of the conditions or events set forth in Section
8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Accounts” means payroll, employee benefits or zero balance accounts
maintained by the Credit Parties, as long as (i) in the case of payroll
accounts, the total amount on deposit at any time does not exceed the current
amount of payroll obligations of the Credit Parties, and (ii) in the case of
zero balance accounts, any deposits or funds in any such accounts are
transferred at least once each Business Day into a Controlled Account
(including, for the avoidance of doubt, at any time following the exercise of
exclusive control by any Agent under the applicable control agreement with
respect to such Controlled Account).

 

“Excluded Swap Obligation” means, with respect to any Guarantor at any time, any
obligation (a “Swap Obligation”) of such Guarantor to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act, if, and to the extent that, all
or a portion of the guarantee of such Guarantor of, or the grant by such
Guarantor of a security interest to secure, such Swap Obligation (or any
guarantee thereof) is illegal at such time under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time such guarantee
or grant of a security interest becomes effective with respect to such related
Swap Obligation.

 

“Extraordinary Receipts” means any Cash received by or paid for the account of
Company or any of its Subsidiaries outside of the ordinary course of such
Person’s business, including any such payments in respect of purchase price
adjustments (excluding working capital adjustments), tax refunds, judgments,
settlements for actual or potential litigation or similar claims, pension
plan  reversions, proceeds of insurance, indemnity payments, payments in respect
of Earn Out Obligations or Seller Financing Indebtedness, and similar payments;
provided, however, that “Extraordinary Receipts”

 



12

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

shall not include (i) proceeds of any indemnity payment to the extent that no
Event of Default exists at the time of receipt of such proceeds and such
proceeds are promptly (and in any event within five Business Days) used to pay
related third party claims and expenses, (ii) proceeds otherwise subject to
Sections 2.13(a) through 2.13(g) or (iii) receipts described in the Budget.

 

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Company or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

 

“Fair Share” as defined in Section 7.2.

 

“Fair Share Contribution Amount” as defined in Section 7.2.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations promulgated thereunder or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Internal Revenue Code and any fiscal or regulatory legislation, rules, or
official practices adopted pursuant to any such agreements.

 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System on such day, as
published by the Federal Reserve Bank of New York on the next Business Day;
provided, (i) if such day is not a Business Day, the Federal Funds Effective
Rate for such day shall be such rate on such transactions on the preceding
Business Day as so published on the next Business Day, and (ii) if no such rate
is so published on such next Business Day, the Federal Funds Effective Rate for
such day shall be the average rate charged to GSSLH or any other Lender selected
by Administrative Agent on such day on such transactions as determined by
Administrative Agent.

 

“Fee Letter” means the letter agreement dated March 22, 2019 between Company and
Administrative Agent.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
Chief Financial Officer of Company that, as of the date of such certification,
such financial statements fairly present, in all material respects, the
financial condition of Company and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated, subject to changes resulting from audit and normal year-end
adjustments.

 

“First Priority” means, (i) with respect to any Lien purported to be created in
any Collateral not consisting of Capital Stock pursuant to any Collateral
Document, that such Lien is the only Lien to which such Collateral is subject,
other than any Permitted Lien, and (ii) with respect to any Lien purported to be
created in any Collateral consisting of Capital Stock, that such Lien is the
highest priority Lien to which such Collateral is subject, other than any
non-consensual Permitted Liens for Taxes, statutory obligations, or other
obligations that arise and have higher priority by operation of law .

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Company and its Subsidiaries ending on
December 31 of each calendar year.

 



13

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fund” means any Person (other than a Natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

 

“Funding Guarantor” as defined in Section 7.2.

 

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

 

“GAAP” means, subject to Section 1.2, U.S. generally accepted accounting
principles in effect as of the date of determination thereof.

 

“Goldman Sachs” means Goldman Sachs & Co. LLC.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the U.S., the U.S., or a foreign entity or
government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Grantor” as defined in the Pledge and Security Agreement.

 

“GSI” as defined in the preamble hereto.

 

“GSSLH” means Goldman Sachs Specialty Lending Holdings, Inc., a Delaware

corporation.

 

“Guaranteed Obligations” as defined in Section 7.1.

 

“Guarantor” means (a) Company, to the extent that Company is not already the
primary obligor in respect of any Obligations, (b) each Subsidiary of Company
that executes this Agreement on the Closing Date, and (c) each other Person that
guarantees, pursuant to Section 5.10, Section 7.1 or otherwise, all or any part
of the Obligations; provided, that REVA Medical, GmbH shall not be or be
required to become a Guarantor hereunder or under the other Credit Documents.

 

“Guaranty” means (a) the guaranty of each Guarantor set forth in Section 7, and
(b) each other guaranty of the Obligations that is made by any other Guarantor
in favor of Collateral Agent for the benefit of Secured Parties.

 

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or that
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge,

 



14

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

placement, generation, transportation, processing, construction, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials, and any corrective action or response action with respect
to any of the foregoing.

 

“Hedge Agreement” means any Interest Rate Agreement, and any other derivative or
hedging contract, agreement, confirmation, or other similar transaction or
arrangement that is entered into by Company or any of its Subsidiaries,
including any commodity or equity exchange, swap, collar, cap, floor, adjustable
strike cap, adjustable strike corridor, cross-currency swap or forward rate
agreement, spot or forward foreign currency or commodity purchase or sale,
listed or over-the-counter option or similar derivative right related to any of
the foregoing, non-deliverable forward or option, foreign currency swap
agreement, currency exchange rate price hedging arrangement, or other
arrangement designed to protect against fluctuations in interest rates or
currency exchange rates, commodity, currency, or Securities values, or any
combination of the foregoing agreements or arrangements.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender that are in effect as of the Closing Date or,
to the extent allowed by law, under such applicable laws that may be in effect
after the Closing Date and allow a higher maximum nonusurious interest rate than
applicable laws in effect as of the Closing Date.

 

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Company and its Subsidiaries, for the Fiscal Year ended
December 31, 2017, consisting of balance sheets and the related consolidated
statements of income, stockholders’ equity and cash flows for such Fiscal Year,
and (ii) for the interim period from January 1, 2018 to September 30, 2018, the
unaudited financial statements of Company and its Subsidiaries, consisting of a
balance sheet and the related consolidated statements of income, stockholders’
equity and cash flows for each quarterly period from January 1, 2018 through
September 30, 2018 and for each monthly period completed since September 30,
2018 and prior to the Closing Date monthly unaudited balance sheet and related
consolidated statement of income and stockholders’ equity. In the case of
clauses (i) and (ii), certified by the Chief Financial Officer of Company that
they fairly present, in all material respects, the financial condition of
Company and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject, if
applicable, to changes resulting from audit and normal year-end adjustments.

 

“Increased-Cost Lender” as defined in Section 2.22.

 

“Indebtedness,” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) Capital Lease Obligations; (iii) notes
payable and drafts accepted representing extensions of credit whether or not
representing obligations for borrowed money; (iv) any obligation owed for all or
any part of the deferred purchase price of property or services (excluding any
such obligations incurred under ERISA), including any Earn Out Obligations and
Seller Financing Indebtedness; (v) all indebtedness secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (vi) the face amount of any letter of
credit or  similar instrument issued for the account of (or similar credit
transaction entered into for the benefit of) that Person or as to which that
Person is otherwise liable for reimbursement of drawings or is otherwise an
obligor; (vii) Disqualified Capital Stock, with the amount of Indebtedness
represented by such Disqualified Capital Stock being equal to the greater of its
voluntary or involuntary liquidation preference and its maximum fixed repurchase
price (for purposes hereof, the “maximum fixed repurchase price” of any
Disqualified Capital Stock that does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Capital Stock as if
such Disqualified Capital Stock were

 



15

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

purchased on any date on which Indebtedness shall be required to be determined
pursuant to this Agreement, and as if such price were based upon, or measured
by, the fair market value of such Disqualified Capital Stock); (viii) the direct
or indirect guaranty, endorsement (otherwise than for collection or deposit in
the ordinary course of business), co-making, discounting with recourse or sale
with recourse by such Person of the obligation of another; (ix) any obligation
of such Person the primary purpose or intent of which is to provide assurance to
an obligee that the obligation of the obligor thereof will be paid or
discharged, or any agreement relating thereto will be complied with, or the
holders thereof will be protected (in whole or in part) against loss in respect
thereof; (x) any liability of such Person for an obligation of another through
any agreement (contingent or otherwise) (a) to purchase, repurchase or otherwise
acquire such obligation or provide any security therefor, or to provide funds
for the payment or discharge of such obligation (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise) or (b) to
maintain the solvency or any balance sheet item, level of income or financial
condition of another if, in the case of any agreement described under subclauses
(a) or (b) of this clause (x), the primary purpose or intent thereof is as
described in clause (ix) above; (xi) all obligations of such Person in respect
of any exchange traded or over the counter derivative transaction, including
under any Hedge Agreement, in each case whether entered into for hedging or
speculative purposes or otherwise, provided, the “principal” amount of
obligations under any Hedge Agreement that has not been terminated shall be
deemed to be the Net Mark-to-Market Exposure of Company and its subsidiaries
thereunder, and (xii) any obligations consisting of accounts payable or other
monetary liabilities that do not fall into the foregoing categories of
Indebtedness but are overdue more than thirty days.

 

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), Taxes, expenses
and disbursements of any kind or nature whatsoever (including attorneys’ fees
and any fees or expenses incurred by Indemnitees in enforcing this indemnity),
whether direct, indirect, special, or consequential and whether based on any
federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out (i) this Agreement or the other Credit Documents or
the transactions contemplated hereby or thereby (including the Lenders’
agreement to make Credit Extensions or the use or intended use of the proceeds
thereof, or any enforcement of any of the Credit Documents (including any sale
of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); (ii) the statements contained in the commitment
letter delivered by any Lender to Company with respect to the transactions
contemplated by this Agreement; or (iii) any Environmental Claim or Hazardous
Materials Activity relating to or arising from, directly or indirectly, any past
or present activity, operation, land ownership, or practice of Company or any of
its Subsidiaries.

 

“Indemnitee” means, each of any Agent and any Lender, and each of their
respective affiliates, officers, partners, members, Directors, trustees,
employees, agents and sub-agents.

 

“Indemnitee Agent Party” as defined in Section 9.6.

 

“Intellectual Property” as defined in the Pledge and Security Agreement.

 

“Intellectual Property Asset” means, at any time of determination, any interest
(including any fee, license or other interest) then owned by any Credit Party in
any Intellectual Property.

 



16

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

“Intellectual Property Security Agreement” as defined in the Pledge and Security

Agreement.

 

“Intercompany Note and Subordination” means a “global” intercompany promissory
note and subordination that evidences and subordinates certain Indebtedness and
other monetary liabilities owed among Credit Parties and their Subsidiaries and
certain other controlled Affiliates, as applicable, in form and substance
reasonably acceptable to the Administrative Agent.

 

“Interest Payment Date” means with respect to (i) any Base Rate Loan, (a) the
last day of each month, commencing on the first such date to occur after the
Closing Date, and (b) the final maturity date of such Loan; and (ii) any LIBO
Rate Loan, the last day of each Interest Period applicable to such Loan.

 

“Interest Period” means, in connection with a LIBO Rate Loan, an interest period
of one month, as selected by Company in the applicable Funding Notice or
Conversion/Continuation Notice,

(i) initially, commencing on the Credit Date or Conversion/Continuation Date
thereof, as the case may be; and (ii) thereafter, commencing on (and including)
the day on which the immediately preceding Interest Period expires; provided,
(a) if an Interest Period would otherwise expire on a day that is not a Business
Day, such Interest Period shall expire on the next Business Day unless no
further Business Day occurs in such month, in which case such Interest Period
shall expire on the immediately preceding Business Day;

(b)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall, subject to clause (c), of this
definition, end on the last Business Day of a calendar month; and (c) no
Interest Period with respect to any portion of any Class of Term Loans shall
extend beyond such Class’s Term Loan Maturity Date.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is (i) for the purpose
of hedging the interest rate exposure associated with Company’s and its
Subsidiaries’ operations, (ii) approved by Administrative Agent, and (iii) not
for speculative purposes.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Company or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person, including the establishment or other
creation of a Subsidiary or any other interest in the Securities of any Person;
(ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, by any Subsidiary of Company from any Person, of any
Capital Stock of such Person; and (iii) any direct or indirect loan, advance
(other than advances to employees for customary moving, entertainment and travel
expenses, drawing accounts and similar expenditures in the ordinary course of
business and consistent with past practice) or capital contributions by Company
or any of its Subsidiaries to any other Person, including all indebtedness and
accounts receivable from that other Person that are not current assets or did
not arise from sales of inventory to that other Person in the ordinary course of
business. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment.

 



17

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any Wholly-Owned Subsidiary of any Person be considered to be a “Joint
Venture” to which such Person is a party.

 

“Lead Arranger” means GSI as the lead arranger of the Commitments.

 

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

 

“Lender Transaction Costs” means the fees and expenses payable to Administrative
Agent and the Lenders pursuant to the terms of the Fee Letter, this Agreement
(including, without limitation, Section 10.2) and the other Credit Documents.

“LIBO Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Adjusted LIBO Rate.

 

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing, and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.

 

“Loan” means a Multi Draw Term Loan.

 

“Margin Stock” as defined in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business operations, properties,
assets, or condition (financial or otherwise) of Company and its Subsidiaries
taken as a whole; (ii) the ability of the Credit Parties to fully and timely
perform the Obligations; (iii) the legality, validity, binding effect, or
enforceability against a Credit Party of a Credit Document to which it is a
party; (iv) the validity, perfection or priority of a Lien in favor of
Collateral Agent for the benefit of Secured Parties on the Collateral, taken as
a whole, or (v) the rights, remedies and benefits available to, or conferred
upon, any Agent, any Lender, or any other Secured Party under any Credit
Document.

 

“Material Contract” means any and all contracts or other arrangements to which
Company or any of its Subsidiaries is a party (other than the Credit Documents)
for which breach, nonperformance, cancellation or failure to renew could
reasonably be expected to have a Material Adverse Effect together with those
contracts and arrangements that are otherwise listed on Schedule 4.16.

 

“Material Indebtedness” means Indebtedness (other than the Obligations) of any
one or more of Company and its Subsidiaries with an individual principal amount
(or Swap Termination Value) of $50,000 or more or, solely for purposes of
Section 8.1(b), that, collectively with any other  Indebtedness in respect of
which any relevant default or other specified event has occurred, has an
aggregate principal amount of $100,000 or more.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multi Draw Commitment Period” means the time period commencing on the first
Business Day following the Closing Date through and including the Multi Draw
Commitment Termination Date.

 



18

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

“Multi Draw Commitment Termination Date” means the earliest to occur of (i) the
date the Multi Draw Commitments are permanently reduced to zero pursuant to
Section 2.14, (ii) the date of the termination of the Multi Draw Commitments
pursuant to Section 8.1, and (iii) July 1, 2019.

 

“Multi Draw Term Loan” means a Multi Draw Term Loan made by a Lender to Company
pursuant to Section 2.1(a).

 

“Multi Draw Term Loan Commitment” means the commitment of a Lender to make  or
otherwise fund a Multi Draw Term Loan and “Multi Draw Term Loan Commitments”
means such commitments of all Lenders in the aggregate. The amount of each
Lender’s Multi Draw Term Loan Commitment, if any, is set forth on Appendix A-2
or in the applicable Assignment Agreement, subject to any adjustment or
reduction pursuant to the terms and conditions hereof. The aggregate amount of
the Multi Draw Term Loan Commitments as of the Closing Date is $3,800,000.

 

“Multi Draw Term Loan Exposure” means, with respect to any Lender, as of any
time of determination, the sum of (x) the outstanding principal amount of the
Multi Draw Term Loans of such Lender, plus (y) the amount of such Lender’s
unused Multi Draw Term Loan Commitments.

 

“Multi Draw Term Loan Maturity Date” means the earlier of (i) July 1, 2019 and
(ii) the date that all Multi Draw Term Loans shall become due and payable in
full hereunder, whether by acceleration or otherwise.

 

“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Company and its Subsidiaries in the form prepared for presentation to senior
management thereof for the applicable month, Fiscal Quarter or Fiscal Year and
for the period from the beginning of the then current Fiscal Year to the end of
such period to which such financial statements relate with comparison to and
variances from the immediately preceding period and budget.

 

“Natural Person” means a natural Person or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of, a natural
Person.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale (including,
without limitation, the REVA Sale), an amount equal to: (i) Cash payments
received by Company or any of its Subsidiaries from such Asset Sale (including
any Cash received by way of deferred payment pursuant to, or by monetization of,
a note receivable or otherwise (including by way of a milestone payment, as
applicable), but only as and when so received), minus (ii) solely in connection
with the REVA Sale, any and all amounts due to Rutgers as set forth in that
certain Exclusive License Agreement Number 2, effective July 1, 2010, by and
between the Borrower and Rutgers, The State University Of New Jersey, as
amended  by  Amendment  #1  effective  March  25,  2013,  Amendment  #2  effective  August  26,
2014,

Amendment #3 effective September 12, 2016, Amendment #4 effective July 30, 2018,
and Amendment

#5 effective as of March 29, 2019 minus (iii) any bona fide direct costs
incurred in connection with such Asset Sale to the extent paid or payable to
non-Affiliates, including (a) income or gains taxes payable by Company or any of
its Subsidiaries as a result of any gain recognized in connection with such
Asset Sale during the tax period the sale occurs, (b) payment of the outstanding
principal amount of, premium or

 



19

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

penalty, if any, and interest on any Indebtedness (other than the Loans) that is
secured by a Lien on the stock or assets in question and that is required to be
repaid under the terms thereof as a result of such Asset Sale, and (c) a
reasonable reserve for any indemnification payments (fixed or contingent)
attributable to seller’s indemnities and representations and warranties to
purchaser in respect of such Asset Sale undertaken by Company or any of its
Subsidiaries in connection with such Asset Sale; provided that upon release of
any such reserve, the amount released shall be considered Net Asset Sale
Proceeds.

 

“Net Equity Proceeds” means an amount equal to any Cash proceeds from a capital
contribution to, or the issuance of any Capital Stock of, Company or any of its
Subsidiaries (other than pursuant to any employee stock or stock option
compensation plan), net of underwriting discounts and commissions and other
reasonable, out-of-pocket costs and expenses associated therewith, including
reasonable legal fees and expenses, in each case, solely to the extent such
discounts, commissions, costs, fees and expenses are paid to non-Affiliates.

 

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Company or any of its Subsidiaries (a) under
any casualty, business interruption or “key man” insurance policies in respect
of any covered loss thereunder, or (b) as a result of the taking of any assets
of Company or any of its Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus (ii)
(a) any actual and reasonable costs incurred by Company or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
Company or such Subsidiary in respect thereof, and (b) any bona fide direct
costs incurred in connection with any sale of such assets as referred to in
clause (i)(b) of this definition to the extent paid or payable to
non-Affiliates, including income or gains taxes payable by Company or any of its
Subsidiaries as a result of any gain recognized in connection therewith during
the tax period the Cash payments or proceeds are received.

 

“Net Mark-to-Market Exposure” of a Person means, as of any time of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements or other Indebtedness of
the type described in clause (xi) of the definition thereof. As used in this
definition, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Hedge Agreement or such other Indebtedness as of the
date of determination (assuming the Hedge Agreement or such other Indebtedness
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedge Agreement or
such other Indebtedness as of the time of determination (assuming such Hedge
Agreement or such other Indebtedness were to be terminated as of that time).

 

“Non-Consenting Lender” as defined in Section 2.22.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-U.S. Lender” as defined in Section 2.19(c).

 

“Noteholder Consent” means that certain Consent and Waiver to 2014 Convertible
Note Deed and 2017 Convertible Note Deed by and among the 2014 Noteholders, the
2017 Noteholders and the Company.

 

“Notice” means a Funding Notice or a Conversion/Continuation Notice.

 



20

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

“Obligations” means all obligations (whether now existing or hereafter arising,
absolute or contingent, joint, several, or independent) of every nature of each
Credit Party from time to time owed to the Agents (including former Agents) the
Lenders or any of them and Lender Counterparties, under any Credit Document,
whether for principal, interest (including interest that, but for the filing of
a petition in bankruptcy with respect to such Credit Party, would have accrued
on any Obligation, whether or not a claim is allowed against such Credit Party
for such interest in the related bankruptcy proceeding), fees, expenses,
indemnification or otherwise, in each case excluding, with respect to any
Guarantor, Excluded Swap Obligations with respect to such Guarantor.

 

“Obligee Guarantor” as defined in Section 7.7.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury and any successor Governmental Authority.

 

“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum, or articles of incorporation or organization, and
its by-laws, (ii) with respect to any limited partnership, its certificate or
declaration of limited partnership and its partnership agreement,

(iii) with respect to any general partnership, its partnership agreement, and
(iv) with respect to any limited liability company, its articles of organization
and its operating agreement. In the event any term or condition of this
Agreement or any other Credit Document requires any Organizational Document to
be certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.

 

“Other Taxes” means any and all present or future stamp, court, intangible,
recording, filing or documentary, excise, property, or similar Taxes (and
interest, fines, penalties and additions related thereto) arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Credit Document.

 

“Paid in Full” and “Payment in Full” mean, with respect to any or all of the
Obligations or Guaranteed Obligations, as the context requires, that each of the
following events has occurred, as applicable: (a) the indefeasible payment or
repayment in full in immediately available funds of (i) the principal amount of
all outstanding Loans, (ii) all accrued and unpaid interest, fees, or other
charges owing in respect of any Loan or Commitment or otherwise under any Credit
Document, and (iii) all accrued and unpaid costs and expenses payable by any
Credit Party to any Agent or Lender pursuant to any Credit Document, whether or
not demand has been made therefor, including any and all indemnification and
reimbursement claims that have been asserted by any such Person prior to such
time,

(b) the indefeasible payment or repayment in full in immediately available funds
or all other outstanding Obligations or Guaranteed Obligations other than
unasserted contingent indemnification and contingent reimbursement obligations,
(c) the termination in writing of all of the Commitments, (d) [reserved], (e)
[reserved] and (f) upon the request of Administrative Agent, receipt by
Administrative Agent of a release from the Credit Parties in favor of the
Secured Parties in form and substance acceptable to Administrative Agent.

 

“Participant Register” as defined in Section 10.6(h)(i).

 

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 



21

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

 

“Permitted Subordinated Indebtedness” means the Indebtedness under the 2014
Notes and the 2017 Notes.

 

“Permitted Variance” as defined in Section 6.8(a).

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Platform” as defined in Section 10.1(b).

 

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by Company and each Guarantor in form and substance reasonably
acceptable to Administrative Agent.

 

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s thirty
largest banks), as in effect from time to time, or, if such source or rate is
unavailable, any replacement or successor source or rate as determined by
Administrative Agent. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
Administrative Agent or any other Lender may make commercial loans or other
loans at rates of interest at, above or below the Prime Rate.

 

“Principal Office” means, for Administrative Agent, such Person’s “Principal
Office” as set forth on Appendix B, or such other office or office of a third
party or sub-agent, as appropriate, as such Person may from time to time
designate in writing to Company, Administrative Agent and each Lender; provided,
however, that for the purpose of making any payment on the Obligations or any
other amount due hereunder or any other Credit Document, the Principal Office of
Administrative Agent shall be 200 West Street, New York, New York, 10282 (or
such other location within the City and State of New York as Administrative
Agent may from time to time designate in writing to Company and each Lender);
provided further that all wires to Administrative Agent shall be made to the
wiring instructions provided by Administrative Agent in writing from time to
time.

 

“Pro Rata Share” means, with respect to all payments, computations and other
matters related to the Multi Draw Term Loan of any Lender, the percentage
obtained by dividing (i) the Multi Draw Term Loan Exposure of that Lender, by
(ii) the aggregate Multi Draw Term Loan Exposure of all Lenders.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract

 



22

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Register” as defined in Section 2.6(b).

 

“Regulation D” means Regulation D of the Board of Governors and all official
rulings and interpretations thereunder or thereof.

 

“Regulation T” means Regulation T of the Board of Governors and all official
rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board of Governors and all official
rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board of Governors and all official
rulings and interpretations thereunder or thereof.

 

“Related Fund” means any Fund that is managed, advised, or administered by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or affiliate of an entity
that manages, administers, or advises a Lender.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Replacement Lender” as defined in Section 2.22.

 

“Requisite Class Lenders” means, at any time of determination for any Class of
Lenders, Loans, and/or Commitments, as applicable, Lenders of such Class holding
more than 50% of the aggregate Voting Power Determinants of such Class of Loans
and Commitments held by all Lenders; provided that the amount of Voting Power
Determinants of any Defaulting Lender shall be disregarded for purposes of this
definition.

 

“Requisite Lenders” means one or more Lenders having or holding Multi Draw Term
Loan Exposure and representing more than 50% of the aggregate Voting Power
Determinants of all Lenders; provided that the amount of Voting Power
Determinants of any Defaulting Lender shall be disregarded for purposes of this
definition.

 

“Restricted Junior Payment” means (i) any dividend, other distribution, or
liquidation preference, direct or indirect, on account of any shares of any
class of Capital Stock of Company or any  of its Subsidiaries now or hereafter
outstanding, except a dividend payable solely in shares of Capital Stock (other
than any Disqualified Capital Stock) to the holders of that class; (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of Company or any of its Subsidiaries (or any direct or indirect parent
thereof) now or hereafter outstanding; (iii) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Capital Stock of Company or any of its
Subsidiaries (or any direct or indirect parent thereof) now or hereafter
outstanding

 



23

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

and (iv) any payment or prepayment of principal of, premium, if any, or interest
on, or redemption, purchase, retirement, defeasance (including in-substance or
legal defeasance), sinking fund or similar payment with respect to, any
Subordinated Indebtedness or any Earn Out Obligations or Seller Financing
Indebtedness.

 

 

 

 

Corporation.



“REVA Sale” as defined in Section 5.16(a).

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill

 

 

“Sanctioned Country” means, at any time, a country, territory or region that is,
or whose government is, the subject or target of any Sanctions, including, as of
the Closing Date, the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan,
and Syria.

 

“Sanctioned Person” means, at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including (i) any Person listed in any
Sanctions-related list of designated Persons maintained by the U.S. (including
by OFAC, the U.S. Department of the Treasury, or the U.S. Department of State),
or by the United Nations Security Council, the European Union or any EU member
state, Her Majesty’s Treasury of the United Kingdom or any other relevant
sanctions authority, (ii) any Person located, operating, organized or resident
in a Sanctioned Country or (iii) any Person owned or controlled, directly or
indirectly, by any such Person described in clause (i) or (ii) of this
definition.

 

“Sanctions” means sanctions or trade embargoes enacted, imposed, administered or
enforced from time to time by (i) the U.S. government, including those
administered by OFAC, U.S. Department of State, or U.S. Department of Commerce,
(ii) the United Nations Security Council, the European Union or any of its
member states, Her Majesty’s Treasury of the United Kingdom, or (iii) any other
relevant sanctions authority.

 

“Secured Parties” as defined in the Pledge and Security Agreement.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing, including any Capital Stock and any
Hedge Agreements or other derivatives.

 

“Securities Account” means any “securities account” as defined in Article 8 of
the UCC and any “commodity account” as defined in Article 9 of the UCC.

 

“Securities Account Control Agreement” means, with respect to a Securities
Account, an agreement in form and substance reasonably satisfactory to
Collateral Agent that (i) is entered into among Collateral Agent, the Securities
Intermediary at which the applicable Securities Account is maintained, and the
Credit Party having rights in or to the underlying financial assets credited to
or maintained in such Securities Account, and (ii) is effective for Collateral
Agent to obtain “control” (within the meaning of Articles 8 and 9 of the UCC) of
such Securities Account.

 

“Securities Act” means the Securities Act of 1933.

 

“Securities Intermediary” means any “securities intermediary” or “commodity
intermediary” as such terms are defined in the UCC.

 



24

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

“Seller Financing Indebtedness” means any obligation or liability consisting of
fixed deferred purchase price, installment payments, or promissory notes that,
in each case, is issued or otherwise incurred as consideration for any
acquisition of any property.

 

“Solvency Certificate” means a certificate of the Chief Financial Officer of
Company substantially in the form of Exhibit F-2.

 

“Solvent” means, with respect to any Credit Party, that as of the date of
determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s present assets; (b) such Credit Party’s capital is not
unreasonably small in relation to its business as contemplated on such date of
determination and reflected in the Projections or with respect to any
transaction contemplated or to be undertaken after such date of determination;
and (c) such Person has not incurred and does not intend to incur, or believe
(nor should it reasonably believe) that it will incur, debts beyond its ability
to pay such debts as they become due (whether at maturity or otherwise); and
(ii) such Person is “solvent” within the meaning given that term and similar
terms under the Bankruptcy Code and other applicable laws relating to fraudulent
transfers and conveyances. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under FASB Accounting Standards Codification Topic 450-20).

 

“Subordinated Indebtedness” means any Permitted Subordinated Indebtedness and
any other Indebtedness that is contractually or structurally subordinated in
payment or lien ranking to the Obligations or related Liens.

 

“Subordination Agreement” means, with respect to any Subordinated Indebtedness,
the corresponding subordination or intercreditor agreement, if any, among
Administrative Agent and/or Collateral Agent, on the one hand, and the creditor
or creditors (or their respective agents) in respect of such Subordinated
Indebtedness, on the other hand, which shall be in form and substance acceptable
to Administrative Agent.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
(a) the accounts of which would be consolidated with those of such Person in
such Person’s consolidated financial statements if such financial statements
were prepared in accordance with GAAP or (b) of which more than 50% of the total
voting power of shares of stock or other ownership interests entitled (without
regard to the occurrence of any contingency) to vote in the election or
appointment of the Person or Persons (whether Directors, trustees, or other
Persons performing similar functions) having the power to direct or cause the
direction of the management and policies thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof; provided, in determining
the percentage of ownership interests of any Person controlled by another
Person, no ownership interest in the nature of a “qualifying share” of the
former Person shall be deemed to be outstanding.

 

“Swap Obligation” as defined in “Excluded Swap Obligation”.

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (together with interest, penalties and other
additions thereto) of any nature and whatever called, imposed, levied,
collected, withheld or assessed by any Governmental Authority; provided, “Tax on
the overall net income” of a Person shall be construed as a reference to a tax
imposed

 



25

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

by the jurisdiction in which that Person is organized or in which that Person’s
applicable principal office (and/or, in the case of a Lender, its lending
office) is located on all or part of the overall net income (whether worldwide,
or only insofar as such overall net income is considered to arise in or to
relate to a particular jurisdiction, or otherwise) of that Person (and/or, in
the case of a Lender, its applicable lending office).

 

“Term Loan” means a Multi-Draw Term Loan.

 

“Term Loan Commitment” means the Multi Draw Term Loan Commitment of a Lender,
and “Term Loan Commitments” means such commitments of all Lenders.

 

“Term Loan Maturity Date” means the Multi Draw Term Loan Maturity Date.

 

“Terminated Lender” as defined in Section 2.22.

 

“Type of Loan” means with respect to Term Loans, a Base Rate Loan or a LIBO Rate

Loan.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent statute or
law) as in effect in any applicable jurisdiction.

 

“U.S.” means the United States of America.

 

“U.S. Lender” as defined in Section 2.19(c).

 

“U.S. Tax Compliance Certificate” means a certificate substantially in the form
of one of Exhibits D-1, D-2, D-3 or D-4, as applicable.

 

“Voting Power Determinants” means Multi Draw Term Loan Exposure.

 

“WARN” as defined in Section 4.19.

 

“Weighted Average Yield” means, with respect to any Loan on any date of
determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such Loan on such date and giving effect to all
upfront or similar fees or original issue discount  payable with respect to such
Loan.

 

“Wholly-Owned” means, in reference to any Subsidiary of a specified Person, that
100% of the Capital Stock of such Subsidiary (other than (x) Directors’
qualifying shares and (y) shares issued to foreign nationals to the extent
required by applicable Law) is owned, directly or indirectly, by such Person
and/or one or more of such specified Person’s other Subsidiaries that also
qualify as Wholly- Owned Subsidiaries under this definition.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2Accounting Terms, Financials Statements, Calculations, Etc. Except as
otherwise expressly provided herein, all accounting terms not otherwise defined
herein shall have the meanings assigned to them in conformity with GAAP.
Financial statements and other information required to be

 



26

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

delivered by Company to Lenders pursuant to Section 5.1(a), 5.1(b) and 5.1(c)
shall be prepared in accordance with GAAP as in effect at the time of such
preparation (and delivered together with the reconciliation statements provided
for in Section 5.1(e), if applicable). Subject to the foregoing, calculations in
connection with the definitions, covenants and other provisions hereof shall
utilize accounting principles and policies in conformity with those used to
prepare the Historical Financial Statements. Notwithstanding the foregoing, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made without
giving effect to any change to GAAP occurring after the date hereof as a result
of the adoption of any proposals set forth in the Proposed Accounting Standards
Update, Leases (Topic 840), issued by the Financial Accounting Standards Board
on August 17, 2010, the Proposed Accounting Standards Update, Leases (Topic
842), issued by the Financial Accounting Standards Board on May 16, 2013, or any
other proposals issued by the Financial Accounting Standards Board in connection
therewith, in each case if such change would require treating any lease (or
similar arrangement conveying the right to use) as a capital lease where such
lease (or similar arrangement) was not required to be so treated under GAAP as
in effect on the date hereof. For purposes of determining pro forma compliance
with any financial covenant as of any date prior to the initial test date on
which such financial covenant is to be tested hereunder, the level of any such
financial covenant shall be deemed to be the covenant level for such initial
test date. Notwithstanding anything to the contrary in this Agreement, for
purposes of determining compliance with any basket, accordion or incremental
feature, test, or condition under any provision of this Agreement or any other
Credit Document, no Credit Party may retroactively divide, classify, re-
classify or deem or otherwise treat a historical transaction as having occurred
in reliance on a basket or exception that was not available at the time of such
historical transaction or if and to the extent that such basket or exception was
relied upon for any later transaction. When used herein, the term “financial
statements” shall be construed to include all notes and schedules thereto.
Whenever the term “Company” is used in respect of a financial covenant or a
related definition, it shall be construed to mean “Company and its Subsidiaries
on a consolidated basis” unless the context clearly requires otherwise. Except
as otherwise provided therein, this Section 1.2 shall apply equally to each
other Credit Document as if fully set forth therein, mutatis mutandis.

 

1.3Interpretation, Etc. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. References herein to any Section, Appendix, Schedule or Exhibit shall
be to a Section, an Appendix, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. Any requirement for a referenced
agreement, instrument, certificate or other document to be in “substantially”
the form of an Appendix, Schedule, or Exhibit hereto means that such referenced
document shall be in the form of such Appendix, Schedule, or Exhibit with such
modifications to such form as are approved by Administrative Agent, and, in the
case of any Collateral Document, Collateral Agent, in each case in such Agent’s
sole discretion. The words “hereof”, “hereunder”, “hereby”, and words of similar
import used in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement. The use herein of the words “include” or
“including,” when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
The use herein of the words “continuing”, “continuance”, “existing”, or any
words of similar import or derivatives of any such words in reference to any
Event of Default means that such Event of Default has not been expressly waived.
The word “will” shall be construed as having the same meaning and effect as the
word “shall”. The words “assets” and “property” shall be construed as having the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties of any relevant Person or Persons. The terms lease and
license shall be construed to include sub-lease and sub-license. Whenever the
context may require, any pronoun shall be

 



27

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

construed to include the corresponding masculine, feminine, and neuter forms.
References to Persons include their respective permitted successors and assigns.
Except as otherwise expressly provided herein, references to statutes,
legislative acts, laws, regulations, and rules shall be deemed to refer to such
statutes, acts, laws, regulations, and rules as in effect from time to time,
including any amendments of the same and any successor statutes, acts, laws,
regulations, and rules, unless any such reference is expressly limited to refer
to any statute, act, law, regulation, or rule “as in effect on” a specified
date. Except as otherwise expressly provided herein, any reference in or to this
Agreement (including any Appendix, Schedule, or Exhibit hereto), any other
Credit Document, or any other agreement, instrument, or other document shall be
construed to refer to the referenced agreement, instrument, or document as
assigned, amended, restated, supplemented, or otherwise modified from time to
time, in each case in accordance with the express terms of this Agreement and
any other relevant Credit Document unless such reference is expressly limited to
refer to such agreement, instrument, or other document “as in effect on” a
specified date. Unless otherwise expressly stated, if a Person may not take an
action under this Agreement, then it may not take that action indirectly, or
take any action assisting or supporting any other Person in taking that action
directly or indirectly. “Taking an action indirectly” means taking an action
that is not expressly prohibited for the Person but is intended to have
substantially the same effects as the prohibited action. Except as otherwise
provided therein, this Section 1.3 shall apply equally to each other Credit
Document as if fully set forth therein, mutatis mutandis.

 

SECTION 2LOANS

 

2.1Term Loans.

 

(a)Loan Commitments. Subject to the terms and conditions hereof: each Lender
severally agrees to make at any time after the Closing Date and prior to the
Multi Draw Commitment Termination Date one or more Multi Draw Term Loans to
Company in an aggregate amount not to exceed (i) in the case of the initial
draw, $500,000 plus any Lender Transaction Costs, (ii) in the case of the second
draw, $500,000 plus any Lender Transaction Costs, (iii) in the case of each
subsequent draw, the amount set forth in the Budget including any Permitted
Variance plus any Lender Transaction Costs and (iv) in the case of each draw,
such Lender’s Multi Draw Term Loan Commitment immediately prior to giving effect
to any such Multi Draw Term Loan.

 

Company may make up to six (6) borrowings of the Multi Draw Term Loan
Commitment, which borrowings may only occur during the Multi Draw Commitment
Period; provided, that (i) the initial borrowing shall occur on the first
Business Day following the Closing Date, (ii) the second borrowing shall occur
on or after April 1, 2019, (iii) the third borrowing shall occur on or after
April 15, 2019, (iv) the fourth borrowing shall occur on or after April 26,
2019, (v) the fifth borrowing shall occur on or after May 17, 2019 and (vi) the
sixth borrowing shall occur on or after May 27, 2019. Any amount borrowed under
this Section 2.1(a) and subsequently repaid or prepaid may not be reborrowed.
Subject to Sections 2.13, all amounts owed hereunder with respect to the Multi
Draw Term Loans shall be Paid in Full no later than the Multi Draw Term Loan
Maturity Date. Each Lender’s Multi Draw Term Loan Commitment shall (x)
automatically and permanently be reduced by the amount of each Multi Draw Term
Loan made hereunder, and (y) terminate immediately and without further action by
any Person on the Multi Draw Commitment Termination Date.

 

(b)Borrowing Mechanics for Term Loans.

 

(i)Company shall deliver to Administrative Agent a fully executed Funding Notice
no later than two Business Days prior to the Closing Date with respect to the
initial Term Loans. Following the Closing Date, whenever Company desires that
Lenders make Term Loans, Company shall deliver to Administrative Agent a fully
executed and delivered Funding

 



28

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

Notice no later than 10:00 a.m. (New York City time) at least two Business Days
in advance of the proposed Credit Date. Except as otherwise provided herein, a
Funding Notice for a Term Loan that is a LIBO Rate Loan shall be irrevocable on
and after the related Interest Rate Determination Date, and Company shall be
bound to make a borrowing in accordance therewith. Promptly upon receipt by
Administrative Agent of any Funding Notice, Administrative Agent shall notify
each Lender of the proposed borrowing.

 

(ii)Each Lender shall make its Multi Draw Term Loan, as the case may be,
available to Administrative Agent not later than 12:00 p.m. (New York City time)
on the applicable Credit Date, by wire transfer of same day funds in Dollars, at
Administrative Agent’s Principal Office. Upon satisfaction or waiver of the
conditions precedent specified herein, Administrative Agent shall make the
proceeds of the Term Loans available to Company on the applicable Credit Date by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Loans received by Administrative Agent from Lenders to be to be credited to the
account as designated in writing to Administrative Agent on Funding Notice by
Company.

 

(c)During the Multi Draw Commitment Period, drawings under the Multi Draw Term
Loan Commitments shall be made in an aggregate minimum amount of $100,000 and
integral multiples of $100,000 in excess of that amount plus Lender Transaction
Costs.

 

 

2.2

[Reserved].

 

 

2.3

[Reserved].

 

 

2.4

Pro Rata Shares; Availability of Funds.

 

(a)Pro Rata Shares. All Loans shall be made, and all participations purchased,
by Lenders simultaneously and proportionately to their respective Pro Rata
Shares, it being understood that no Lender shall be responsible for any default
by any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall any Term Loan
Commitment of any Lender be increased or decreased as a result of a default by
any other Lender in such other Lender’s obligation to make a Loan
requested  hereunder or purchase a participation required hereby.

 

(b)Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Company a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such  Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. In the event that (i) Administrative Agent declines
to make a requested amount available to Company until such time as all
applicable Lenders have made payment to Administrative Agent, (ii) a Lender
fails to fund to Administrative Agent all or any portion of the Loans required
to be funded by such Lender hereunder prior to the time specified in this
Agreement, and (iii) such Lender’s failure results in Administrative Agent
failing to make a corresponding amount available to Company on

 



29

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

the Credit Date, at Administrative Agent’s option, such Lender shall not receive
interest hereunder with respect to the requested amount of such Lender’s Loans
for the period commencing with the time specified in this Agreement for receipt
of payment by Company through and including the time of Company’s receipt of the
requested amount. If such Lender does not pay such corresponding amount
forthwith upon Administrative Agent’s demand therefor, Administrative Agent
shall promptly notify Company and Company shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans for such
Class of Loans. Nothing in this Section 2.4(b) shall be deemed to relieve any
Lender from its obligation to fulfill its Term Loan Commitments hereunder or to
prejudice any rights that Company may have against any Lender as a result of any
default by such Lender hereunder.

 

2.5Use of Proceeds. The proceeds of the Term Loans shall be applied by Company
for working capital and general corporate purposes of Company and its
Subsidiaries (including reimbursement obligations in respect of the Lender
Transaction Costs) in accordance with the Budget (plus any such Lender
Transaction Costs) including any Permitted Variance.  Notwithstanding
anything  to the contrary in this Agreement, no Credit Extension or proceeds
thereof may be used in any manner that conflicts with Section 4.18(b) or Section
4.26(a).

 

 

2.6

Evidence of Debt; Register; Lenders’ Books and Records; Notes.

 

(a)Lenders’ Evidence of Debt. Each Lender shall maintain on its internal records
an account or accounts evidencing the Obligations of Company to such Lender,
including the amounts of the Loans made by it and each repayment and prepayment
in respect thereof. Any such recordation shall be conclusive and binding on
Company, absent manifest error; provided, that the failure to make any such
recordation, or any error in such recordation, shall not affect Company’s
Obligations in respect of any applicable Loans; and provided further, in the
event of any inconsistency between the Register and any Lender’s records, the
recordations in the Register shall govern.

 

(b)Register. Administrative Agent (or an agent or sub-agent appointed by  it)
shall maintain at its Principal Office a register for the recordation of the
names and addresses of Lenders and principal amounts (and stated interest) of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The Register shall be available for inspection by Company or
any Lender (with respect to (i) any entry relating to such Lender’s Loans, and
(ii) the identity of the other Lenders (but not any information with respect to
such other Lenders’ Loans)) at any reasonable time and from time to time upon
reasonable prior notice. Administrative Agent shall record, or shall cause to be
recorded, in the Register the Loans in accordance with the provisions of Section
10.6, and each repayment or prepayment in respect of the principal amount of the
Loans, and any such recordation shall be conclusive and binding on Company and
each Lender, absent manifest error; provided, failure to make any such
recordation, or any error in such recordation, shall not affect Company’s
Obligations in respect of any Loan. Company hereby designates Administrative
Agent to serve as Company’s non-fiduciary agent solely for purposes of
maintaining the Register as provided in this Section 2.6, and Company hereby
agrees that, to the extent Administrative Agent serves in such capacity,
Administrative Agent and its officers, Directors, employees, agents, sub-agents,
and affiliates shall constitute “Indemnitees.”

 

(c)Promissory Notes. If so requested by any Lender by written notice to Company
(with a copy to Administrative Agent) at least two Business Days prior to the
Closing Date, or at any time thereafter, Company shall execute and deliver to
such Lender (and/or, if

 



30

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

applicable and if so specified in such notice, to any Person who is an assignee
of such Lender pursuant to Section 10.6) on the Closing Date (or, if such notice
is delivered after the Closing Date, promptly after Company’s receipt of such
notice) a promissory note or notes, in form and substance reasonably acceptable
to Administrative Agent, to evidence such Lender’s Multi Draw Term Loan.

 

 

2.7

Interest on Loans .

 

(a)Except as otherwise set forth herein, each Class of Loan shall bear interest
on the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:

 

 

(i)

[reserved]:

 

 

(ii)

in the case of Multi Draw Term Loans:

 

 

(1)

if a Base Rate Loan, at the Base Rate plus 14.0% per annum; or

 

 

(2)

if a LIBO Rate Loan, at the Adjusted LIBO Rate plus 15.0% per

annum.

 

(b)The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any LIBO Rate Loan, shall be selected by
Company and notified to Administrative Agent and Lenders pursuant to the
applicable Funding Notice or Conversion/Continuation Notice, as the case may be.

 

(c)In connection with LIBO Rate Loans there shall be no more than six Interest
Periods outstanding at any time. In the event Company fails to specify between a
Base  Rate Loan or a LIBO Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, such Loan (if outstanding as a LIBO Rate Loan)
will be automatically converted into a Base Rate Loan on the last day of the
then-current Interest Period for such Loan (or if outstanding as a Base Rate
Loan will remain as, or (if not then outstanding) will be made as, a Base Rate
Loan). In the event Company fails to specify an Interest Period for any LIBO
Rate Loan in the applicable Funding Notice or Conversion/Continuation Notice,
Company shall be deemed to have selected an Interest Period of one month. As
soon as practicable after 10:00 a.m. (New York City time) on  each Interest Rate
Determination Date, Administrative Agent shall determine (which determination
shall, absent manifest error, be final, conclusive and binding upon all parties)
the interest rate that shall apply to the LIBO Rate Loans for which an interest
rate is then being determined for the applicable Interest Period and will
promptly give notice thereof to Company and each Lender.

 

(d)Interest payable pursuant to Section 2.7(a) shall be computed on the basis of
a three hundred sixty-day year, in each case for the actual number of days
elapsed in the period during which it accrues. In computing interest on any
Loan, the date of the making of such Loan or the first day of an Interest Period
applicable to such Loan or with respect to a Base Rate Loan being converted from
a LIBO Rate Loan, the date of conversion of such LIBO Rate Loan to such Base
Rate Loan, as the case may be, shall be included, and the date of payment of
such Loan or the expiration date of an Interest Period applicable to such Loan
or, with respect to a Base Rate Loan being converted to a LIBO Rate Loan, the
date of conversion of such Base Rate Loan to such LIBO Rate Loan, as the case
may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.

 



31

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

(e)Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such Interest Payment Date; (ii)
shall accrue on a daily basis and shall be payable in arrears upon any
prepayment of that Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) shall accrue on a daily basis and shall
be payable in arrears at maturity of the Loans, including final maturity of the
Loans.

 

 

2.8

Conversion/Continuation.

 

(a)Subject to Section 2.17 and so long as no Default or Event of Default shall
have occurred and then be continuing, Company shall have the option:

 

(i)to convert at any time all or any part of any Term Loan $100,000 and integral
multiples of $100,000 in excess of that amount from one Type of Loan to another
Type of Loan; provided, a LIBO Rate Loan may only be converted on the expiration
of the Interest Period applicable to such LIBO Rate Loan unless Company shall
pay all amounts due under Section 2.17 in connection with any such conversion;
or

 

(ii)upon the expiration of any Interest Period applicable to any LIBO Rate Loan,
to continue all or any portion of such Loan equal to $100,000 and integral
multiples of

$100,000 in excess of that amount as a LIBO Rate Loan.

 

(b)Subject to Section 3.2(b), Company shall deliver a Conversion/Continuation
Notice to Administrative Agent no later than 10:00 a.m. (New York City time) at
least one Business Day in advance of the proposed conversion date (in the case
of a conversion to a Base Rate Loan) and at least three Business Days in advance
of the proposed conversion/continuation date (in the case of a conversion to, or
a continuation of, a LIBO Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to,  or continuation of, any LIBO
Rate Loans shall be irrevocable on and after the related Interest Rate
Determination Date, and Company shall be bound to effect a conversion or
continuation in accordance therewith. If on any day a Loan is outstanding with
respect to which a Funding Notice or Conversion/Continuation Notice has not been
delivered to Administrative Agent in accordance with the terms hereof specifying
the applicable basis for determining the rate of interest, then, for that day,
such Loan shall be a Base Rate Loan.

 

2.9Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the principal amount of all Loans outstanding and, to the extent
permitted by applicable law, any interest payments on the Loans or any fees or
other amounts owed hereunder, shall thereafter bear interest (including
post-petition interest in any proceeding under any Debtor Relief Laws) payable
on demand at a rate that is two percent per annum in excess of the interest rate
otherwise payable hereunder with respect to the applicable Loans (or, in the
case of any such fees and other amounts, at a rate that is two percent per annum
in excess of the interest rate otherwise payable hereunder for Base Rate Loans);
provided, any LIBO Rate Loans (a) may be converted to Base Rate Loans at the
revocable election of Administrative Agent at any time after the occurrence of
such Event of Default (irrespective of whether the Interest Period in effect at
the time of such conversion has expired), and (b) unless Requisite Lenders
otherwise consent in writing that LIBO Rate Loans are available, will
automatically be converted to Base Rate Loans upon the expiration of the
Interest Period in effect at the time any such increase in the interest rate is
effective, and in each case thereupon shall become Base Rate Loans and shall
thereafter bear interest payable upon demand at a rate that is two percent per
annum in excess of the interest rate otherwise payable hereunder for Base Rate
Loans. Payment or acceptance of (i) the increased rates of interest provided for
in this Section 2.9 or (ii) any amount of interest that is less than the amount
due, in each case

 



32

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

is not a permitted alternative to timely payment and shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of Administrative Agent or any Lender.

 

2.10Fees. Company agrees to pay to Agents fees in the amounts and at the times
separately agreed upon, including the fees set forth in the Fee Letter.

 

 

2.11

[Reserved].

 

 

2.12

Voluntary Prepayments/Commitment Reductions.

 

 

(a)

Voluntary Prepayments.

 

(i)Any time and from time to time:

 

(1)with respect to Base Rate Loans, Company may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of

$100,000 and integral multiples of $100,000 in excess of that amount; and

 

(2)with respect to LIBO Rate Loans, Company may prepay any such Loans on any
Business Day in whole or in part (together with any amounts due pursuant to
Section 2.17(c)) in an aggregate minimum amount of $100,000 and integral
multiples of $100,000 in excess of that amount.

 

 

(ii)

All such prepayments shall be made:

 

(1)upon not less than one Business Day’s prior written or telephonic notice in
the case of Base Rate Loans; and

 

(2)upon not less than three Business Days’ prior written or telephonic notice in
the case of LIBO Rate Loans,

 

in each case given to Administrative Agent by 12:00 p.m. (New York City time) on
the date required and, if given by telephone, promptly confirmed in writing to
Administrative Agent (and Administrative Agent will promptly transmit such
written notice for Term Loans to each Lender). Upon the giving of any such
notice, the principal amount of the Loans specified in such notice shall become
due and payable on the prepayment date specified therein. Any such voluntary
prepayment shall be applied as specified in Section 2.14(b) with respect to Term
Loans.

 

 

2.13

Mandatory Prepayments.

 

(a)Asset Sales. No later than the first Business Day following the date of
receipt by any Credit Party or any of its Subsidiaries of any Net Asset Sale
Proceeds (it being understood that such Net Asset Sale Proceeds shall be
deposited into a Controlled Account on the same Business Day as receipt
thereof), Company shall prepay the Loans in an aggregate amount equal to such
Net Asset Sale Proceeds.

 

(b)Insurance/Condemnation Proceeds. No later than the first Business Day
following the date of receipt by any Credit Party or any of its Subsidiaries, or
Administrative Agent as lender loss payee, of any Net Insurance/Condemnation
Proceeds (it being understood that such Net Insurance/Condemnation Proceeds
shall be deposited into a Controlled Account on the same

 



33

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

Business Day as receipt thereof), Company shall prepay the Loans in an aggregate
amount equal to such Net Insurance/Condemnation Proceeds.

 

(c)Issuance of Equity Securities. On the date of receipt by any Credit Party or
any of its Subsidiaries of any Net Equity Proceeds from any Person other than a
Credit Party (it being understood that any such Net Equity Proceeds shall be
deposited into a Controlled Account on the same Business Day as receipt
thereof), excluding any such Net Equity Proceeds used for purposes approved in
writing by Administrative Agent in its sole discretion, Company shall prepay the
Loans in an aggregate amount equal to 100% of such Net Equity Proceeds.

 

(d)Issuance of Debt. On the date of receipt by any Credit Party or any of its
Subsidiaries of any Cash proceeds (it being understood that any such Cash
proceeds shall be deposited into a Controlled Account on the same Business Day
as receipt thereof) from the incurrence of any Indebtedness of any Credit Party
or any of its Subsidiaries, excluding any Cash proceeds received with respect to
any Indebtedness permitted to be incurred pursuant to Section  6.1, Company
shall prepay the Loans in an aggregate amount equal to 100% of such proceeds,
net of underwriting discounts and commissions and other reasonable costs and
expenses associated therewith, in each case, paid to non-Affiliates, including
reasonable legal fees and expenses.

 

 

(e)

[Reserved]

 

 

(f)

[Reserved]

 

 

(g)

[Reserved].

 

(h)Extraordinary Receipts. On the date of receipt by Company or any of its
Subsidiaries of any Extraordinary Receipts (it being understood that such
Extraordinary Receipts shall be deposited in a Controlled Account on the same
Business Day as receipt thereof), Company shall prepay Loans shall be reduced as
set forth in Section 2.14(b) in the amount of such Extraordinary Receipts.

 

(i)Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.13(a) through 2.13(h), Company shall deliver to
Administrative Agent a certificate of a Chief Financial Officer demonstrating
the calculation of the amount of the applicable net proceeds and compensation
owing to Lenders under any of the Credit Documents, if any, as the case may be.
In the event that Company shall subsequently determine that the actual amount
received exceeded the amount set forth in such certificate, Company shall
promptly make an additional prepayment of the Loans in an amount equal to such
excess, and Company shall concurrently therewith deliver to Administrative Agent
a certificate of a Chief Financial Officer demonstrating the derivation of such
excess.

 

 

2.14

Application of Prepayments/Reductions.

 

(a)[Reserved].

 

(b)Application of Prepayments by Type of Loans. Any voluntary prepayments of
Term Loans pursuant to Section 2.12 and any mandatory prepayment of any Loan
pursuant to Section 2.13 shall be applied as follows:

 

first, to the payment of all fees, and all expenses specified in Section 10.2,
in each case to the full extent thereof;

 



34

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

second, to the payment of any accrued interest at the Default Rate, if any;

 

third, to the payment of any accrued interest (other than Default Rate
interest);

 

fourth, to the payment of the applicable premium, if any, on any Loan or

Commitment;

 

fifth, to prepay Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof) and shall be further applied
in inverse order of maturity to reduce the remaining scheduled installments of
principal of the Multi Draw Term Loans; and

 

sixth, to payment of any remaining Obligations then due and payable.

 

(c)[Reserved]

 

(d)Application of Prepayments of Loans to Base Rate Loans and LIBO Rate Loans.
Considering each Class of Loans being prepaid separately, any prepayment thereof
shall be applied first to Base Rate Loans to the full extent thereof before
application to LIBO Rate Loans, in each case in a manner that minimizes the
amount of any payments required to be made by Company pursuant to Section
2.17(c).

 

 

2.15

General Provisions Regarding Payments.

 

(a)All payments by Company of principal, interest, fees and other Obligations
shall be made in Dollars in immediately available funds, without defense,
recoupment, setoff or counterclaim, free of any restriction or condition, and
delivered to Administrative Agent not later than 12:00 p.m. (New York City time)
on the date due by wire transfer to an account designated by Administrative
Agent from time to time that is maintained by Administrative Agent or its
Affiliates for the account of the Lenders or Administrative Agent. For purposes
of computing interest and fees, funds received by Administrative Agent after
that time on such due date shall be deemed to have been paid by Company on the
next Business Day.

 

(b)All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payment received in
respect of any Loan on a date when interest is due and payable with respect to
such Loan) shall be applied to the payment of interest then due and payable
before application to principal.

 

(c)Administrative Agent (or an agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.

 

(d)Notwithstanding the foregoing provisions hereof, if any Conver-
sion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any LIBO
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

 

(e)Whenever any payment to be made hereunder shall be stated to be due  on a day
that is not a Business Day, such payment shall be made on the next Business Day
and such

 



35

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

extension of time shall be included in the computation of the payment of
interest hereunder or of the commitment fees hereunder.

 

 

(f)

[Reserved].

 

(g)Administrative Agent shall deem any payment by or on behalf of Company
hereunder that is not made in same day funds prior to 12:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to Company and each
applicable Lender (confirmed in writing) if any payment is non-conforming. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a). Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next Business Day) at the Default Rate from the date such
amount was due and payable until the date such amount is Paid in Full.

 

(h)If an Event of Default shall have occurred and not otherwise been waived, and
the Obligations have become due and payable in full hereunder, whether by
acceleration, maturity or otherwise, all payments or proceeds received by any
Agent hereunder or under any Collateral Document in respect of any of the
Obligations, including all proceeds received by any Agent in respect of any
sale, any collection from, or other realization upon all or any part of the
Collateral, shall be applied in full or in part as follows: first, to the
payment of all costs and expenses of such sale, collection or other realization,
including reasonable compensation to each Agent and its agents and counsel, and
all other expenses, liabilities and advances made or incurred by any Agent in
connection therewith, and all amounts for which any Agent is entitled to
indemnification hereunder or under any Collateral Document (in its capacity as
an Agent and not as a Lender) and all advances made by any Agent under any
Collateral Document for the account of the applicable Grantor, and to the
payment of all costs and expenses paid or incurred by any Agent in connection
with the exercise of any right or remedy hereunder or under any  Collateral
Document, all in accordance with the terms hereof or thereof; second, to the
extent of any excess of such proceeds, to the payment of all other Obligations
for the ratable benefit of the Lenders and the Lender Counterparties; and third,
to the extent of any excess of such proceeds, to the payment to or upon the
order of such Grantor or to whosoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

 

2.16Ratable Sharing. Lenders hereby agree among themselves, except as
otherwise  provided in the Fee Letter, if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms hereof), through the exercise of any right of
set-off or banker’s lien, by counterclaim or cross action or by the enforcement
of any right under the Credit Documents or otherwise, or as adequate protection
of a deposit treated as cash collateral under the Bankruptcy Code, receive
payment or reduction of a proportion of the aggregate amount of principal,
interest, amounts payable in respect of fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) that is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall

(a) notify Administrative Agent and each other Lender of the receipt of such
payment and (b) apply a portion of such payment to purchase participations
(which it shall be deemed to have purchased from each seller of a participation
simultaneously upon the receipt by such seller of its portion of such payment)
in the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided, if all or

 



36

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

part of such proportionately greater payment received by such purchasing Lender
is thereafter recovered from such Lender upon the bankruptcy or reorganization
of Company or otherwise, those purchases shall be rescinded and the purchase
prices paid for such participations shall be returned to such purchasing Lender
ratably to the extent of such recovery, but without interest. Company expressly
consents to the foregoing arrangement and agrees that any holder of a
participation so purchased may exercise any and all rights of banker’s lien,
consolidation, set-off or counterclaim with respect to any and all monies owing
by Company to that holder with respect thereto as fully as if that holder were
owed the amount of the participation held by that holder. The provisions of this
Section 2.16 shall not be construed to apply to (a) any payment made by any
Credit Party pursuant to and in accordance with the express terms of any Credit
Document (including the application of funds arising from the existence of a
Defaulting Lender) or (b) any payment obtained by any Lender as consideration
for the assignment or sale of a participation in any of its Loans or other
Obligations owed to it.

 

 

2.17

Making or Maintaining LIBO Rate Loans.

 

(a)Changed Circumstances In the event that Administrative Agent determines
(which determination shall be final and conclusive and binding upon all parties
hereto), on any Interest Rate Determination Date with respect to any LIBO Rate
Loans, that (i) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such LIBO Rate Loans, (ii) by reason of circumstances affecting the London
interbank market adequate and fair means do not exist for ascertaining the
interest rate applicable to such LIBO Rate Loans on the basis provided for in
the definition of Adjusted LIBO Rate, or (iii) the Adjusted LIBO Rate does not
adequately and fairly reflect the cost to Lenders of making or maintaining such
LIBO Rate Loans during such Interest Period, Administrative Agent will
reasonably promptly give notice to Company and each Lender of such
determination, whereupon (A) no Loans may be made as, or converted to, LIBO Rate
Loans until such time as Administrative Agent notifies Company and Lenders that
the circumstances giving rise to such notice no longer exist, and (B) any
Funding Notice or Conversion/Continuation Notice given by Company with respect
to the Loans in respect of which such determination was made shall be deemed to
be rescinded by Company.

 

(b)Illegality or Impracticability of LIBO Rate Loans. In the event that on any
date any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with Administrative Agent) that the making, maintaining, converting
to, or continuation of its LIBO Rate Loans (i) has become unlawful as a result
of compliance by such Lender in good faith with any law, treaty, governmental
rule, regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or (ii) has
become impracticable, as a result of contingencies occurring after the date
hereof that materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and such Affected Lender shall on that day give
written or telephonic (promptly confirmed in writing) notice to Company and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). Thereafter (1) the obligation of
the Affected Lender to make Loans as, or to convert Loans to, LIBO Rate Loans
shall be suspended until such notice shall be withdrawn by the Affected Lender,

(2) to the extent such determination by the Affected Lender relates to a LIBO
Rate Loan then being requested by Company pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Affected Lender shall make such Loan as (or
continue such Loan as or convert such Loan to, as the case may be) a Base Rate
Loan, (3) the Affected Lender’s obligation to maintain its outstanding
LIBO  Rate  Loans  (the  “Affected  Loans”)  shall  be  terminated  at  the  earlier  to  occur  of  the

 



37

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

expiration of the Interest Period then in effect with respect to the Affected
Loans or when required by law, and (4) the Affected Loans shall automatically
convert into Base Rate Loans on the date of such termination. Notwithstanding
the foregoing, to the extent a determination by an Affected Lender as described
above relates to a LIBO Rate Loan then being requested by Company pursuant to a
Funding Notice or a Conversion/Continuation Notice, Company shall have the
option, subject to the provisions of Section 2.17(c), to rescind such Funding
Notice or Conversion/Continuation Notice as to all Lenders by giving written or
telephonic (promptly confirmed in writing) notice to Administrative Agent of
such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender).

 

(c)Compensation for Breakage or Non-Commencement of Interest Periods. Company
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid or calculated to
be due and payable by such Lender to lenders of funds borrowed by it to make or
carry its LIBO Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re-employment of such funds but
excluding loss of anticipated profits) which such Lender may sustain: (i) if for
any reason (other than a default by such Lender) a borrowing of any LIBO Rate
Loan does not occur on a date specified therefor in a Funding Notice or a
telephonic request for borrowing, or a conversion to or continuation of any LIBO
Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment of, or any
conversion of, any of its LIBO Rate Loans occurs on any day other than the last
day of an Interest Period applicable to that Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or (iii) if any prepayment
of any of its LIBO Rate Loans is not made on any date specified in a notice of
prepayment given by Company.

 

(d)Booking of LIBO Rate Loans. Any Lender may make, carry or transfer LIBO Rate
Loans at, to, or for the account of any of its branch offices or the office of
an Affiliate of such Lender.

 

(e)Assumptions Concerning Funding of LIBO Rate Loans. Calculation of all amounts
payable to a Lender under this Section 2.17 and under Section 2.18 shall be made
as though such Lender had actually funded each of its relevant LIBO Rate Loans
through the purchase of a LIBOR deposit bearing interest at the rate obtained
pursuant to clause (i) of the definition of Adjusted LIBO Rate in an amount
equal to the amount of such LIBO Rate Loan and having a maturity comparable to
the relevant Interest Period and through the transfer of such LIBOR deposit from
an offshore office of such Lender to a domestic office of such Lender in the
U.S.; provided, however, each Lender may fund each of its LIBO Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.17 and under
Section 2.18.

 

 

2.18

Increased Costs; Capital Adequacy.

 

(a)Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.19 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any Change in Law: (i) subjects such Lender  (or its
applicable lending office), Administrative Agent or any company controlling such
Lender or Administrative Agent to any additional Tax (other than any Tax on the
overall net income of such Person) with respect to this Agreement or any of the
other Credit Documents or any of its

 



38

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

obligations hereunder or thereunder, any payments to such Lender (or its
applicable lending office) of principal, interest, fees or any other amount
payable hereunder, or its deposits, reserves, other liabilities or capital
attributable thereto; (ii) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, liquidity, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any such
reserve or other requirements with respect to LIBO Rate Loans that are reflected
in the definition of Adjusted LIBO Rate) or any company controlling such Lender;
or (iii) imposes any other condition (other than with respect to a Tax matter)
on or affecting such Lender (or its applicable lending office) or any company
controlling such Lender or such Lender’s obligations hereunder or the London
interbank market; and the result of any of the foregoing is to increase the cost
to such Lender of agreeing to make, making or maintaining Loans hereunder or to
reduce any amount received or receivable by such Lender (or its applicable
lending office) or Administrative Agent with respect thereto; then, in any such
case, Company shall promptly pay to such Lender or Administrative Agent, upon
receipt of the statement referred to in the next sentence, such additional
amount or amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Person in its sole discretion shall
determine) as may be necessary to compensate such Person for any such increased
cost or reduction in amounts received or receivable hereunder. Such Lender or
Administrative Agent shall deliver to Company (in the case of a Lender, with a
copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to such Person
under this Section 2.18(a), which statement shall be conclusive and binding upon
all parties hereto absent manifest error.

 

(b)Capital Adequacy and Liquidity Adjustment. In the event that any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that (A) any Change in Law
regarding capital adequacy or liquidity, or (B) compliance by any Lender (or its
applicable lending office) or any company controlling such Lender with any
Change in Law regarding capital adequacy or liquidity, has or would have the
effect of reducing the rate of return on the capital of such Lender or any
company controlling such Lender as a consequence of, or with reference to, such
Lender’s Loans or other obligations hereunder with respect to the Loans to a
level below that which such Lender or such controlling company could have
achieved but for such Change in Law (taking into consideration the policies of
such Lender or such controlling company with regard to capital adequacy and
liquidity), then from time to time, within five Business Days after receipt by
Company from such Lender of the statement referred to in the next sentence,
Company shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such controlling company on an after-tax basis for
such reduction. Such Lender shall deliver to Company (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to Lender under this
Section 2.18(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

 

(c)Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.18 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Company shall not be
required to compensate a Lender pursuant to this Section 2.18 for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender notifies Company of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 



39

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

 

2.19

Taxes; Withholding, Etc.

 

(a)Payments to Be Free and Clear. All sums payable by or on behalf of any Credit
Party hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Lender).

 

(b)Withholding of Taxes. If any Credit Party, Administrative Agent, or any other
Person (acting as a withholding agent) is (in such withholding agent’s
reasonable good faith discretion) required by law to make any deduction or
withholding on account of any such Tax from any sum paid or payable by any
Credit Party to Administrative Agent or any Lender under any of the Credit
Documents: (i) Company shall notify Administrative Agent of any such requirement
or any change in any such requirement as soon as Company becomes aware of it;
(ii) Company, Administrative Agent, or any other Person (acting as a withholding
agent) shall pay or cause to be paid any such Tax before the date on which
penalties attach thereto, such payment to be made (if the liability to pay is
imposed on any Credit Party) for its own account or (if that liability is
imposed on Administrative Agent or such Lender, as the case may be) on behalf of
and in the name of Administrative Agent or such Lender; (iii) unless otherwise
provided in this Section 2.19, the sum payable by such Credit Party in respect
of which the relevant deduction or withholding is required shall be increased to
the extent necessary to ensure that, after the making of that deduction or
withholding (including any such Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.19), Administrative Agent
or such Lender, as the case may be, receives on the due date a net sum equal to
what it would have received had no such deduction or withholding been required
or made; and (iv) within thirty days after the due date of payment of any Tax
that it is required by clause (ii) above to pay, Company shall deliver to
Administrative Agent evidence satisfactory to the other affected parties of such
deduction or withholding and of the remittance thereof to the relevant taxing
authority; provided, with respect to any U.S. federal withholding tax, no such
additional amount shall be required to be paid to any Lender (other than a
Lender that becomes a Lender pursuant to Section 2.23) under clause (iii) above
except to the extent that any change after the date hereof (in the case of each
Lender listed on the signature pages hereof on the Closing Date) or after the
effective date of the Assignment Agreement pursuant to which such Lender became
a Lender (in the case of each other Lender) in any such requirement for a
deduction, withholding or payment as is mentioned therein shall result in an
increase in the rate of such deduction or withholding from that in effect at the
date hereof or at the date of such Assignment Agreement, as the case may be, in
respect of payments to such Lender; provided that additional amounts shall be
payable to a Lender to the extent that such Lender’s assignor was entitled to
receive such additional amounts.

 

(c)Evidence of Exemption From U.S. Withholding Tax. Each Lender that  is not a
“United States person” (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code, as amended (the “Code”)) for U.S. federal income tax
purposes (a “Non-U.S. Lender”) shall, to the extent such Lender is legally
entitled to do so, deliver to Administrative Agent for transmission to Company,
on or prior to the Closing Date (in the case of each Lender listed on the
signature pages hereof on the Closing Date) or on or prior to the date of the
Assignment Agreement pursuant to which it becomes a Lender (in the case of each
other Lender), and at such other times as may be necessary in the determination
of Company or Administrative Agent (each in the reasonable exercise of its
discretion), (i) two copies of Internal Revenue Service Form W-8BEN, W-8BEN-E,
W-8ECI, W-8EXP and/or W-8IMY (or, in each case, any successor forms), properly
completed and duly executed by such Lender, and such other documentation
required under the Code and reasonably requested by Company or Administrative
Agent to establish that such Lender is not subject to (or is subject to a
reduced rate of) deduction or

 



40

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

withholding of U.S. federal income tax with respect to any payments to such
Lender of principal, interest, fees or other amounts payable under any of the
Credit Documents, or (ii) if such Lender is not a “bank” or other Person
described in Section 881(c)(3) of the Code, a U.S. Tax Compliance Certificate
together with two copies of Internal Revenue Service Form W-8BEN, W-8BEN-E or W-
8IMY (or, in each case, any successor form), properly completed and duly
executed by such Lender, and such other documentation required under the Code
and reasonably requested by Company or the Administrative Agent to establish
that such Lender is not subject to (or is subject to a reduced rate of)
deduction or withholding of U.S. federal income tax with respect to  any
payments to such Lender of interest payable under any of the Credit Documents.
Each Lender that is a “United States person” (as such term is defined in Section
7701(a)(30) of the Code) for U.S. federal income tax purposes (a “U.S. Lender”)
shall deliver to Administrative Agent and Company, as applicable, on or prior to
the Closing Date (or, if later, on or prior to the date on which such Lender
becomes a party to this Agreement) two copies of Internal Revenue Service Form
W-9 (or any successor form), properly completed and duly executed by such
Lender, certifying that such

U.S. Lender is entitled to an exemption from U.S. backup withholding tax, or
otherwise prove that it is entitled to such an exemption. Each Lender required
to deliver any forms, certificates or other evidence with respect to U.S.
federal income tax withholding matters pursuant to this Section 2.19(c) hereby
agrees, from time to time after the initial delivery by such Lender of such
forms, certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly deliver to
Administrative Agent for transmission to Company two new copies of Internal
Revenue Service Form W-8BEN, W-8BEN-E, W-8ECI, W-8EXP, W-8IMY, and/or W-9 (or,
in any case, any successor form), or a U.S. Tax Compliance Certificate and two
copies of Internal Revenue Service Form W-8BEN, W-8BEN-E, or W-8IMY (or, in each
case, any successor form), as the case may be, properly completed and duly
executed by such Lender, and such other documentation required under the Code
and reasonably requested by Company or the Administrative Agent to confirm or
establish that such Lender is not subject to deduction or withholding of U.S.
federal income tax with respect to payments to such Lender under the Credit
Documents, or notify Administrative Agent and Company of its inability to
deliver any such forms, certificates or other evidence. Company shall not be
required to pay any additional amount to any Lender under this Section 2.19 if
such Lender shall have failed to deliver the forms, certificates or other
evidence required by this Section 2.19(c).

 

(d)FATCA. Notwithstanding anything to the contrary therein, Company shall not be
required to pay any additional amount pursuant to Section 2.19(b) with respect
to any

U.S. federal withholding tax imposed under FATCA. If a payment made to a Lender
under any Credit Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to Company and
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by Company or Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Company or Administrative Agent as may be necessary for Company and
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of the preceding sentence of this clause (d), “FATCA” shall
include any amendments made to FATCA after the date hereof.

 

(e)Payment of Other Taxes by Company.  Without limiting the provisions of
Section 2.19(b), Company shall timely pay to the relevant Governmental
Authorities in

 



41

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

accordance with applicable law or, at the option of the Administrative Agent
timely reimburse it for the payment of, all Other Taxes.

 

(f)Indemnification by Credit Parties. Subject to the last sentence of Section
2.19(c), Credit Parties shall jointly and severally indemnify Administrative
Agent and any Lender for the full amount of Taxes for which additional amounts
are required to be paid pursuant to Section 2.19(b) arising in connection with
payments made under this Agreement or any other Credit Document and Other Taxes
(including any such Taxes or Other Taxes imposed or asserted on or attributable
to amounts payable under this Section 2.19) paid or payable by Administrative
Agent or Lender or any of their respective Affiliates and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Credit Party shall be conclusive absent manifest
error. Such payment shall be due within ten days of such Credit Party’s receipt
of such certificate.

 

(g)Indemnification by the Lenders. Each Lender shall severally indemnify
Administrative Agent for (i) Taxes for which additional amounts are required to
be paid pursuant to Section 2.19(b) and (f) arising in connection with payments
made under this Agreement or any other Credit Document and Other Taxes
(including any such Taxes or Other Taxes imposed or asserted on or attributable
to amounts payable under this Section 2.19) attributable to such Lender (but
only to the extent that Company has not already indemnified Administrative Agent
therefor and without limiting the obligation of Company to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.6(h)(i) relating to the maintenance of a Participant Register and
(iii) any Taxes on overall net income and other Taxes for which additional
amounts are not required to be paid by any Credit Party pursuant to Section 2.19
attributable to  such Lender, in each case, that are payable or paid by
Administrative Agent in connection with any Credit Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Such payment shall be due within ten days of such
Lender’s receipt of such certificate. Each Lender hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by Administrative
Agent to such Lender from any other source against any amount due to
Administrative Agent under this paragraph (g).

 

(h)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.19, such
Credit Party shall deliver to Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.

 

(i)Survival. Each party’s obligations under this Section 2.19 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Credit
Document.

 

2.20Obligation to Mitigate. Each Lender agrees that, if such Lender requests
payment under Section 2.17, 2.18 or 2.19, then such Lender will, to the extent
not inconsistent with the internal policies of such Lender and any applicable
legal or regulatory restrictions, use reasonable efforts to make, issue, fund or
maintain its Credit Extensions, including any Affected Loans, through another
office of such Lender if, as a result thereof, the additional amounts payable to
such Lender pursuant to Section 2.17,

 



42

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

2.18 or 2.19, as the case may be, in the future would be eliminated or reduced
and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Loans through such other office or in
accordance with such other measures, as the case may be, would not  otherwise
adversely affect such Loans or the interests of such Lender; provided, such
Lender will not be obligated to utilize such other office pursuant to this
Section 2.20 unless Company agrees to pay all incremental expenses incurred by
such Lender as a result of utilizing such other office as described above. A
certificate as to the amount of any such expenses payable by Company pursuant to
this Section 2.20 (setting forth in reasonable detail the basis for requesting
such amount) submitted by such Lender to Company (with a copy to Administrative
Agent) shall be conclusive absent manifest error.

 

2.21Defaulting Lenders.

 

(a)Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(i)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 10.4 shall be applied at such time or times as may be
determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, as Company may request (so long as no Default or Event of Default
shall  have occurred and be continuing), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by Administrative Agent; third, if so
determined by Administrative Agent and Company, to be held in a Deposit Account
and released pro rata in order to satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement; fourth,
to the payment of any amounts owing to the Lenders as a result of any judgment
of a court of competent jurisdiction obtained by any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default shall have occurred and be continuing, to the payment of any amounts
owing to Company as a result of any judgment of a court of competent
jurisdiction obtained by Company against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and
sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made at a time when
the conditions set forth in Section 3.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the applicable Commitments without giving effect to Section
2.21(a)(iii). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

 

(b)Defaulting Lender Cure. If Company and Administrative Agent agree in writing
that a Lender is no longer a Defaulting Lender, Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral),

 



43

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with the applicable Commitments (without
giving effect to Section 2.21(a)(iii), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Company while that
Lender was a Defaulting Lender; and provided further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender having been a Defaulting Lender.

 

2.22Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Company that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.17, 2.18 or 2.19, (ii) the circumstances that have caused such Lender
to be an Affected Lender or that entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Company’s request for such withdrawal; or (b)
(i) any Lender shall become and continue to be a Defaulting Lender, and (ii)
such Defaulting Lender shall fail to cure the default pursuant to Section
2.21(b) within five Business Days after Company’s or Administrative Agent’s
request that it cure such default; or (c) in connection with any proposed
amendment, modification, termination, waiver or consent with respect to any of
the provisions hereof as contemplated by Section 10.5(b), the consent of
Administrative Agent shall have been obtained but the consent of one or more of
such other Lenders (each a “Non-Consenting Lender”) whose consent is required
shall not have been obtained; then, with respect to each such Increased-Cost
Lender, Defaulting Lender or Non-Consenting Lender (the “Terminated Lender”),
and any Terminated Lender of its election to do so, elect to cause such
Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to
assign its outstanding Loans and its Revolving Commitments, if any, in full to
one or more Eligible Assignees (each a “Replacement Lender”) in accordance with
the provisions of Section

10.6 and such Terminated Lender shall pay the fees, if any, payable in
connection with any such assignment from an Increased-Cost Lender, a
Non-Consenting Lender, or a Defaulting Lender; provided,

(1) on the date of such assignment, the Replacement Lender shall pay to
Terminated Lender an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, (B) an amount equal to all unreimbursed drawings that have
been funded by such Terminated Lender, together with all then unpaid interest
with respect thereto at such time and (C) an amount equal to all accrued, but
theretofore unpaid fees owing to such Terminated Lender pursuant to Section
2.10; (2) on the date of such assignment, Company shall pay any amounts payable
to such Terminated Lender pursuant to Section 2.17, 2.18 or 2.19 or under any
other Credit Document; provided, such assignment shall not be deemed a
prepayment and Company shall not be required to pay any prepayment premium or
other similar amount that would be payable pursuant to the Fee Letter in
connection with a voluntary prepayment or otherwise; (3) such assignment does
not conflict with applicable law, and (4) in the event such Terminated Lender is
a Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non-Consenting Lender. Upon the prepayment of all amounts owing to any
Terminated Lender, if any, such Terminated Lender shall no longer constitute a
“Lender” for purposes hereof; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender. Each
Lender agrees that if Administrative Agent exercises its option hereunder to
cause an assignment by such Lender as a Non-Consenting Lender or Terminated
Lender, such Lender shall, promptly after receipt of written notice of such
election, execute and deliver all documentation necessary to effectuate such
assignment in accordance with Section 10.6. In the event that a Lender does not
comply with the requirements of the immediately preceding sentence within one
Business Day after receipt of such notice, each Lender hereby authorizes and
directs Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section

 



44

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

10.6 on behalf of a Non-Consenting Lender or Terminated Lender and any such
documentation so executed by Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 10.6.

 

SECTION 3CONDITIONS PRECEDENT

 

3.1Closing Date. The obligation of each Lender to enter into this Agreement and
to make any Loan on the Closing Date is subject to the satisfaction, or waiver
in accordance with Section 10.5, of the following conditions on or before the
Closing Date (in each case, except to the extent required to be satisfied as a
condition subsequent in accordance with Section 5.15):

 

(a)Credit Documents. Administrative Agent shall have received sufficient copies
of this Agreement, the Fee Letter, promissory notes, if any are requested, the
Security Agreement, any Intellectual Property Security Agreement and each other
Credit Document to be dated as of the Closing Date, in each case as
Administrative Agent shall request, in form and substance satisfactory to
Administrative Agent, and originally executed and delivered by each applicable
Credit Party and each other Person party thereto.

 

(b)Organizational Documents; Incumbency. Administrative Agent shall have
received in respect of each Credit Party (i) sufficient copies of each
Organizational Document as Administrative Agent shall request, in each case
certified by an Authorized Officer of such Credit Party and, to the extent
applicable, certified as of the Closing Date or a recent date prior thereto by
the appropriate Governmental Authority; (ii) signature and incumbency
certificates of  the officers of such Credit Party executing any Credit
Documents to which it is a party; (iii) resolutions of the Board of Directors of
each Credit Party approving and authorizing the execution, delivery and
performance of this Agreement and the other Credit Documents, in each case, to
which it is a party or by which it or its assets may be bound as of the Closing
Date, certified as of the Closing Date by an appropriate Authorized Officer as
being in full force and effect without modification or amendment; (iv) a good
standing certificate from the applicable Governmental Authority of such Credit
Party’s jurisdiction of incorporation, organization or formation and in each
jurisdiction in which it is qualified as a foreign corporation or other entity
to do business, each dated a recent date prior to the Closing Date; and (v) such
other documents as Administrative Agent may reasonably request.

 

(c)Organizational and Capital Structure. The organizational structure and
capital structure of Company and its Subsidiaries shall be as set forth on
Schedule 4.1.

 

 

(d)

[Reserved].

 

 

(e)

[Reserved].

 

 

(f)

[Reserved].

 

 

(g)

[Reserved].

 

(h)Governmental Authorizations and Consents. Each Credit Party  shall have
obtained all Governmental Authorizations and all consents of other Persons
(including, for the avoidance of doubt, the 2014 Noteholders and 2017
Noteholders pursuant to the Noteholder Consent), in each case that are necessary
or advisable in connection with the transactions contemplated by the Credit
Documents to occur on or prior to the Closing Date (including the entering into
of the Credit Documents to be delivered on the Closing Date) and each of the

 



45

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to Administrative Agent. All applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
that would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Credit Documents to occur on or prior to the
Closing Date or the financing thereof and no action, request for stay, petition
for review or rehearing, reconsideration, or appeal with respect to any of the
foregoing shall be pending, and the time for any applicable agency to take
action to set aside its consent on its own motion shall have expired.

 

 

(i)

[Reserved].

 

(j)Personal Property Collateral. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in the personal property Collateral, each Credit Party shall
have delivered to Collateral Agent:

 

(i)evidence satisfactory to Collateral Agent of the compliance by each Credit
Party of their obligations under the Pledge and Security Agreement and the other
Collateral Documents (including their obligations to authorize or execute, as
the case may be, and deliver UCC financing statements, originals of securities,
instruments and chattel paper and any agreements governing deposit and/or
securities accounts as provided therein);

 

(ii)a completed Collateral Questionnaire dated the Closing Date, together with
all attachments contemplated thereby;

 

(iii)fully executed and, as appropriate, notarized Intellectual Property
Security Agreements, in proper form for filing or recording in all appropriate
places in all applicable jurisdictions;

 

(iv)opinions of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) with respect to the creation and perfection of the security
interests in favor of Collateral Agent in such Collateral and such other matters
governed by the laws of each jurisdiction in which any Credit Party or any
personal property Collateral is located as Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Collateral Agent; and

 

(v)evidence that each Credit Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument and made or caused to be made any other
filing and recording (other than as set forth herein) reasonably required by
Collateral Agent.

 

 

(k)

[Reserved].

 

(l)Financial Statements. Lenders shall have received from Company (i) the
Historical Financial Statements, (ii) pro forma consolidated balance sheets of
Company and its Subsidiaries as at the Closing Date, and reflecting the
consummation of the other transactions contemplated by the Credit Documents to
occur on or prior to the Closing Date, which pro forma financial statements
shall be in form and substance satisfactory to Administrative Agent and

(i)pro forma consolidated income statements of Company and its Subsidiaries as
at the Closing Date, and reflecting the consummation of the other transactions
contemplated by the Credit Documents to occur on or prior to the Closing Date.

 



46

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

(m)Evidence of Insurance. Collateral Agent shall have received a certificate
from each applicable Credit Party’s insurance broker or other evidence
satisfactory to it that all insurance required to be maintained pursuant to
Section 5.5 is in full force and effect, together with endorsements naming
Collateral Agent, for the benefit of Secured Parties, as additional insured and
lender loss payee thereunder to the extent required under Section 5.5.

 

(n)Opinions of Counsel to Credit Parties. Agents, Lenders and their respective
counsel shall have received originally executed copies of the favorable written
opinions of DLA Piper, counsel for Credit Parties as to such matters as
Administrative Agent may reasonably request, dated as of the Closing Date and in
form and substance reasonably satisfactory to Administrative Agent (and each
Credit Party hereby instructs such counsel to deliver such opinions to Agents
and Lenders).

 

(o)Fees. Company shall have paid to each Agent the fees payable on or before the
Closing Date referred to in the Fee Letter and all expenses payable pursuant to
Section

10.2 that have accrued to the Closing Date.

 

(p)Solvency Certificate. On the Closing Date, Administrative Agent shall have
received a Solvency Certificate from Company dated as of the Closing Date and
addressed to Administrative Agent and Lenders, and in form, scope and substance
satisfactory to Administrative Agent, with appropriate attachments and
demonstrating that after giving effect to the consummation of the transactions
contemplated by this Agreement to be consummated on the Closing Date and the
Credit Extensions to be made on the Closing Date, Company and its Subsidiaries
are and will be Solvent.

 

(q)Closing Date Certificate. Company shall have delivered to Administrative
Agent an originally executed Closing Date Certificate, together with all
attachments thereto.

 

(r)Budget. Company shall have delivered to the Administrative Agent a budget, in
form and substance reasonably satisfactory to the Administrative Agent, covering
at least the period from the Closing Date through the Multi Draw Term Loan
Maturity Date, setting forth expected sources and uses in a detailed format
(such budget, the “Budget”).

 

(s)No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding, hearing, or other legal or regulatory developments,
pending or threatened in any court or before any arbitrator or Governmental
Authority that, in the reasonable opinion of Administrative Agent, singly or in
the aggregate, materially impairs any of the transactions contemplated by the
Credit Documents, or that could have a Material Adverse Effect.

 

(t)Rutgers Agreement. The Company shall have entered into an agreement or other
arrangement, in each case on terms and conditions acceptable to the
Administrative Agent and the Lenders, with Rutgers, the State University of New
Jersey with respect to the disposition of certain of the Company’s intellectual
property.

 

(u)No Material Adverse Change. Since December 31, 2018, no event, circumstance
or change shall have occurred that has caused or evidences, either in any case
or in  the aggregate, a Material Adverse Effect.

 

(v)Completion of Proceedings. All partnership, corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all

 



47

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

documents incidental thereto not previously found acceptable by Administrative
Agent and its counsel shall be satisfactory in form and substance to
Administrative Agent and such counsel, and Administrative Agent, and such
counsel shall have received all such counterpart originals or certified copies
of such documents as Administrative Agent may reasonably request.

 

(w)KYC Documentation. (i) At least ten days prior to the Closing Date, the
Lenders shall have received all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.

 

(ii) At least five days prior to the Closing Date,
any  Credit  Party  that  qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall deliver a Beneficial Ownership
Certification in relation to such Credit Party.

 

Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Closing Date.

 

 

3.2

Conditions to Each Credit Extension.

 

(a)Conditions Precedent. The obligation of each Lender to make any Loan, on any
Credit Date, including the Closing Date, are subject to the satisfaction, or
waiver in accordance with Section 10.5, of the following conditions precedent:

 

(i)Administrative Agent shall have received a fully executed and delivered
Funding Notice, as the case may be;

 

(ii)The amount and use of proceeds of such Credit Extension shall be in
compliance with the Budget (subject to the Permitted Variance);

 

(iii)After making the Credit Extensions requested on such Credit Date,
outstanding amount of Term Loans shall not exceed the aggregate Multi Draw Term
Commitments of all Lenders;

 

 

(iv)

The Company shall be in compliance with Section 5.16(a) in all respects;

 

(v)As of such Credit Date, no occurrence, development or change shall have
occurred after the Closing Date and no information shall have become known after
the Closing Date that, each case, has had or could be reasonably excepted to
have a Material Adverse Effect;

 

(vi)As of such Credit Date, the representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects on and as of that Credit Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date; provided that, in each case, such materiality qualifier
shall not apply to any representations and warranties to the extent already
qualified or modified by materiality or similar concept in the text thereof;

 



48

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

(vii)As of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default;

 

Any Agent or Requisite Lenders shall be entitled, but not obligated to, request
and receive, prior to the making of any Credit Extension, additional information
reasonably satisfactory to the requesting party confirming the satisfaction of
any of the foregoing if, in the good faith judgment of such Agent or Requisite
Lender, such request is warranted under the circumstances.

 

(b)Notices. Any Notice shall be executed by an Authorized Officer in a writing
delivered to Administrative Agent. In lieu of delivering a Notice, Company may
give Administrative Agent telephonic notice by the required time of any proposed
borrowing or conversion/continuation, as the case may be; provided each such
notice shall be promptly confirmed in writing by delivery of the applicable
Notice to Administrative Agent on or before the close of business on the date
that telephonic notice is given. In the event of a discrepancy between the
telephonic notice and the written notice, the written notice shall govern. In
the case of any Notice that is irrevocable once given, if Company provides
telephonic notice in lieu of such Notice in writing, such telephone notice shall
also be irrevocable once given. Neither Administrative Agent, nor any Lender
shall incur any liability to Company in acting upon any telephonic notice
referred to above that Administrative Agent believes in good faith to have been
given by a duly authorized officer or other person authorized on behalf of
Company or for otherwise acting in good faith.

 

(c)Each request for a borrowing of a Loan for the account of Company hereunder
shall constitute a representation and warranty by Company as of the applicable
Credit Date that the conditions contained in Section 3.2(a) have been satisfied.

 

SECTION 4REPRESENTATIONS AND WARRANTIES

 

In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, each Credit Party represents and
warrants to each Agent and Lender, on the Closing Date and on each Credit Date,
that the following statements are true and correct:

 

4.1Organization; Requisite Power and Authority; Qualification. Each of Company
and its Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization as identified in
Schedule 4.1, (b) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect.

 

4.2Capital Stock and Ownership. The Capital Stock of each of Company and its
Subsidiaries has been duly authorized and validly issued and is fully paid and
non-assessable. Except as set forth on Schedule 4.2, as of the date hereof,
there is no existing option, warrant, call, right, commitment or other agreement
to which Company or any of its Subsidiaries is a party requiring, and there is
no membership interest or other Capital Stock of Company or any of its
Subsidiaries outstanding that upon conversion or exchange would require, the
issuance by Company or any of its Subsidiaries of any additional Capital Stock
of Company or any of its Subsidiaries or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase,
additional Capital Stock of

 



49

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

Company or any of its Subsidiaries. Schedule 4.2 correctly sets forth the
ownership interest of Company and each of its Subsidiaries in their respective
Subsidiaries as of the Closing Date.

 

4.3Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

 

4.4No Conflict. The execution, delivery and performance by Credit Parties of the
Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not (a)
violate any provision of any law or any governmental rule or regulation
applicable to Company or any of its Subsidiaries, any of the Organizational
Documents of Company or any of its Subsidiaries, or any order, judgment or
decree of any court or other agency of government binding on Company or any of
its Subsidiaries; (b) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any Material Contract or
any other material Contractual Obligation of Company or any of its Subsidiaries;
(c) result in or require the creation or imposition of any Lien upon any of the
properties or assets of Company or any of its Subsidiaries (other than any Liens
created under any of the Credit Documents in favor of Collateral Agent, for the
benefit of Secured Parties); or (d) require any approval of stockholders,
members or partners or any approval or consent of any Person under any Material
Contract, any Related Agreement, or any other material Contractual Obligation of
Company or any of its Subsidiaries, except for such approvals or consents that
have been obtained on or before the Closing Date and have been disclosed in
writing to Lenders.

 

4.5Governmental Consents. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority, except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Collateral Agent for filing and/or recordation, as of the Closing Date.

 

4.6Binding Obligation. Each Credit Document required to be delivered hereunder
has been duly executed and delivered by each Credit Party that is a party
thereto and is the legally valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.

 

4.7Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments. As of the Closing Date, neither Company nor any of its
Subsidiaries has any contingent liability or liability for taxes, long-term
lease or unusual forward or long-term commitment that is not reflected in the
Historical Financial Statements or the notes thereto and that in any such case
is material in relation to the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Company and any of its
Subsidiaries taken as a whole.

 

 

4.8

[Reserved].

 



50

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

4.9No Material Adverse Change. Since December 31, 2018, no event, circumstance
or change has occurred that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect.

 

4.10No Restricted Junior Payments. Since the Closing Date, neither Company nor
any of its Subsidiaries has directly or indirectly declared, ordered, paid or
made, or set apart any sum or property for, any Restricted Junior Payment or
agreed to do so except as permitted pursuant to Section 6.5.

 

4.11Adverse Proceedings, etc. There are no Adverse Proceedings that could
reasonably be expected to result in a Material Adverse Effect or liability of
Company, any of its Subsidiaries or any of their respective Affiliates in excess
of $50,000, individually, or $250,000, in the aggregate for all such Adverse
Proceedings, in each case during the term of this Agreement. Neither Company nor
any of its Subsidiaries (a) is in violation of any applicable laws (including
Environmental Laws) that could reasonably be expected to result in a Material
Adverse Effect or liability of Company, any of its Subsidiaries or any of their
respective Affiliates in excess of $50,000, individually, or $250,000, in the
aggregate for all such violations, in each case during the term of this
Agreement, or (b) is subject to or in default with respect to any final
judgments, writs, injunctions, decrees, rules or regulations of any court or any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, that could reasonably be
expected to result in a Material Adverse Effect or liability of Company, any of
its Subsidiaries or any of their respective Affiliates in excess of

$50,000, individually, or $250,000, in the aggregate for all such defaults, in
each case during the term of this Agreement.Payment of Taxes. All income and
other material tax returns and reports of Company and its Subsidiaries required
to be filed by any of them have been timely filed, and all Taxes due and payable
and all assessments, fees and other governmental charges upon Company and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises that are due and payable have been paid when due and payable
(other than any Taxes the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of Company
and/or its applicable Subsidiary, as the case may be). There is no proposed tax
assessment against Company or any of its Subsidiaries that is not  being
actively contested by Company or such Subsidiary in good faith and by
appropriate proceedings; provided, such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

 

4.13Properties.

 

(a)Title. Each of Company and its Subsidiaries has (i) good, sufficient and
legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), (iii) valid licensed rights in (in the case of licensed interests in
intellectual property), and (iv) good title to (in the case of all other
personal property), all of their respective properties and assets reflected in
their respective Historical Financial Statements referred to in Section 4.5 and
in the most recent financial statements delivered pursuant to Section 5.1, in
each case except for assets disposed of since the date of such financial
statements in the ordinary course of business or as otherwise permitted under
Section 6.9. Except  as permitted by this Agreement, all such properties and
assets are free and clear of Liens.

 

(b)Real Estate. As of the Closing Date, Schedule 4.13 contains a true, accurate
and complete list of (i) all Real Estate Assets and (ii) all leases, subleases
or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment. Each agreement listed in clause (ii)
of the immediately

 



51

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

preceding sentence is in full force and effect and Company does not have
knowledge of any default that has occurred and is continuing thereunder, and
each such agreement constitutes the legally valid and binding obligation of each
applicable Credit Party, enforceable against such Credit Party in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles.

 

4.14Environmental Matters. Neither Company nor any of its Subsidiaries nor any
of their respective Facilities or operations are subject to any outstanding
written order, consent decree or settlement agreement with any Person relating
to any Environmental Law, any Environmental Claim, or any Hazardous Materials
Activity that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. There are and, to each of Company’s and its
Subsidiaries’ knowledge, have been, no conditions, occurrences, or Hazardous
Materials Activities that could reasonably be expected to form the basis of an
Environmental Claim against Company or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither Company nor any of its Subsidiaries nor, to any
Credit Party’s knowledge, any predecessor of Company or any of its Subsidiaries
has filed any notice under any Environmental Law indicating past or present
treatment of Hazardous Materials at any Facility, and none of Company’s or any
of its Subsidiaries’ operations involves the generation, transportation,
treatment, storage or disposal of hazardous waste, as defined under 40 C.F.R.
Parts 260-270 or any state equivalent. Compliance with all current or reasonably
foreseeable future requirements pursuant to or under Environmental Laws could
not be reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. No event or condition has occurred or is occurring with respect
to Company or any of its Subsidiaries relating to any Environmental Law, any
Release of Hazardous Materials, or any Hazardous Materials Activity that
individually or in the aggregate has had, or could reasonably be expected to
have, a Material Adverse Effect.

 

4.15No Defaults.. Other than as set forth on Schedule 4.15, neither Company nor
any of its Subsidiaries is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
of its Contractual Obligations, and no condition exists that, with the giving of
notice or the lapse of time or both, could constitute such a default, except
where the consequences, direct or indirect, of such default or defaults, if any,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect or liability of Company, any of its Subsidiaries or
any of their respective Affiliates in excess of $50,000, individually, or
$250,000, in the aggregate for all such defaults, in each case during the term
of this Agreement.

 

4.16Material Contracts. Schedule 4.16 contains a true, correct and complete list
of all the Material Contracts in effect on the Closing Date, and, together with
any updates provided pursuant to Section 5.1(l), (a) all such Material Contracts
are in full force and effect, (b) other than as set forth on Schedule 4.15, no
defaults currently exist thereunder and (c) each such Material Contract has not
been amended, waived, or otherwise modified except as permitted under this
Agreement.

 

4.17Governmental Regulation. Neither Company nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation that may limit
its ability to incur Indebtedness or that may otherwise render all or any
portion of the Obligations unenforceable. Neither Company nor any of its
Subsidiaries  is a “registered investment company” or a company “controlled” by
a “registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

 



52

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

4.18Federal Reserve Regulations; Exchange Act.

 

(a)Neither Company nor any of its Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock.

 

(b)No portion of the proceeds of any Credit Extension has or will be used in any
manner, whether directly or indirectly, that causes or could reasonably be
expected to cause, such Credit Extension or the application of such proceeds to
violate Regulation T, Regulation U or Regulation X of the Board of Governors or
any other regulation thereof or to violate the Exchange Act.

 

4.19Employee Matters. Neither Company nor any of its Subsidiaries is engaged in
any unfair labor practice. There is (a) no unfair labor practice complaint
pending against Company or any of its Subsidiaries, or to the best knowledge of
Company, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against Company or any of its
Subsidiaries or to the best knowledge of Company, threatened against any of
them, (b) no strike or work stoppage in existence or threatened involving
Company or any of its Subsidiaries, and (c) to the best knowledge of Company, no
union representation question existing with respect to the employees of Company
or any of its Subsidiaries and, to the best knowledge of Company, no union
organization activity that is taking place. No Credit Party has incurred any
liability or obligation under the Worker Adjustment and Retraining Notification
Act (“WARN”) or any similar federal or state law that remains unpaid or
unsatisfied and could reasonably be expected to result in a Material Adverse
Effect or is in excess of $100,000, individually, or $250,000, in the aggregate
for all such liabilities.

 

4.20Employee Benefit Plans. Company, each of its Subsidiaries and each of their
respective ERISA Affiliates are in compliance with all applicable provisions and
requirements of ERISA and the Internal Revenue Code and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed all their obligations under each Employee Benefit Plan.  Each
Employee Benefit Plan that is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service indicating that such Employee Benefit Plan is so
qualified and nothing has occurred subsequent to the issuance of such
determination letter that would cause such Employee Benefit Plan to lose its
qualified status. No liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Employee Benefit Plan or any trust
established under Title IV of ERISA has been or is expected to be incurred by
Company, any of its Subsidiaries or any of their ERISA Affiliates. No ERISA
Event has occurred or is reasonably expected to occur. Except to the extent
required under Section 4980B of the Internal Revenue Code or similar state laws,
no Employee Benefit Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of
Company, any of its Subsidiaries or any of their respective ERISA Affiliates.
The present value of the aggregate benefit liabilities under each Pension Plan
sponsored, maintained or contributed to by Company, any of its Subsidiaries or
any of their ERISA Affiliates (determined as of the end of the most recent plan
year on the basis of the actuarial assumptions specified for funding purposes in
the most recent actuarial valuation for such Pension Plan), did not exceed the
aggregate current value of the assets of such Pension Plan. As of the most
recent valuation date for each Multiemployer Plan for which the actuarial report
is available, the potential liability of Company, its Subsidiaries and their
respective ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan (within the meaning of Section 4203 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans,
based on information available pursuant to Section 4221(e) of ERISA is zero.
Company, each of its Subsidiaries and each of their ERISA Affiliates have
complied with the requirements of Section 515 of ERISA with

 



53

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

respect to each Multiemployer Plan and are not in material “default” (as defined
in Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer
Plan.

 

4.21Certain Fees. No broker’s or finder’s fee or commission will be payable with
respect to the transactions contemplated by this Agreement, except as payable to
Agents and Lenders.

 

4.22Solvency. Each Credit Party is and, upon the incurrence of and after giving
effect to any Credit Extension by such Credit Party on any date on which this
representation and warranty is made, will be, Solvent.

 

 

4.23

[Reserved].

 

4.24Compliance with Statutes, Etc. Each of Company and its Subsidiaries is in
compliance in all material respects with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property, including compliance with all applicable Environmental Laws with
respect to any Real Estate Asset or governing its business and the requirements
of any permits issued under such Environmental Laws with respect to any such
Real Estate Asset or the operations of Company or any of its Subsidiaries (it
being understood, in the case of any statutes, regulations and orders of, and
all applicable restrictions imposed by, all Governmental Authorities that are
specifically referred to in any other provision of this Agreement, the Credit
Parties shall also be required to represent and/or comply with, as applicable,
the express terms of such provision).

 

4.25Disclosure. (a) No representation or warranty of any Credit Party contained
in any  Credit Document or in any other documents, certificates or written
statements furnished to any Agent or Lender by or on behalf of Company or any of
its Subsidiaries for use in connection with the transactions contemplated
hereby, when taken as a whole, contains any untrue statement of a material fact
or omits to state a material fact (known to Company, in the case of any document
not furnished by either of them) necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the same were made. Any projections and pro forma financial information
contained in such materials are based upon good faith estimates and assumptions
believed by Company to be reasonable at the time made, it being recognized by
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ from the projected results. There are no facts known (or
that should upon the reasonable exercise of diligence be known) to Company
(other than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby.

 

(b)As of the Closing Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.

 

4.26Sanctions; Anti-Corruption and Anti-Bribery Laws; Anti-Terrorism and Anti-
Money Laundering Laws; Etc.

 

(a)None of Company, any of its Subsidiaries, any Affiliate of any such Person,
or any of their respective Directors, officers or, to the knowledge of any
Credit Party, employees, agents, advisors or other Affiliates is a Sanctioned
Person. Each of Company and its Subsidiaries and their respective Directors,
officers and, to the knowledge of any Credit Party, employees, agents, advisors
and Affiliates is in compliance with and has not violated (i) Sanctions, (ii)
Anti-Corruption and Anti-

 



54

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

Bribery Laws, and (iii) Anti-Terrorism and Anti-Money Laundering Laws. No part
of the proceeds of  any Credit Extension has or will be used, directly or
indirectly, (A) for the purpose of financing any activities or business of or
with any Sanctioned Person or in any Sanctioned Country, (B) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value to any Person in violation of any
Anti-Corruption and Anti-Bribery Laws, or (C) otherwise in any manner that would
result in a violation of Sanctions, Anti-Terrorism and Anti-Money Laundering
Laws, or Anti-Corruption and Anti-Bribery Laws by any Person.

 

(b)Company and its Subsidiaries have established and currently maintain
policies, procedures and controls that are designed (and otherwise comply with
applicable law) to ensure that each of Company, its Subsidiaries, and each
Controlled Entity, and each of their respective Directors, officers, employees
and agents, is and will continue to be in compliance with all applicable current
and future Sanctions, Anti-Terrorism and Anti-Money Laundering Laws, and
Anti-Corruption and Anti- Bribery Laws.

 

4.27Senior Indebtedness. The Obligations of each Credit Party constitute
“Permitted Debt” and the security interest granted by each Credit Party
constitutes “Permitted Security”, in each case, under and as defined in the
definitive documents governing the Subordinated Indebtedness. The obligations of
each Credit Party under the Subordinated Indebtedness have been subordinated to
the Obligations of each Credit Party under the Agreement and the other Credit
Documents.

 

SECTION 5AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that until Payment in Full of all
Obligations, each Credit Party shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 5.

 

5.1Financial Statements and Other Reports. Unless otherwise provided below,
Company will deliver to Administrative Agent and Lenders:

 

(a)Monthly Reports. As soon as available, and in any event within [thirty days
after the end of each month, the consolidated balance sheet of Company and its
Subsidiaries as at the end of such month and the related consolidated statements
of income and consolidated statements of stockholders’ equity of Company and its
Subsidiaries for such month and for the period from the beginning of the then
current Fiscal Year to the end of such month, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year, all in reasonable detail, together with a schedule of
reconciliations for any reclassifications with respect to prior months or
periods (and, in connection therewith, copies of any restated financial
statements for any impacted month or period) a Financial Officer Certification
and a Narrative Report with respect thereto, and any other operating reports
prepared by management for such period;

 

(b)[Reserved].

 

(c)Cash Flows; Variance Reporting. As soon as available, and in no event later
than Tuesday of each week, (i) cash flow projections of Company and its
Subsidiaries (which shall be in form and substance acceptable to the
Administrative Agent) for the thirteen (13) week period commencing on the Monday
of such week, (ii) a variance report/reconciliation setting forth in reasonable
detail actual receipts and disbursements for the prior week, and all variances,
on an individual line item basis consistent with historical detail and an
aggregate basis, as compared to  the Budget including commentary in reasonable
detail for any material variances and (iii) detailed statements of receipts and
disbursements with respect to the Company’s operations;

 



55

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

(d)Compliance Certificate. Together with each delivery of financial statements
of Company and its Subsidiaries pursuant to Section 5.1(a), a duly executed and
completed Compliance Certificate;

 

(e)Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Company and its Subsidiaries delivered pursuant to
Section 5.1(b) will differ in any material respect from the consolidated
financial statements that would have been delivered pursuant to such
subdivisions had no such change in accounting principles and policies been made,
then, together with the first delivery of such financial statements after such
change, one or more statements of reconciliation for all such prior financial
statements in form and substance satisfactory to Administrative Agent;

 

(f)Notice of Default. Promptly and in any event within three business days after
any officer of Company obtaining knowledge (i) of any condition or event that
constitutes a Default or an Event of Default or that notice has been given to
Company with respect thereto;

(ii) that any Person has given any notice to Company or any of its Subsidiaries
or taken any other action with respect to any event or condition set forth in
Section 8.1(b); or (iii) of the occurrence of any event or change that has
caused or evidences, either in any case or in the aggregate, a Material Adverse
Effect, a certificate of an Authorized Officer specifying the nature and period
of existence of such condition, event or change, or specifying the notice given
and action taken by any such Person and the nature of such claimed Event of
Default, Default, default, event or condition, and what action Company has
taken, is taking and proposes to take with respect thereto;

 

(g)Notice of Adverse Proceedings. Promptly and in any event within three
business days after any officer of Company obtaining knowledge of (i) the
institution of, or non-frivolous threat of, any Adverse Proceeding not
previously disclosed in writing by Company to Lenders, or (ii) any development
in any Adverse Proceeding that, in the case of either clause (i) or

(ii) if adversely determined, could be reasonably expected to result in a
Material Adverse Effect or liability of Company, any of its Subsidiaries or any
of their respective Affiliates in excess of

$50,000, individually, or $250,000, in the aggregate for all such Adverse
Proceedings or seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby, written notice thereof together with such other information
as may be reasonably available to Company to enable Lenders and their counsel to
evaluate such matters;

 

(h)ERISA and Employment Matters. (i) Promptly and in any event within three
business days after becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action Company, any of its Subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto; (ii) promptly and in any
event within one day after the same is available to any Credit Party, copies of
(1) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by Company, any of its Subsidiaries or any of their respective
ERISA Affiliates with the Internal Revenue Service with respect to each Pension
Plan; (2) all notices received by Company, any of its Subsidiaries or any of
their respective ERISA Affiliates from a Multiemployer Plan sponsor concerning
an ERISA Event; and (3) copies of such other documents or governmental reports
or filings relating to any Employee Benefit Plan as Administrative Agent shall
reasonably request, and (iii) promptly and in any event within one day after any
Credit Party sends notice of a plant closing or mass layoff (as defined in WARN)
to employees, copies of each such notice sent by such Credit Party;

 



56

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

(i)[Reserved];

 

(j)[Reserved];

 

(k)Notice of Change in Board of Directors. With reasonable promptness  and in
any event within ten days after such change, written notice of any change in the
Board of Directors of Holdings or Company;

 

(l)Notice Regarding Material Contracts or Material Indebtedness.  Promptly, and
in any event within two days after (i)(A) any Material Contract of Company or
any of its Subsidiaries is terminated or amended in a manner that is materially
adverse to Company or such Subsidiary, as the case may be, or (B) any new
Material Contract is entered into, or (ii) after any officer of any Credit Party
or any of its Subsidiaries obtaining knowledge (A) of any condition or event
that constitutes a default or an event of default under any Material Contract,
Related Agreement, or Material Indebtedness, (B) that any event, circumstance,
or condition exists or has occurred that gives any counterparty to such Material
Contract a termination or assignment right thereunder, or (C) that notice has
been given to any Credit Party or any of its Subsidiaries asserting that any
such condition or event has occurred, a certificate of an Authorized Officer of
the applicable Credit Party specifying the nature and period of existence of
such condition or event and, in the case of clause (i), including copies of such
material amendments or new contracts, delivered to Administrative Agent (to the
extent such delivery is permitted by the terms of any such Material Contract,
provided, no such prohibition on delivery shall be effective if it were
bargained for by Company or its applicable Subsidiary with the intent of
avoiding compliance with this Section 5.1(l)) and, in the case of clause (ii),
as applicable, explaining the nature of such claimed default or event of
default, and including an explanation of any actions being taken or proposed to
be taken by such Credit Party or Company with respect thereto;

 

(m)Environmental Reports and Audits. As soon as practicable and in any event
within ten days following receipt thereof, copies of all environmental audits,
reports, and notices with respect to environmental matters at any Facility or
that relate to any environmental liabilities of Company or its Subsidiaries
that, in any such case, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect or in liabilities that exceed

$50,000, individually, or $250,000, in the aggregate for all such liabilities,
in each case, during the term of this Agreement;

 

(n)Information Regarding Collateral. (a) Company will furnish to  Collateral
Agent prior written notice of any change (i) in any Credit Party’s corporate
name, (ii) in any Credit Party’s identity or corporate structure, (iii) in any
Credit Party’s jurisdiction of organization or formation, or (iv) in any Credit
Party’s Federal Taxpayer Identification Number or state organizational
identification number. Company agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the UCC or otherwise that are required in order for Collateral Agent to continue
at all times following such change to have a valid, legal and perfected security
interest in all the Collateral as contemplated in the Collateral
Documents.  Company also agrees promptly to notify Collateral Agent if any
material portion of  the Collateral is lost, stolen, damaged or destroyed;

 

(o)[Reserved];

 

(p)Aging Reports. Together with each delivery of financial statements of Company
and each other Credit Party pursuant to Sections 5.1(a) and 5.1(b), (i) a
summary of the

 



57

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

accounts receivable aging report of each Credit Party as of the end of such
period, and (ii) a summary of accounts payable aging report of each Credit Party
as of the end of such period;

 

(q)Tax Returns. As soon as practicable and in any event within fifteen days
following the filing thereof, copies of each federal income tax return filed by
or on behalf of any Credit Party; and

 

(r)KYC Documentation. (i) As soon as practicable and in any event within ten
days following the Administrative Agent’s or any Lender’s request therefor after
the Closing Date, all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.

 

(ii) As soon as practicable and in any event within five days following the
Administrative Agent’s or any Lender’s request therefor after the Closing Date
in connection with any change in ownership of any Credit Party, any Credit Party
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall deliver a Beneficial Ownership Certification in relation to
such Credit Party.

 

(s)Other Information. (A) Promptly and in any event within ten days of their
becoming available, copies of (i) all financial statements, reports, notices and
proxy statements sent or made available generally by Company to its Security
holders acting in such capacity or by any Subsidiary of Company to its Security
holders acting in such capacity, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Company or any of its
Subsidiaries with any securities exchange or with the Securities and Exchange
Commission or any Governmental Authority, (iii) all press releases and other
statements made available generally by Company or any of its Subsidiaries to the
public concerning material developments in the business of Company or any of its
Subsidiaries, and (B) promptly after any request, such other information and
data with respect to Company or any of its Subsidiaries as from time to time may
be reasonably requested by Administrative Agent or any Lender.

 

To the extent practical, together with any delivery of financial information
required under this Section 5.1, the Credit Parties shall deliver to the
Administrative Agent an Excel spreadsheet containing such financial information.

 

5.2Existence. Except as otherwise permitted under Section 6.9, each Credit Party
will, and will cause each of its Subsidiaries to, at all times preserve and keep
in full force and effect its existence and all rights and franchises, licenses
and permits material to its business; provided, no Credit Party  (other than
Company with respect to its existence) or any of its Subsidiaries shall be
required to preserve any such existence, right or franchise, licenses and
permits if such Person’s Board of Directors shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to Lenders.

 

5.3Payment of Taxes and Claims. Each Credit Party will, and will cause each of
its Subsidiaries to, pay all Taxes imposed upon it or any of its properties or
assets or in respect of any of its income, businesses or franchises before any
penalty or fine accrues thereon, and all claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided, no such Tax or claim need be paid if it is being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long

 



58

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

as (a) adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (b) in the case of a Tax
or claim that has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim. No Credit Party will, nor will it
permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income tax return with any Person (other than Company or any of its
Subsidiaries).

 

5.4Maintenance of Properties. Each Credit Party will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in the business of Company and its Subsidiaries and from time to
time will make or cause to be made all appropriate repairs, renewals and
replacements thereof.

 

5.5Insurance. Company will maintain or cause to be maintained, with financially
sound  and reputable insurers, (i) business interruption insurance reasonably
satisfactory to Administrative Agent, and (ii) such casualty insurance, public
liability insurance, third party property damage insurance with respect to
liabilities, losses or damage in respect of the assets, properties and
businesses of Company and its Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons. Without
limiting the generality of the foregoing, Company will maintain or cause to be
maintained (a) flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Program, in
each case in compliance with any applicable regulations of the Board of
Governors, and (b) replacement value casualty insurance on the Collateral under
such policies of insurance, with such insurance companies, in such amounts, with
such deductibles, and covering such risks as are at all times carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses. Each such policy of insurance shall

(i)in the case of each liability insurance policy, name Collateral Agent, for
the benefit of Secured Parties, as an additional insured thereunder as its
interests may appear, (ii) in the case of each casualty insurance policy,
contain a loss payable clause or endorsement, satisfactory in form and substance
to Collateral Agent, that names Collateral Agent, for the benefit of Secured
Parties as the lender loss payee thereunder, and (iii) in each case, provide for
at least thirty days’ prior written notice to Collateral Agent of any
modification or cancellation of such policy.

 

5.6Books and Records; Inspections. Each Credit Party will, and will cause each
of its Subsidiaries to, keep proper books of record and accounts in which full,
true, and correct entries in conformity in all material respects with GAAP shall
be made of all dealings and transactions in relation to its business and
activities. Each Credit Party will, and will cause each of its Subsidiaries to,
permit any authorized representatives designated by any Agent or any Lender to
visit and inspect any of the properties of any Credit Party and any of its
respective Subsidiaries, to inspect, copy and take extracts from its and their
financial and accounting records, and to discuss its and their affairs, finances
and accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested.

 

5.7Lenders Meetings. Company will, upon the request of Administrative Agent or
Requisite Lenders, participate in a conference call or other teleconference with
Administrative Agent and Lenders at such time as may be agreed to by Company and
Administrative Agent.

 

5.8Compliance with Laws. Each Credit Party will comply, and shall cause each of
its Subsidiaries and all other Persons, if any, on or occupying any Facilities
to comply, with (i) the requirements of all applicable laws, rules, regulations
and orders of any Governmental Authority

 



59

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

(including all Environmental Laws) in all material respects (it being
understood, in the case of any laws, rules, regulations, and orders specifically
referred to any other provision of this Agreement, the Credit Parties shall also
be required to represent and/or comply with, as applicable, the express terms of
such provision), and (ii) all Sanctions, Anti-Corruption and Anti-Bribery Laws,
and Anti-Terrorism and Anti- Money Laundering Laws in accordance with Section
4.26(a). Each Credit Party shall, and shall cause each of its Subsidiaries to,
maintain the policies and procedures described in Section 4.26(b).

 

5.9Environmental. Each Credit Party shall promptly take, and shall cause each of
its Subsidiaries promptly to take, any and all actions necessary to (a) cure any
violation of applicable Environmental Laws by such Credit Party or its
Subsidiaries that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or result in liabilities that exceed
$100,000, individually, or $250,000, in the aggregate for all such liabilities,
and (b) make an appropriate response to any Environmental Claim against such
Credit Party or any of its Subsidiaries and discharge any obligations it may
have to any Person thereunder where failure to do so could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
result in liabilities that exceed

$100,000, individually, or $250,000, in the aggregate for all such liabilities.

 

5.10Additional Guarantors. In the event that any Person becomes a Subsidiary of
any  Credit Party, such Credit Party shall, concurrently with such Person
becoming a Subsidiary, (a) cause such Subsidiary to become a Guarantor hereunder
and a Grantor under the Pledge and Security Agreement by executing and
delivering to Administrative Agent and Collateral Agent a Counterpart Agreement,
and (b) take all such actions and execute and deliver, or cause to be executed
and delivered, all such documents, instruments, agreements, and certificates as
are reasonably requested by Collateral Agent in connection therewith, including
such documents, instruments, agreements, and certificates as are similar to
those described in Sections 3.1(b), 3.1(i), 3.1(j), 3.1(k), 3.1(m), and 3.1(n).
In addition, such Credit Party shall deliver, or cause such Subsidiary to
deliver, as applicable, all such documents, instruments, agreements, and
certificates as are reasonably requested by Collateral Agent in order to grant
and to perfect a First Priority Lien in favor of Collateral Agent, for the
benefit of Secured Parties, in  100% of the Capital Stock of such Subsidiary
under the Pledge and Security Agreement (including, as applicable, original
certificates evidencing such Capital Stock and related powers or instruments of
transfer executed in blank, as applicable). With respect to each such
Subsidiary, Company shall send to Administrative Agent prior written notice
setting forth with respect to such Person (i) the date on which such Person is
intended to become a Subsidiary of Company, and (ii) all of the data required to
be set forth in Schedules 4.1 and 4.2 with respect to all Subsidiaries of
Company; provided, such written notice shall be deemed to supplement Schedule
4.1 and 4.2 for all purposes hereof automatically upon such Person becoming a
Subsidiary.

 

5.11[Reserved].

 

5.12[Reserved].

 

5.13Further Assurances. At any time or from time to time upon the request of
Administrative Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of the Credit Documents or to perfect, achieve better
perfection of, or renew the rights of Collateral Agent for the benefit of
Secured Parties with respect to the Collateral (or with respect to any additions
thereto or replacements or proceeds thereof or with respect to any other
property or assets hereafter acquired by Company or any Subsidiary that may be
deemed to be part of the Collateral). In furtherance and not in limitation of
the foregoing, each Credit Party shall take such actions as Administrative Agent
or Collateral Agent may reasonably request from time to time to ensure that the
Obligations are guaranteed by the Guarantors and are secured by a First

 



60

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

Priority Lien on substantially all of the assets of Company and its Subsidiaries
and all of the outstanding Capital Stock of each of the Company’s Subsidiaries
(subject to limitations contained in the Credit Documents with respect to
Foreign Subsidiaries).

 

5.14Miscellaneous Covenants.

 

(a)Cash Management Systems. Company and its Subsidiaries shall  establish and
maintain cash management systems reasonably acceptable to Collateral Agent,
including Controlled Accounts and, if requested by Collateral Agent at any time
in its sole discretion, blocked account and sweep arrangements.

 

5.15Post Closing Matters. Each Credit Party shall, and shall cause each of its
Subsidiaries to, as applicable, satisfy the requirements set forth on Schedule
5.15 on or before the respective date specified for each such requirement or
such later date as is agreed to by Administrative Agent in its sole discretion.

 

5.16Milestones.

 

(a)Milestone Covenant. Each Credit Party shall, and shall cause each of its
Subsidiaries to, as applicable, satisfy the requirements set forth below on or
before the respective date specified for each such requirement (the
“Milestones”):

 

(i)on or before April 15, 2019 (the “Indicative Bid Date”), Company must have
received at least one formal indicative bid from a reputable (as reasonably
determined by the Administrative Agent) counterparty with respect to the sale of
all or substantially all of Company’s assets (the “REVA Sale”);

 

(ii)on or before April 29, 2019 (the “Final Bid Date”), Company must have
received at least one final round bid from a reputable (as reasonably determined
by the Administrative Agent) counterparty with respect to the Sale;

 

(iii)at all times on and after the Indicative Bid Date, there must be at least
one reputable counterparty bidding on the Sale who is actively working towards
submitting a final round bid on or before the Final Bid Date; and

 

(iv)at all times following the Final Bid Date, there must be at least one
reputable counterparty who is actively working towards consummating the Sale.

 

(b)Cure Period. Notwithstanding any in this Agreement to the contrary, in the
event the Company shall fail to comply with any Milestone, within five Business
Days of such non-compliance, Company shall prepare and submit to the Agent, the
Lenders and the 2017 Noteholders an updated plan with respect to the Sale (which
updated plan shall include proposed updates to the Milestones) (such updated
plan, the “Updated Plan”). Approval of the Updated Plan shall require consent
from each of (i) the Requisite Lenders and (ii) the 2017 Noteholders holding a
majority of the outstanding 2017 Notes, and upon receipt by the Agent of such
approval the proposed milestones shall become the Milestones for all purposes
under this Agreement. Failure of any Lender or 2017 Noteholder to communicate
its approval or disapproval in writing to the Agent within 1 Business Day of
receipt of the Updated Plan shall be deemed an acceptance by such Lender or 2017
Noteholder of the terms of the Updated Plan. If such Updated Plan is accepted
within the appropriate time period, no Default or Event of Default with respect
to this Section 5.16 shall be deemed to have occurred with respect to the then
applicable Milestones. If such Updated

 



61

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

Plan is rejected, a Default or Event of Default pursuant to Section 5.16 shall
only be waived if agreed by each of (i) the Requisite Lenders and (ii) the 2017
Noteholders holding a majority of the outstanding 2017 Notes.

 

SECTION 6NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that until Payment in Full of all
Obligations, such Credit Party shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 6.

 

6.1Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries  to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

 

(a)the Obligations;

 

(b)Indebtedness of any Guarantor to Company or to any other Guarantor, or of
Company to any Guarantor; provided, (i) all such Indebtedness shall be evidenced
by the Intercompany Note and Subordination, and shall be subject to a First
Priority Lien pursuant to the Pledge and Security Agreement, (ii) all such
Indebtedness shall be unsecured and subordinated in right of payment to the
Payment in Full of all Obligations pursuant to the terms of the Intercompany
Note and Subordination, and (iii) any payment by any such Guarantor under any
guaranty of the Obligations shall result in a pro tanto reduction of the amount
of any Indebtedness owed by such Guarantor to Company or to any of its
Subsidiaries for whose benefit such payment is made;

 

(c)the Permitted Subordinated Indebtedness;

 

(d)Indebtedness incurred by Company or any of its Subsidiaries arising from
agreements providing for customary indemnification or from customary guaranties
or letters of credit, surety bonds or performance bonds securing the performance
of Company or any such Subsidiary pursuant to such agreements in connection with
permitted dispositions of any business, assets or Subsidiary of Company or any
of its Subsidiaries;

 

(e)Indebtedness that may be deemed to exist pursuant to any performance, surety,
appeal or similar bonds or statutory obligations incurred in the ordinary course
of business, and guarantee obligations in respect of any such Indebtedness;

 

(f)Indebtedness in respect of netting services, overdraft protections and other
services provided in connection with deposit accounts in the ordinary course of
business;

 

 

(g)

[reserved];

 

 

(h)

[reserved];

 

(i)Indebtedness in existence on the Closing Date and described  in  Schedule
6.1, but not any extensions, renewals or replacements of such Indebtedness
except (i) renewals and extensions expressly provided for in the agreements
evidencing any such Indebtedness as the same are in effect on the date of this
Agreement, and (ii) refinancings and extensions of any such Indebtedness if the
terms and conditions thereof are not less favorable to the obligor thereon or to
the Lenders than the Indebtedness being refinanced or extended, and the average
life to maturity thereof is greater than or equal to that of the Indebtedness
being refinanced or extended; provided, such Indebtedness permitted under the
immediately preceding clause (i) or

 



62

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

(ii)above shall not (A) include Indebtedness of an obligor that was not an
obligor with respect to the Indebtedness being extended, renewed or refinanced,
(B) exceed in a principal amount the Indebtedness being renewed, extended or
refinanced, or (C) be incurred, created or assumed if any Default or Event of
Default has occurred and is continuing or would result therefrom; and

 

(j)Indebtedness in an aggregate amount not to exceed at any time $100,000
consisting of (x) Capital Lease Obligations and (y) other purchase money
Indebtedness; provided, in the case of clause (x), that any such Indebtedness
shall be secured only by the asset subject to such Capital Lease, and, in the
case of clause (y), that any such Indebtedness shall (i) be secured only by the
asset acquired in connection with the incurrence of such Indebtedness and (ii)
constitute not less than 80% of the aggregate consideration paid with respect to
such asset.

 

6.2Liens. No Credit Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, create, incur, assume or permit to exist any Lien on or
with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of Company or any of its
Subsidiaries, whether now owned or hereafter acquired, leased (as lessee), or
licensed (as licensee), or any income, profits, or royalties therefrom, or file
or permit the filing of, or permit to remain in effect, any financing statement
or other similar notice of any Lien with respect to any such property, asset,
income, profits, or royalties under the UCC of any State or under any similar
recording or notice statute or under any applicable intellectual property laws,
rules or procedures, except:

 

(a)Liens in favor of Collateral Agent for the benefit of Secured Parties granted
pursuant to any Credit Document;

 

(b)Liens for Taxes if obligations with respect to such Taxes are not yet due or
are being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted and adequate reserves have been made in accordance with
GAAP so long as the aggregate amount of such Taxes does not exceed $50,000 at
any time outstanding;

 

(c)statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or ERISA or a violation of Section 436 of the Internal
Revenue Code), in each case incurred in the ordinary course of business (i) for
amounts not yet overdue, or (ii) for amounts that are overdue and that (in the
case of any such amounts overdue for a period in excess of five days) are being
contested in good faith by appropriate proceedings, so long as such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made for any such contested amounts;

 

(d)Liens incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money or other Indebtedness), so long as no
foreclosure, sale or similar proceedings have been commenced with respect to any
portion of the Collateral on account thereof;

 

(e)easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case that do not and will not
interfere in any material respect with the ordinary conduct of the business of
Company or any of its Subsidiaries and that, in the

 



63

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

aggregate for any parcel of real property subject thereto, do not materially
detract from the value of such parcel;

 

(f)any interest or title of a lessor or sublessor under any lease of real estate
permitted hereunder;

 

(g)[reserved];

 

(h)purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

 

 

(i)

[reserved];

 

(j)any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

 

(k)non-exclusive outbound licenses of patents, copyrights, trademarks and other
intellectual property rights granted by Company or any of its Subsidiaries in
the ordinary course of business and not interfering in any respect with the
ordinary conduct of or materially detracting from the value of the business of
Company or such Subsidiary;

 

 

(l)

Liens in existence on the Closing Date and described in Schedule 6.2;

and

 

(m)Liens securing purchase money Indebtedness permitted pursuant to Section
6.1(j); provided, any such Lien shall encumber only the asset acquired with the
proceeds of such Indebtedness.

 

Notwithstanding anything in this Section 6.2 to the contrary, in no event shall
any obligations of any Credit Party under any Hedge Agreement be secured by any
Lien.

 

6.3Equitable Lien. If any Credit Party or any of its Subsidiaries shall create
or assume any Lien upon any of its properties or assets, whether now owned or
hereafter acquired, other than Permitted Liens, it shall make or cause to be
made effective provisions whereby the Obligations will be secured by such Lien
equally and ratably with any and all other Indebtedness secured thereby as long
as any such Indebtedness shall be so secured; provided, notwithstanding the
foregoing, this covenant shall not be construed as a consent by Requisite
Lenders to the creation or assumption of any such Lien not otherwise permitted
hereby.

 

6.4No Further Negative Pledges. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to a permitted Asset Sale and (b)
restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be) no Credit Party shall enter into or permit any of its
Subsidiaries to enter into any agreement prohibiting, or triggering any
requirement for equitable and ratable sharing of Liens or any similar
obligations upon, the creation or assumption of any Lien upon any Credit Party’s
properties or assets, whether now owned or hereafter acquired, to secure the
Obligations.

 



64

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

6.5Restricted Junior Payments. No Credit Party shall, nor shall it permit any of
its Subsidiaries or Affiliates through any manner or means or through any other
Person to, directly or indirectly, declare, order, pay, make or set apart, or
agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment except that:

 

(a)any Subsidiary of Company may declare and pay dividends or make other
distributions to Company or any Credit Party that is a Wholly-Owned Guarantor;

 

(b)any Credit Party may make payments in respect of any Permitted Subordinated
Indebtedness in accordance with the relevant Subordination Agreement; and

 

 

(c)

[reserved].

 

Notwithstanding anything in this Section 6.5 to the contrary, no amount shall be
permitted to be distributed by any Credit Party to pay, or otherwise in
connection with, any Tax resulting from the cancellation or discharge of
Indebtedness.

 

6.6Restrictions on Subsidiary Distributions. Except as provided herein, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Company to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by Company or any other Subsidiary of Company,
(b) repay or prepay any Indebtedness owed by such Subsidiary to Company or any
other Subsidiary of Company, (c) make loans or advances to Company or any other
Subsidiary of Company, or (d) transfer any of its property or assets to Company
or any other Subsidiary of Company, in each case, other than restrictions (i) in
agreements evidencing purchase money Indebtedness permitted by Section 6.1(j)
that impose restrictions on the property so acquired, (ii) by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, joint venture agreements and similar agreements
entered into in the ordinary course of business, and (iii) that are or were
created by virtue of any transfer of, agreement to transfer or option or right
with respect to any property, assets or Capital Stock not otherwise prohibited
under this Agreement.

 

6.7Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment (including
if made as an Acquisition) in any Person, including any Joint Venture, except:

 

(a)Investments in Cash and Cash Equivalents;

 

(b)equity Investments owned as of the Closing Date in any Subsidiary and
Investments made after the Closing Date in any Wholly-Owned Guarantor
Subsidiaries of Company;

 

(c)Investments (i) in any Securities voluntarily accepted in satisfaction or
partial satisfaction thereof from financially troubled account debtors, and (ii)
deposits, prepayments and other credits to suppliers made in the ordinary course
of business consistent with the past practices of Company and its Subsidiaries;

 

 

(d)

intercompany loans to the extent permitted under Section 6.1(b);

 



65

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

(e)Investments in Company or any Guarantor for purposes of making Consolidated
Capital Expenditures permitted by Section 6.8(e) in respect of fixed assets
directly owned by Company or any Guarantor;

 

(f)[reserved]; and

 

(g)Investments existing on the Closing Date described in Schedule 6.7.

 

Notwithstanding anything in this Section 6.7 to the contrary, in no event shall
any Credit Party make any Investment that results in or facilitates in any
manner any Restricted Junior Payment not otherwise permitted under the terms of
Section 6.5.

 

6.8Financial Covenants. Permitted Variance. Commencing April 8, 2019, and on
each Monday thereafter, Company shall not permit the actual aggregate amounts of
disbursements of the Company and its Subsidiaries for the calendar week period
ending on the immediately preceding Friday to exceed the amount of disbursements
specified in the Budget for such period by more than 10.00% (the “Permitted
Variance”). Fundamental Changes; Disposition of Assets; Acquisitions.No Credit
Party shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation (including through a plan of division),
or liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, in one transaction or a series of transactions, all
or any part of its business, assets or property of any kind whatsoever, whether
real, personal or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, leased (as lessee), or licensed (as licensee), or make any
Acquisition, except:

 

(a)any Subsidiary of Company may be merged with or into Company or any
Guarantor, or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to
Company or any Guarantor; provided, in the case of such a merger involving
Company, Company shall be the continuing or surviving Person, and in the case of
any other such merger, a Wholly-Owned Guarantor shall be the continuing or
surviving Person;

 

(b)sales or other dispositions of assets that do not constitute Asset Sales;

 

(c)Asset Sales (including the Sale); provided (1) the proceeds received for such
assets shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the Board of Directors of Company), (2) no less
than 100 % thereof shall consist of Cash paid upon the closing of each
applicable Asset Sale, and (3) the Net Asset Sale Proceeds thereof shall be
applied as required by Section 2.13(a);

 

(d)disposals of obsolete or worn out property; and

 

(e)Acquisitions consisting of Investments made in accordance with Section

6.7.

 

6.10Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Capital Stock of any of its Subsidiaries in compliance with the
provisions of Section 6.9, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, (a) directly or indirectly sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
qualify Directors if required by applicable law; or (b) permit any of its
Subsidiaries directly or indirectly to sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
another Credit

 



66

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

Party (subject to the restrictions on such disposition otherwise imposed
hereunder), or to qualify Directors if required by applicable law.

 

6.11Sales and Lease-Backs. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, become or remain liable as lessee or as
a guarantor or other surety with respect  to any lease of any property (whether
real, personal or mixed), whether now owned or hereafter acquired, that such
Credit Party (a) has sold or transferred or is to sell or to transfer to any
other Person (other than Company or any of its Subsidiaries), or (b) intends to
use for substantially the same purpose as any other property that has been or is
to be sold or transferred by such Credit Party to any Person (other than Company
or any of its Subsidiaries) in connection with such lease.

 

6.12Transactions with Shareholders and Affiliates. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any holder of 5%
or more of any class of Capital Stock of Company or any of its Subsidiaries (or
any Affiliate of such holder) or with any Affiliate of Company or of any such
holder; provided, however, that the Credit Parties and their Subsidiaries may
enter into or permit to exist any such transaction if both (i) Administrative
Agent has consented thereto in writing prior to the consummation thereof and
(ii) the terms of such transaction are not less favorable to Company or that
Subsidiary, as the case may be, than those that might be obtained at the time
from a Person who is not such a holder or Affiliate; provided, further, that the
foregoing restrictions shall not apply to (a) any transaction among Company and
any Wholly-Owned Guarantor or any of them; (b) [reserved] and (c) reasonable and
customary compensation arrangements for officers and other employees of Company
or any of its Subsidiaries entered into in the ordinary course of business.
Company shall disclose in writing each transaction with any holder of 5% or more
of any class of Capital Stock of Company or any of its Subsidiaries or with any
Affiliate of Company or of any such holder to Administrative Agent.

 

6.13Conduct of Business. From and after the Closing Date, no Credit Party shall,
nor shall it permit any of its Subsidiaries to, engage in (i) any business other
than the businesses engaged in by such Credit Party on the Closing Date or (ii)
any business or activities that conflict with Section 4.26(a).

 

6.14[Reserved].

 

6.15[Reserved].

 

6.16Amendments or Waivers with Respect to Certain Indebtedness. Except to the
extent expressly permitted under the terms of the corresponding Subordination
Agreement, no Credit Party shall, nor shall it permit any of its Subsidiaries
to, amend or otherwise change the terms of any Subordinated Indebtedness, or
make any payment consistent with an amendment thereof or change thereto, if the
effect of such amendment or change is to increase the interest rate on such
Indebtedness, increase the principal amount thereof, change (to earlier dates)
any dates upon which payments of principal or interest are due thereon, change
any event of default or condition to an event of default with respect thereto
(other than to eliminate any such event of default or increase any grace period
related thereto), change the redemption, prepayment or defeasance provisions
thereof, change the subordination provisions thereof (or of any guaranty
thereof), or if the effect of such amendment or change, together with all other
amendments or changes made, is to increase materially the obligations of the
obligor thereunder or to confer any additional rights on the holders thereof (or
a trustee or other representative on their behalf) that would be adverse to any
Credit Party or the Lenders.

 



67

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

6.17Fiscal Year; Accounting Policies. No Credit Party shall, nor shall it permit
any of its Subsidiaries to change its Fiscal Year-end from December 31 or make
any change in its accounting policies that is not required under GAAP.

 

6.18Deposit Accounts and Securities Accounts. No Credit Party will establish or
maintain  a Deposit Account or a Securities Account that is not a Controlled
Account, deposit proceeds in a Deposit Account that is not a Controlled Account
or deposit, acquire, or otherwise carry any security entitlement or commodity
contract in a Securities Account that is not a Controlled Account; provided,
that, the foregoing shall not apply to Excluded Accounts.

 

6.19Amendments to Organizational Agreements and Material Contracts. No  Credit
Party shall (a) amend or permit any amendments to any Credit Party’s or any of
its Subsidiaries’ Organizational Documents; or (b) amend, terminate, or waive or
permit any amendment, termination, or waiver of any provision of, any Material
Contract or Material Indebtedness if such amendment, termination, or waiver
would be adverse to Administrative Agent or the Lenders.

 

6.20Prepayments of Certain Indebtedness. No Credit Party shall, nor shall it
permit any of its Affiliates to, directly or indirectly, purchase, redeem,
defease or prepay any principal of, interest or other amount payable in respect
of any Indebtedness of any Credit Party or any of its Subsidiaries prior to its
scheduled maturity, other than (i) the Obligations, and (ii) Indebtedness
secured by a Permitted Lien if the asset securing such Indebtedness has been
sold or otherwise disposed of in accordance with Section 6.9.

 

6.21Use of Proceeds. No Credit Party shall use the proceeds of any Term Loans
except as set forth in Section 2.5.

 

SECTION 7GUARANTY

 

7.1Guaranty of the Obligations. Subject to the provisions of Section 7.2 and any
limitations set forth in the definition of the term Guarantor, Guarantors
jointly and severally hereby irrevocably and unconditionally guaranty to
Administrative Agent for the ratable benefit of Beneficiaries the due and
punctual Payment in Full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

 

7.2Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (a)
the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor, to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by, (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of

 



68

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

Title 11 of the United States Code or any comparable applicable provisions of
state law; provided, solely for purposes of calculating the “Fair Share
Contribution Amount” with respect to any Contributing Guarantor for purposes of
this Section 7.2, any assets or liabilities of such Contributing Guarantor
arising by virtue of any rights to subrogation, reimbursement or indemnification
or any rights to or obligations of contribution hereunder shall not be
considered as assets or liabilities of such Contributing Guarantor. “Aggregate
Payments” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (1) the aggregate amount of all payments and
distributions made on or before such date by such Contributing Guarantor in
respect of this Guaranty (including in respect of this Section 7.2), minus (2)
the aggregate amount of all payments received on or before such date by such
Contributing Guarantor from the other Contributing Guarantors as contributions
under this Section 7.2. The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Funding Guarantor. The allocation among Contributing
Guarantors of their obligations as set forth in this Section 7.2 shall not be
construed in any way to limit the liability of any Contributing Guarantor
hereunder. Each Guarantor is a third party beneficiary to the contribution
agreement set forth in this Section 7.2.

 

7.3Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly  and
severally agree, in furtherance of the foregoing and not in limitation of any
other right that any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Company to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash,  to
Administrative Agent for the ratable benefit of Beneficiaries, an amount equal
to the sum of the unpaid principal amount of all Guaranteed Obligations then due
as aforesaid, accrued and unpaid interest on such Guaranteed Obligations
(including interest that, but for Company’s becoming the subject of a case under
the Bankruptcy Code, would have accrued on such Guaranteed Obligations, whether
or not a claim is allowed against Company for such interest in the related
bankruptcy case) and all other Guaranteed Obligations then owed to Beneficiaries
as aforesaid.

 

7.4Liability of Guarantors Absolute. Each Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance that constitutes a legal or equitable discharge
of a guarantor or surety other than Payment in Full of the Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees as follows:

 

(a)this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

 

(b)Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Company
and any Beneficiary with respect to the existence of such Event of Default;

 

(c)the obligations of each Guarantor hereunder are independent of the
obligations of Company and the obligations of any other guarantor (including any
other Guarantor) of the obligations of Company, and a separate action or actions
may be brought and prosecuted against such Guarantor whether or not any action
is brought against Company or any of such other guarantors and whether or not
Company is joined in any such action or actions;

 



69

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

(d)payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations that has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

 

(e)any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any  reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other  obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against any other Credit Party or any
security for the Guaranteed Obligations; and (vi) exercise any other rights
available to it under the Credit Documents; and

 

(f)this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than Payment in Full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to depart from, any of the terms or provisions
(including provisions relating to events of default) hereof, any of the other
Credit Documents, or any agreement or instrument executed pursuant thereto, or
of any other guaranty or security for the Guaranteed Obligations, in each case
whether or not in accordance with the terms hereof or such Credit Document, or
any agreement relating to such other guaranty or security; (iii) the Guaranteed
Obligations, or any agreement relating thereto, at any time being found to be
illegal, invalid or unenforceable in any respect; (iv) the application of
payments received from any source (other than

 



70

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

payments received pursuant to the other Credit Documents or from the proceeds of
any security for the Guaranteed Obligations, except to the extent such security
also serves as collateral for indebtedness other than the Guaranteed
Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Company or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral that secures any of
the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims that
Company may allege or assert against any Beneficiary in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (viii) any other act or thing or omission, or delay to do any other
act or thing, that may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations.

 

7.5Waivers by Guarantors. Each Guarantor hereby waives, for the benefit  of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Company, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Company, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of Company or any other Person, or (iv) pursue any other
remedy in the power of any Beneficiary whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of Company or any other Guarantor including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Company or any other Guarantor from any cause other than
Payment in Full of all Obligations; (c) any defense based upon any statute or
rule of law that provides that the obligation of a surety must be neither larger
in amount nor in other respects more burdensome than that of the principal; (d)
any defense based upon any Beneficiary’s errors or omissions in the
administration of the Guaranteed Obligations, except behavior that amounts to
bad faith; (e) (i) any principles or provisions of law, statutory or otherwise,
that are or might be in conflict with the terms hereof and any legal or
equitable discharge of such Guarantor’s obligations hereunder, (ii) the benefit
of any statute of limitations affecting such Guarantor’s liability hereunder or
the enforcement hereof, (iii) any rights to set-offs, recoupments and
counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Company and notices of any of the matters referred to in
Section 7.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law that limit the liability of
or exonerate guarantors or sureties, or that may conflict with the terms hereof.

 

7.6Guarantors’ Rights of Subrogation, Contribution, Etc. Until the Guaranteed
Obligations shall have been Paid in Full, each Guarantor hereby waives any
claim, right or remedy, direct or indirect, that such Guarantor now has or may
hereafter have against Company or any other Guarantor or any of its assets in
connection with this Guaranty or the performance by such Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against any other Credit Party with
respect to the Guaranteed Obligations, (b) any right to enforce, or to
participate in, any claim, right or

 



71

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

remedy that any Beneficiary now has or may hereafter have against any other
Credit Party, and (c) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary. In addition,
until the Guaranteed Obligations shall have been Paid in Full, each Guarantor
shall withhold exercise of any right of contribution such Guarantor may have
against any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including any such right of contribution as contemplated by Section
7.2. Each Guarantor further agrees that, to the extent the waiver or agreement
to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Company or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against any Credit Party, to
all right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been Paid in Full, such amount
shall be held in trust for Administrative Agent for the benefit of Beneficiaries
and shall forthwith be paid over to Administrative Agent for the benefit of
Beneficiaries to be credited and applied against the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms hereof.

 

7.7Subordination of Other Obligations. Any Indebtedness of Company or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
Distribution collected or received by the Obligee Guarantor after an Event of
Default has occurred and is continuing shall be held in trust for Administrative
Agent for the benefit of Beneficiaries and shall forthwith be paid over to
Administrative Agent for the benefit of Beneficiaries to be credited and applied
against the Guaranteed Obligations but without affecting, impairing or limiting
in any manner the liability of the Obligee Guarantor under any other provision
hereof. For purposes of this Section 7.7, “Distribution” means, with respect to
any Indebtedness subordinated pursuant to this Section 7.7, (a) any payment or
distribution by any Person of cash, securities or other property, by set-off or
otherwise, on account of such Indebtedness, (b) any redemption of or purchase or
other acquisition of such Indebtedness from the Obligee Guarantor by any other
Person, and (c) the granting of any lien or security interest to or for the
benefit of the Obligee Guarantor or any other Person in or upon any property of
any Person to secure such Indebtedness.

 

7.8Continuing Guaranty. This Guaranty is a continuing guaranty and shall remain
in  effect until all of the Guaranteed Obligations shall have been Paid in Full.
Each Guarantor hereby irrevocably waives any right to revoke this Guaranty as to
future transactions giving rise to any Guaranteed Obligations.

 

7.9Authority of Guarantors or Company. It is not necessary for any Beneficiary
to  inquire into the capacity or powers of any Guarantor or Company or the
officers, Directors or any agents acting or purporting to act on behalf of any
of them.

 

7.10Financial Condition of Company. Any Credit Extension may be made to Company
or continued from time to time without notice to or authorization from any
Guarantor regardless of the financial or other condition of Company at the time
of any such grant or continuation. No Beneficiary shall have any obligation to
disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of Company. Each Guarantor has adequate
means to obtain information from Company on a continuing basis concerning the
financial condition of Company and its ability to perform its obligations under
the Credit Documents, and each Guarantor assumes the responsibility for being
and keeping informed of the financial condition of Company and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Each Guarantor

 



72

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

hereby waives and relinquishes any duty on the part of any Beneficiary to
disclose any matter, fact or thing relating to the business, operations or
conditions of Company now known or hereafter known by any Beneficiary.

 

7.11Bankruptcy, etc.

 

(a)So long as any Guaranteed Obligations remain outstanding, no Guarantor shall,
without the prior written consent of Administrative Agent acting pursuant to the
instructions of Requisite Lenders, commence or join with any other Person in
commencing any bankruptcy, reorganization or insolvency case or proceeding of or
against Company or any other Guarantor.  The obligations of Guarantors hereunder
shall not be reduced, limited, impaired, discharged, deferred, suspended or
terminated by any case or proceeding, voluntary or involuntary, involving the
bankruptcy, insolvency, receivership, reorganization, liquidation or arrangement
of Company or any other Guarantor or by any defense that Company or any other
Guarantor may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding.

 

(b)Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations that accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
that are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order that may relieve any Credit Party of any
portion of such Guaranteed Obligations. Guarantors will  permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar Person to pay Administrative Agent, or allow the claim of
Administrative Agent in respect of, any such interest accruing after the date on
which such case or proceeding is commenced.

 

(c)In the event that all or any portion of the Guaranteed Obligations are paid
by any Credit Party, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments that are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

 

7.12Discharge of Guaranty Upon Sale of Guarantor. If all of the Capital Stock of
any Guarantor or any of its successors in interest hereunder shall be sold or
otherwise disposed of (including by merger or consolidation) in accordance with
the terms and conditions hereof, the Guaranty of such Guarantor or such
successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale (provided that
Administrative Agent and Collateral Agent may, after receipt of a written
certificate of a Chief Financial Officer of Company certifying that such
transaction is permitted pursuant to the Credit Documents, execute and deliver
any documentation reasonably requested by Company in writing to further evidence
or reflect any such release, all at the expense of Company).

 

7.13Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by any other Credit Party
hereunder to honor all of such Credit Party’s obligations under this

 



73

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

Guaranty in respect of Swap Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 7.13 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 7.13, or otherwise under this Guaranty, as it
relates to such Credit Party, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 7.13 shall
remain in full force and effect until the Guaranteed Obligations shall have been
Paid in Full. Each Qualified ECP Guarantor intends that this Section 7.13
constitute, and this Section 7.13 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.EVENTS OF

DEFAULT

 

 

8.1

Events of Default. If any one or more of the following conditions or events
shall occur:

 

(a)Failure to Make Payments When Due. Failure by Company to pay (i) the
principal on any Loan whether at stated maturity, by acceleration or otherwise;
(ii) when due any installment of principal of any Loan, by mandatory prepayment
or otherwise; (iii) [reserved]; or (iv) when due any interest on any Loan or any
fee or any other amount due hereunder within one day after the date due.

 

(b)Default in Other Agreements. (i) Failure of any Credit Party or any of their
respective Subsidiaries to pay when due any principal of or interest on or any
other amount, including any payment in settlement, payable in respect of one or
more items of Material Indebtedness, in each case beyond the grace period, if
any, provided therefor; or (ii) breach or default by any Credit Party or any of
its Subsidiaries with respect to any other term of (1) one or more items of
Material Indebtedness, or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Material Indebtedness, in each case beyond
the grace period, if any, provided therefor, if the effect of such breach or
default is to cause, or to permit the holder or holders of that Material
Indebtedness (or a trustee on behalf of such holder or holders), with or without
the passage of time, to cause, that Material Indebtedness to become or be
declared due and payable (or subject to a compulsory repurchase or other
redemption) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or

 

(c)Breach of Certain Covenants. Failure of any Credit Party to perform or comply
with any term or condition contained in Section 5.1, Section 5.2, Section 5.3,
Section 5.4, Section 5.5, Section 5.6, Section 5.7, Section 5.8, Section 5.9,
Section 5.10, Section 5.14, Section 5.15, Section 5.16 or Section 6; or

 

(d)Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false or misleading in any material
respect as of the date made or deemed made; provided that such materiality
qualifier shall not apply to any representations and warranties to the extent
already qualified or modified by materiality or similar concept in the text
thereof; or

 

(e)Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other paragraph of
this Section 8.1 or consisting of a condition or status that is expressly
required to exist or be satisfied at a specific time, and such term has not been
fully and permanently performed or complied with within thirty days

 



74

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

after the earlier of (i) an officer of such Credit Party becoming aware of such
default, or (ii) receipt by Company of notice from Administrative Agent or any
Lender of such default; or

 

(f)Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Company or any of its Subsidiaries in an involuntary case under any Debtor
Relief Law, which decree or order is not stayed; or any other similar relief
shall be granted under any applicable federal or state law; or

(ii) an involuntary case shall be commenced against Company or any of its
Subsidiaries under any Debtor Relief Law; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
Company or any of its Subsidiaries, or over all or a substantial part of its
property, shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of Company or any
of its Subsidiaries for all or a substantial part of its property; or a warrant
of attachment, execution or similar process shall have been issued against any
substantial part of the property of Company or any of its Subsidiaries, and any
such event described in this clause (ii) shall continue for sixty days without
having been dismissed, bonded or discharged; or

 

(g)Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) Company or any of its
Subsidiaries shall have an order for relief entered with respect to it or shall
commence a voluntary case under any Debtor Relief Law, or shall consent to the
entry of an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such law, or shall consent to
the appointment of or taking possession by a receiver, trustee or other
custodian for all or a substantial part of its property; or Company or any of
its Subsidiaries shall make any assignment for the benefit of creditors; or (ii)
Company or any of its Subsidiaries shall be unable, or shall fail generally, or
shall admit in writing its inability, to pay its debts as such debts become due;
or the Board of Directors of Company or any of its Subsidiaries (or any
committee thereof) shall adopt any resolution or otherwise authorize any action
to approve any of the actions referred to herein or in Section 8.1(f); or

 

(h)Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving (i) in any individual case an amount in excess of
$50,000 or

(ii)in the aggregate at any time an amount in excess of $100,000 (in either case
to the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against Company or any of its Subsidiaries or any of their respective
assets and shall remain undischarged, unvacated, unbonded or unstayed for a
period of sixty days (or in any event later than five days prior to the date of
any proposed sale thereunder); or

 

(i)Dissolution. Any order, judgment or decree shall be entered against any
Credit Party or any of its Subsidiaries decreeing the dissolution or split up of
such Credit Party or any of its Subsidiaries and such order shall remain
undischarged or unstayed for a period in excess of thirty days; or

 

(j)Employee Benefit Plans. (i) There shall occur one or more ERISA Events that
individually or in the aggregate results in or might reasonably be expected to
result in liability of Company, any of its Subsidiaries or any of their
respective ERISA Affiliates in excess of

$100,000 during the term hereof; or (ii) there exists any fact or circumstance
that reasonably could be expected to result in the imposition of a Lien or
security interest under Section 430(k) of the Internal Revenue Code or ERISA or
a violation of Section 436 of the Internal Revenue Code; or

 



75

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

(k)Change of Control. A Change of Control shall occur; or

 

(l)Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the Payment in Full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or any Guarantor shall repudiate its obligations thereunder, (ii) this
Agreement or any Collateral Document ceases to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof or the Payment in Full of the Obligations in accordance with
the terms hereof) or shall be declared null and void, or Collateral Agent shall
not have or shall cease to have a valid and perfected Lien in any Collateral
purported to be covered by the Collateral Documents with the priority required
by the relevant Collateral Document, in each case for any reason other than the
failure of Collateral Agent or any Secured Party to take any action within its
control, or (iii) any Credit Party shall contest the validity or enforceability
of any Credit Document in writing or deny in writing that it has any further
liability, including with respect to future advances by Lenders, under any
Credit Document to which it is a party or shall contest the validity of or
perfection of any Lien in any Collateral granted or purported to be granted
pursuant to the Collateral Documents; or

 

(m)Subordinated Indebtedness. Any series, class or type of Subordinated
Indebtedness permitted hereunder or the guarantees thereof shall cease, for any
reason, to be validly subordinated to the Obligations of the Credit Parties
hereunder, as provided in the corresponding Subordination Agreement or the
subordination terms of such Subordinated Indebtedness, if applicable, or as a
result of any structural change thereto, or any Credit Party, any Affiliate of
any Credit Party, or the holders of 25% or more of such series, class or type of
such Subordinated Indebtedness shall so assert;

 

THEN, (1) upon the occurrence of any Event of Default described in Section
8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any other Event
of Default, at the request of (or with the consent of) Requisite Lenders, upon
notice to Company by Administrative Agent, (A) the Commitments, if any, of each
Lender having such Commitments shall immediately terminate; (B) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Credit Party: (I) the unpaid principal amount of
and accrued interest on the Loans, and (II) all other Obligations; provided, the
foregoing shall not affect in any way the obligations of Lenders under Section
2.3(e); (C) Administrative Agent may cause Collateral Agent to enforce any and
all Liens and security interests created pursuant to Collateral Documents; and
(D) Administrative Agent and Collateral Agent may enforce any other rights and
remedies available to it under any Credit Document or under applicable law.

 

SECTION 9AGENTS

 

9.1Appointment of Agents. Goldman Sachs International is hereby appointed
Administrative Agent and Collateral Agent hereunder and under the other Credit
Documents and each Lender hereby authorizes Goldman Sachs International in such
capacity, to act as Administrative Agent and Collateral Agent in accordance with
the terms hereof and the other Credit Documents. Each Agent hereby agrees to act
in its capacity as such upon the express conditions contained herein and the
other Credit Documents, as applicable. The provisions of this Section 9 are
solely for the benefit of Agents and Lenders and no Credit Party shall have any
rights as a third party beneficiary of any of the provisions thereof. In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Company or any
of its Subsidiaries. Each of Agent (other than Administrative Agent and
Collateral Agent), without consent of or notice to any party hereto, may assign

 



76

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

any and all of its rights or obligations hereunder to any of its Affiliates.
Each Agent (other than Administrative Agent and Collateral Agent), may resign
from such role at any time, with immediate effect, by giving prior written
notice thereof to Administrative Agent and Company. It is understood and agreed
that the use of the term “agent” herein or in any other Credit Documents (or any
other similar term) with reference to Administrative Agent or Collateral Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead  such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

9.2Powers and Duties. Each Lender irrevocably authorizes each Agent to take such
action on such Lender’s behalf and to exercise such powers, rights and remedies
hereunder and under the other Credit Documents as are specifically delegated or
granted to such Agent by the terms hereof and thereof, together with such
powers, rights and remedies as are reasonably incidental thereto. In the event
that any obligations are permitted to be incurred and subordinated in right of
payment to the Obligations hereunder and/or are permitted to be secured by Liens
on all or a portion of the Collateral, each Lender authorizes Administrative
Agent and Collateral Agent, as applicable, to enter into intercreditor
agreements, subordination agreements and amendments to the Collateral Documents
to reflect such arrangements on terms that are acceptable to Administrative
Agent and Collateral Agent, in their respective sole discretion, as applicable.
Each Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender or any other
Person; and nothing herein or any of the other Credit Documents, expressed or
implied, is intended to or shall be so construed as to impose upon any Agent any
obligations in respect hereof or any of the other Credit Documents except as
expressly set forth herein or therein.

 

 

9.3

General Immunity.

 

(a)No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party to any Agent or any
Lender in connection with the Credit Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Credit Party
or any other Person liable for the payment of any Obligations, nor shall any
Agent be required to ascertain or inquire as to the performance or observance of
any of the terms, conditions, provisions, covenants or agreements contained in
any of the Credit Documents or as to the use of the proceeds of the Loans or as
to the existence or possible existence of any Event of Default or Default or as
to the value or sufficiency of any Collateral or as to the satisfaction of any
condition set forth in Section 3 or elsewhere herein (other than confirm receipt
of items expressly required to be delivered to such Agent) or to inspect the
properties, books or records of Company or any of its Subsidiaries or to make
any disclosures with respect to the foregoing. Anything contained herein to the
contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the component
amounts thereof.

 

(b)Exculpatory Provisions. No Agent nor any of its officers, partners,
Directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent (i) under or in connection with any of the Credit
Documents, or (ii) with the consent or at the request of the Requisite Lenders
(or, if so specified by this Agreement, all Lenders or any other

 



77

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

instructing group of Lenders specified by this Agreement), in each case except
to the extent caused by such Agent’s gross negligence or willful misconduct, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. No Agent shall, except as expressly set forth herein and in the
other Credit Documents, have any duty to disclose or be liable for the failure
to disclose, any information relating to Company or any of its Affiliates that
is communicated to or obtained by such Agent or any of its Affiliates in any
capacity. Each Agent shall be entitled to refrain from any act or the taking of
any action (including the failure to take an action) in connection herewith or
any of the other Credit Documents or from the exercise of any power, discretion
or authority vested in it hereunder or thereunder unless and until such Agent
shall have received instructions in respect thereof from Requisite Lenders (or
such other Lenders as may be required to give such instructions under Section
10.5) and, upon receipt of such instructions from Requisite Lenders (or such
other Lenders, as the case may be), such Agent shall be entitled to act or
(where so instructed) refrain from acting, or to exercise such power, discretion
or authority, in accordance with such instructions, including for the avoidance
of doubt refraining from any action that, in its opinion or the opinion of its
counsel, may expose such Agent to liability, may be in violation of the
automatic stay under any Debtor Relief Law, or may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law. Without prejudice to the generality of the foregoing, (i)
each Agent shall be entitled to rely, and shall be fully protected in relying,
upon any communication, instrument or document believed by it to be genuine and
correct and to have been signed or sent by the proper Person or Persons, and
shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for Company and its Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or (where so instructed) refraining from acting hereunder
or any of the other Credit Documents in accordance with the instructions of
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5).

 

(c)Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers under this Agreement or under any other Credit
Document by or through any one or more sub-agents appointed by such Agent. Such
appointing Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Affiliates.
The exculpatory, indemnification and other provisions of this Section 9.3 and of
Section 9.6 shall apply to any Affiliates of any Agent and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent. All of the
rights, benefits, and privileges (including the exculpatory and indemnification
provisions) of this Section 9.3 and of Section 9.6 shall apply to any such
sub-agent and to the Affiliates of any such sub-agent, and shall apply to their
respective activities as sub-agent as if such sub-agent and Affiliates were
named herein. Notwithstanding anything herein to the contrary, with respect to
each sub-agent appointed by an Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of Credit Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to the applicable Agent and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent. No Agent shall be responsible
for the negligence or misconduct of any sub-agents except to the extent that a
court of competent

 



78

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

jurisdiction determines in a final and non-appealable judgment that such Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

(d)Notice of Default or Event of Default. No Agent shall be deemed to  have
knowledge of any Default or Event of Default unless and until written notice
describing such Default or Event of Default is given to such Agent by a Credit
Party or a Lender. In the event that Administrative Agent shall receive such a
notice, Administrative Agent will endeavor to give notice thereof to the
Lenders; provided, that failure to give such notice shall not result in any
liability on the part of Administrative Agent.

 

9.4Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Company or any
of its Affiliates as if it were not performing the duties specified herein, and
may accept fees and other consideration from Company for services in connection
herewith and otherwise without having to account for the same to Lenders. The
Lenders acknowledge that pursuant to such activities, the Agents or their
Affiliates may receive information regarding any Credit Party or any Affiliate
of any Credit Party (including information that may be subject to
confidentiality obligations in favor of such Credit Party or such Affiliate) and
acknowledge that the Agents and their Affiliates shall be under no obligation to
provide such information to them.

 

 

9.5

Lenders’ Representations, Warranties and Acknowledgment.

 

(a)Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Company and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Company
and its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

 

(b)Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Multi Draw Term Loan on the Closing Date or
other applicable Credit Date, as the case may be, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Credit Document and
each other document required to be approved by any Agent, Requisite Lenders or
Lenders, as applicable on the Closing Date or as of such other applicable Credit
Date.

 

(c)Each Lender (i) represents and warrants that as of the Closing Date neither
such Lender nor its Affiliates or Related Funds owns or controls (A) any trade
obligations  or Indebtedness of any Credit Party or any of their respective
Subsidiaries or Affiliates (other than the Obligations) or (B) any Capital Stock
of any Credit Party or any of their respective Subsidiaries or Affiliates and
(ii) covenants and agrees that from and after the Closing Date neither such
Lender nor its Affiliates and Related Funds shall purchase (A) any trade
obligations or Indebtedness of any

 



79

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

Credit Party described in clause (c)(i)(A) above or (B) Capital Stock described
in clause (c)(i)(B) above, in each case without the prior written consent of
Administrative Agent.

 

(d)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agents and the Lead Arranger and their respective
Affiliates that at least one of the following is and will be true:

 

(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments;

 

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84- 14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, and the conditions
for exemptive relief thereunder have been satisfied in connection therewith;

 

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement,

(C) the entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement; or

 

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

 

(e)In addition, unless the immediately preceding clause (d)(i) is true with
respect to a Lender or such Lender has not provided another representation,
warranty and covenant as provided in the immediately preceding clause (d)(iv),
such Lender further (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agents, the Lead Arranger and their respective
Affiliates that:

 

(i)none of the Agents, the Lead Arranger or any of their respective Affiliates
is a fiduciary with respect to the assets of such Lender (including in
connection with the reservation or exercise of any rights by any Agent under
this Agreement, any Credit Document or any documents related hereto or thereto);

 



80

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-

21) and is a bank, an insurance carrier, an investment adviser, a broker-dealer
or other person that holds, or has under management or control, total assets of
at least $50,000,000, in each  case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E);

 

(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations);

 

(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Internal Revenue Code, or both, with respect to the Loans the
Commitments and this Agreement, and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and

 

(v)no fee or other compensation is being paid directly to the Agents, the Lead
Arranger or any of their respective Affiliates for investment advice (as opposed
to other services) in connection with the Loans, the Commitments or this
Agreement.

 

(f)The Administrative Agent and the Lead Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Credit Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, banker’s acceptance fees,
breakage or other early termination fees or fees similar to the foregoing.

 

9.6Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees  to indemnify each Agent, their Affiliates and their respective
officers, partners, directors, trustees, employees and agents of each Agent
(each, an “Indemnitee Agent Party”), to the extent that such Indemnitee Agent
Party shall not have been reimbursed by any Credit Party, for and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Indemnitee Agent Party in exercising its powers,
rights and remedies or performing its duties hereunder or under the other Credit
Documents or otherwise in its capacity as such Indemnitee Agent Party in any way
relating to or arising out of this Agreement or the other Credit Documents IN
ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE AGENT PARTY;
provided, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,

 



81

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

expenses or disbursements resulting from such Indemnitee Agent Party’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final, non-appealable order. If any indemnity furnished to any
Indemnitee Agent Party for any purpose shall, in the opinion of such Indemnitee
Agent Party, be insufficient or become impaired, such Indemnitee Agent Party may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished; provided, in
no event shall this sentence require any Lender to indemnify any Indemnitee
Agent Party against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender’s Pro
Rata Share thereof; provided, further, this sentence shall not be deemed to
require any Lender to indemnify any Indemnitee Agent Party against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement described in the proviso in the immediately preceding
sentence

 

 

9.7

Successor Administrative Agent and Collateral Agent.

 

(a)Administrative Agent may resign at any time by giving thirty days’ prior
written notice thereof to Lenders and Company. Administrative Agent shall have
the right to appoint a financial institution to act as successor Administrative
Agent hereunder in such notice, subject to the reasonable satisfaction of
Company and the Requisite Lenders, and Administrative Agent’s resignation shall
become effective on the earliest of (i) thirty days after delivery of the notice
of resignation (regardless of whether a successor has been appointed or not),
(ii) the acceptance of such successor Administrative Agent by Company and the
Requisite Lenders or (iii) such other date, if any, agreed to by the Requisite
Lenders. Upon any such notice of resignation, if  a successor Administrative
Agent has not already been appointed by the resigning Administrative Agent, then
the Requisite Lenders shall have the right, upon five Business Days’ notice to
Company, to appoint a successor Administrative Agent and Collateral Agent. If
neither the Requisite Lenders nor Administrative Agent have appointed a
successor Administrative Agent, then the Requisite Lenders shall be deemed to
have succeeded to and become vested with all the rights, powers, privileges and
duties of the resigning Administrative Agent automatically upon the
effectiveness of such resignation; provided that, until a successor
Administrative Agent is so appointed by the Requisite Lenders or Administrative
Agent, any collateral security held by Administrative Agent in its role as
Collateral Agent on behalf of the Lenders under any of the Credit Documents
shall continue to be held by the resigning Collateral Agent as nominee until
such time as a successor Collateral Agent is appointed. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Administrative Agent and the resigning Administrative Agent shall promptly (i)
transfer to such successor Administrative Agent all sums, Securities and other
items of Collateral held under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent under the Credit
Documents, and (ii) execute and deliver to such successor Administrative Agent
such amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Administrative Agent of the security interests created under the Collateral
Documents, whereupon such resigning Administrative Agent shall be discharged
from its duties and obligations hereunder. Except as provided above, any
resignation of Goldman Sachs International or its successor as Administrative
Agent pursuant to this Section 9.7 shall also constitute the resignation of
Goldman Sachs International or its successor as Collateral Agent. After any
resigning  Administrative Agent’s ‘resignation hereunder as Administrative
Agent, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
hereunder. Any successor Administrative Agent appointed pursuant to this Section
9.7 shall,

 



82

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

automatically upon its acceptance of such appointment, become the successor
Collateral Agent for all purposes hereunder.

 

(b)In addition to the foregoing, Collateral Agent may resign at any time by
giving prior written notice thereof to Lenders and the Grantors.  Administrative
Agent shall have the right to appoint a financial institution as Collateral
Agent hereunder, subject to the reasonable satisfaction of Company and the
Requisite Lenders and Collateral Agent’s resignation shall become effective on
the earliest of (i) thirty days after delivery of the notice of resignation,
(ii) the acceptance of such successor Collateral Agent by Company and the
Requisite Lenders or (iii) such other date, if any, agreed to by the Requisite
Lenders. Upon any such notice of resignation or any such removal, if a successor
Collateral Agent has not already been appointed by the resigning Administrative
Agent, then Requisite Lenders shall have the right, upon five Business Days’
notice to Administrative Agent, to appoint a successor Collateral Agent. Until a
successor Collateral Agent is so appointed by Requisite Lenders or
Administrative Agent, any collateral security held by Collateral Agent for the
benefit of the Lenders under any of the Credit Documents shall continue to be
held by the resigning Collateral Agent as nominee until such time as a successor
Collateral Agent is appointed. Upon the acceptance of any appointment as
Collateral Agent hereunder by a successor Collateral Agent, that successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning or removed Collateral
Agent under this Agreement and the Collateral Documents, and the resigning or
removed Collateral Agent under this Agreement shall promptly (i) transfer to
such successor Collateral Agent all sums, Securities and other items of
Collateral held hereunder or under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Agent under this Agreement
and the Collateral Documents, and (ii) execute and deliver to such successor
Collateral Agent or otherwise authorize the filing of such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Collateral Documents, whereupon such
resigning or removed Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the Collateral Documents. After any
resigning or removed Collateral Agent’s resignation or removal hereunder  as
Collateral Agent, the provisions of this Agreement and the Collateral Documents
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement or the Collateral Documents while it was Collateral Agent
hereunder.

 

(c)[Reserved];

 

(d)Notwithstanding anything herein to the contrary, Administrative Agent and
Collateral Agent may assign their rights and duties as Administrative Agent and
Collateral Agent hereunder to an Affiliate of GSI without the prior written
consent of, or prior written notice to, Company or the Lenders; provided, that
Company and the Lenders may deem and treat such assigning Administrative Agent
and Collateral Agent as Administrative Agent and Collateral Agent for all
purposes hereof, unless and until such assigning Administrative Agent or
Collateral Agent, as the case may be, provides written notice to Company and the
Lenders of such assignment. Upon such assignment such Affiliate shall succeed to
and become vested with all rights, powers, privileges and duties as
Administrative Agent and Collateral Agent hereunder and under the other Credit
Documents.

 

 

9.8

Collateral Documents and Guaranty.

 

(a)Agents under Collateral Documents and Guaranty. Each Lender hereby further
authorizes Administrative Agent or Collateral Agent, as applicable, on behalf of
and for the

 



83

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

benefit of Secured Parties, to be the agent for and representative of Secured
Parties with respect to the Guaranty, the Collateral and the Collateral
Documents. Subject to Section 10.5, without further written consent or
authorization from any Secured Party, Administrative Agent or Collateral Agent,
as applicable may execute any documents or instruments necessary to (i) in
connection with a sale or disposition of assets permitted by this Agreement,
release any Lien encumbering any item of Collateral that is the subject of such
sale or other disposition of assets or to which Requisite Lenders (or such other
Lenders as may be required to give such consent under Section 10.5) have
otherwise consented, or (ii) release any Guarantor from the Guaranty pursuant to
Section 7.12 or with respect to which Requisite Lenders (or such other Lenders
as may be required to give such consent under Section 10.5) have otherwise
consented. Upon request by Administrative Agent at any time, the Lenders will
confirm in writing Administrative Agent’s authority to release its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.8. Upon the reasonable
request of Company, Administrative Agent and/or Collateral Agent may, after
receipt of a written certificate of a Chief Financial Officer of Company
certifying that such transaction is permitted pursuant to the Credit Documents,
execute and deliver any such release documentation reasonably requested by
Company in connection with such permitted releases as described above, all at
the expense of Company.

 

(b)Right to Realize on Collateral and Enforce Guaranty. Anything  contained in
any of the Credit Documents to the contrary notwithstanding, Company,
Administrative Agent, Collateral Agent and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guaranty, it being understood and agreed that
all powers, rights and remedies hereunder and under any of the other Credit
Documents may be exercised solely by Administrative Agent or Collateral Agent,
as applicable, for the benefit of Secured Parties in accordance with the terms
hereof and thereof and all powers, rights and remedies under the Collateral
Documents may be exercised solely by Collateral Agent for the benefit of Secured
Parties in accordance with the terms thereof, and (ii) in the event of a
foreclosure or similar enforcement action by Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition (including
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii), or otherwise of the
Bankruptcy Code), Collateral Agent or any Lender may be the purchaser of any or
all of such Collateral at any such sale or disposition and Collateral Agent, as
agent for and representative of Secured Parties (but not any Lender or Lenders
in its or their respective individual capacities unless Requisite Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by
Collateral Agent at such sale or other disposition.

 

(c)[Reserved].

 

(d)Release of Collateral and Guarantees, Termination of Credit Documents.
Notwithstanding anything to the contrary contained herein or any other Credit
Document, when all Obligations have been Paid in Full, upon request of Company,
Administrative Agent shall take such actions as shall be required to release its
security interest in all Collateral, and to release all guarantee obligations
provided for in any Credit Document. Any such release of guarantee obligations
shall be deemed subject to the provision that such guarantee obligations shall
be reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Company or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for,

 



84

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

Company or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.

 

(e)No Duty. Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of Collateral Agent’s Lien thereon, or any certificate prepared by
any Credit Party in connection therewith, nor shall Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

 

(f)Agency for Perfection. Each Agent and each Lender hereby appoints each other
Agent and each other Lender as agent and bailee for the purpose of perfecting
the security interests in and liens upon the Collateral in assets that, in
accordance with Article 9 of the UCC, can be perfected only by possession or
control (or where the security interest of a Secured Party with possession or
control has priority over the security interest of another Secured Party) and
each Agent and each Lender hereby acknowledges that it holds possession of or
otherwise controls any such Collateral for the benefit of the other Secured
Parties, except as otherwise expressly provided in this Agreement. Should
Administrative Agent or any Lender obtain possession or control of any such
Collateral, Administrative Agent or such Lender shall notify Collateral Agent
thereof, and, promptly upon Collateral Agent’s request therefor shall deliver
such Collateral to Collateral Agent or in accordance with Collateral Agent’s
instructions. Each Credit Party by its execution and delivery of this Agreement
hereby consents to the foregoing.

 

9.9Withholding Taxes. To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without duplication of the
provisions of Section 2.19(g), if the Internal Revenue Service or any other
Governmental Authority asserts a claim that Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, or if Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding tax from such payment, such Lender
shall indemnify Administrative Agent fully for all amounts paid, directly or
indirectly, by Administrative Agent as Tax or otherwise, including any penalties
or interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred.

 

9.10Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim. In
case of the pendency of any proceeding under any Debtor Relief Laws relative to
any Credit Party, Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether Administrative Agent shall have made any
demand on Company) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

 

(a)to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

 

(b)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable

 



85

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

compensation, expenses, disbursements and advances of Administrative Agent and
its respective agents and counsel and all other amounts due the Lenders and
Administrative Agent under Sections 2.3, 2.10, 10.2 and 10.3 allowed in such
judicial proceeding); and

 

(c)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 2.10, 10.2 and 10.3. To the extent that the payment of any such
compensation, expenses, disbursements and advances of Administrative Agent, its
agents and counsel, and any other amounts due Administrative Agent under
Sections 2.10, 10.2 and 10.3 out of the estate in any such proceeding, shall be
denied for any reason, payment of the same shall be secured by a Lien on, and
shall be paid out of, any and all distributions, dividends, money, securities
and other properties that the Lenders may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise. Nothing contained in this Section 9.10 shall be deemed
to authorize Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize Administrative Agent to vote in respect of the claim of any Lender in
any such proceeding.

 

SECTION 10 MISCELLANEOUS

 

10.1Notices.

 

(a)Notices Generally. Unless otherwise specifically provided herein, any notice
or other communication herein required or permitted to be given to a Credit
Party, Collateral Agent or Administrative Agent shall be sent to such Person’s
mailing address as set forth on Appendix B or in the other relevant Credit
Document, and in the case of any Lender, the mailing address as indicated on
Appendix B or otherwise indicated to Administrative Agent and Company in
writing. Each notice hereunder shall be in writing and may be personally served
or sent by facsimile (excluding any notices to any Agent in its capacity as
such) or U.S. mail or courier service and shall be deemed to have been given
when delivered in person or by courier service and signed for against receipt
thereof, upon receipt of facsimile, or three Business Days after depositing it
in the U.S. mail with postage prepaid and properly addressed; provided, no
notice to any Agent in its capacity as such shall be effective until received by
such Agent; provided, further, any such notice or other communication shall, at
the request of an Agent, be provided to any sub-agent appointed pursuant to
Section 9.3(c) as designated by such Agent from time to time.

 

 

(b)

Electronic Communications.

 

(i)Notices and other communications to any Agent, Lenders, and any Credit Party
hereunder may be delivered or furnished by other electronic communication
(including e mail and Internet or intranet websites, including Debt Domain,
Intralinks, SyndTrak or another relevant website or other information platform
(the “Platform”)) pursuant to procedures approved by Administrative Agent in its
sole discretion, provided that, notwithstanding the foregoing, in no event will
notices by electronic communication be effective to any Agent or any Lender
pursuant to Section 2 if any such Person has notified Administrative Agent that
it is

 



86

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

incapable of receiving notices under such Section 2 by electronic communication.
Any Agent may, in its sole discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. In the case of any notices by
electronic communication permitted in accordance with this Agreement, unless
Administrative Agent otherwise prescribes, (A) any notices and other
communications permitted to be sent to an e-mail address shall be delivered
during normal business hours and deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment, but excluding any automatic reply to such e-mail), except that,
if such notice or other communication is not sent prior to noon, local time at
the location of the recipient, then such notice or communication shall be deemed
not to have been received until the opening of business on the next Business Day
for the recipient, at the earliest, and (B) notices or communications permitted
to be posted to an Internet or intranet website shall be deemed received upon
the deemed receipt by the intended recipient at its e-mail address as described
in the foregoing clause (A) of notification that such notice or communication is
available and clearly identifying an accessible website address therefor.

 

(ii)Each Credit Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

 

(iii)The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents or any of their respective officers,
Directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications. In no event shall the Agent Affiliates have
any liability to any of the Credit Parties, any Lender or any other Person for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Credit Party’s or Administrative Agent’s
transmission of communications through the Platform. Each party hereto agrees
that no Agent has any responsibility for maintaining or providing any equipment,
software, services or any testing required in connection with any Approved
Electronic Communication or otherwise required for the Platform.

 

(iv)Each Credit Party, each Lender and each Agent agrees that Administrative
Agent may, but shall not be obligated to, store any Approved Electronic
Communications on the Platform in accordance with Administrative Agent’s
customary document retention procedures and policies.

 

(v)All uses of the Platform shall be governed by and subject to, in addition to
this Section 10.1, separate terms and conditions posted or referenced in such
Platform and related agreements executed by the Lenders and their Affiliates in
connection with the use of such Platform.

 



87

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

(vi)Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.

 

(c)Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

 

10.2Expenses. Whether or not the transactions contemplated hereby shall be
consummated, the Credit Parties agree to pay promptly (a) all Administrative
Agent’s actual and reasonable costs and expenses incurred in connection with the
negotiation, preparation and execution of the Credit Documents and any consents,
amendments, waivers or other modifications thereto; (b) all the Agents’ costs of
furnishing all opinions by counsel for Company and the other Credit Parties; (c)
all the reasonable fees, expenses and disbursements of counsel to Agents in
connection with the negotiation, preparation, execution and administration of
the Credit Documents and any consents, amendments, waivers or other
modifications thereto and any other documents or matters requested by Company;
(d) all the actual costs and reasonable expenses of creating, perfecting,
recording, maintaining, and preserving Liens in favor of Collateral Agent, for
the benefit of Secured Parties, including filing and recording fees, expenses
and taxes, stamp or documentary taxes, search fees, title insurance premiums and
reasonable fees, expenses and disbursements of counsel to each Agent and of
counsel providing any opinions that any Agent or Requisite Lenders may request
in respect of the Collateral or the Liens created pursuant to the Collateral
Documents; (e) any Agent’s actual costs and reasonable fees, expenses, and
disbursements of any auditors, accountants, consultants or appraisers’; (f) all
the actual costs and reasonable expenses (including the reasonable fees,
expenses and disbursements of any appraisers, consultants, advisors and agents
employed or retained by Collateral Agent and its counsel) in connection with the
custody or preservation of any of the Collateral; (g) all other actual and
reasonable costs and expenses incurred by each Agent in connection with the
syndication of the Loans and Commitments and the transactions contemplated by
the Credit Documents and any consents, amendments, waivers or other
modifications thereto; and (h) after the occurrence of a Default or an Event of
Default, all costs and expenses, including reasonable attorneys’ fees (including
allocated costs of internal counsel) and costs of settlement, incurred by any
Agent and Lenders in enforcing or preparing for enforcement of any Obligations
of or  in collecting or preparing to collect any payments due from any Credit
Party hereunder or under the other Credit Documents by reason of such Default or
Event of Default (including in connection with any actual or prospective sale
of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or in connection with any actual or prospective
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work out” or pursuant to or in contemplation of any insolvency
or bankruptcy cases or proceedings, including the engagement of a restructuring
advisor or consultant satisfactory to Administrative Agent in its sole
discretion.

 

 

10.3

Indemnity and Related Reimbursement.

 

(a)In the event that an Indemnitee becomes involved in any capacity in any
action, proceeding or investigation brought by or against any Person relating to
or arising out of any Indemnified Liabilities and whether or not the
transactions contemplated hereby shall be consummated, each Credit Party agrees
that on demand it will reimburse such Indemnitee for its legal and other
expenses (including the cost of any investigation and preparation) incurred in
connection therewith.

 

(b)In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Indemnitee, from and against any and all Indemnified
Liabilities, IN ALL CASES, WHETHER

 



88

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH

INDEMNITEE; provided, no Credit Party shall have any obligation to any
Indemnitee under this Section 10.3(b) with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise directly from the
gross negligence or willful misconduct of such Indemnitee, in each case as
determined by a final non-appealable judgment of a court of competent
jurisdiction.  To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this Section 10.3 may be unenforceable in whole or in
part because they are violative of any law or public policy, the applicable
Credit Party shall contribute the maximum portion that it is permitted to pay
and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Indemnitees or any of them. For the
avoidance of doubt, this Section 10.3 shall not apply to Taxes, except any Taxes
that represent liabilities, obligations, etc. arising from any non- Tax claim.

 

(c)To the fullest extent permitted by applicable law, no Credit Party shall
assert, and each Credit Party hereby waives, any claim against any Indemnitee on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable legal
requirement) arising out of, in connection with, as a result of, or in any way
related to, this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referenced to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
Company hereby waives, releases and agrees not to sue upon any such claim or
such damages whether or not accrued and whether or not known or suspected to
exist in its favor. No Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby.

 

(d)Each Credit Party also agrees that no Indemnitee will have any liability to
any Credit Party or any person asserting claims on behalf of or in right of any
Credit Party or any other Person in connection with or as a result of this
Agreement or any Credit Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, any Loan, or the use of the proceeds thereof, or
any act or omission or event occurring in connection therewith, in each case,
except in the case of any Credit Party to the extent that any losses, claims,
damages, liabilities or expenses incurred by such Credit Party or its
affiliates, shareholders, partners or other equity holders have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted directly from the gross negligence or willful misconduct of such Lender
or Agent in performing its funding obligations under this Agreement; provided,
however, that in no event will any such Lender or Agent have any liability for
any indirect, consequential, special or punitive damages in connection with or
as a result of such Lender’ or Agent’s, or their respective Affiliates’,
Directors’, employees’, attorneys’, agents’ or sub-agents’ activities arising
out of, in connection with, as a result of, or in any way related to, this
Agreement or any Credit Document or any agreement or instrument contemplated
hereby or thereby or referenced to herein or therein, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith. No other party
hereto shall be liable for the obligations of any Defaulting Lender in failing
to make any Loans or other extension of credit hereunder.

 

10.4Set-Off. In addition to any rights now or hereafter granted under applicable
law and not by way of limitation of any such rights, upon the occurrence of any
Event of Default each Lender and its

 



89

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

respective Affiliates are each hereby authorized by each Credit Party at any
time or from time to time subject to the consent of Administrative Agent (such
consent not to be unreasonably withheld or delayed), without notice to any
Credit Party or to any other Person (other than Administrative Agent), any such
notice being hereby expressly waived, to set off and to appropriate and to apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) and any other obligations or Indebtedness at any time held
or owing by such Lender to or for the credit or the account of any Credit Party
against and on account of the Obligations of any Credit Party to such Lender
under the other Credit Documents, including all claims of any nature or
description arising out of or connected hereto, the Letters of Credit and
participations therein or with any other Credit Document, irrespective of
whether or not (a) such Lender shall have made any demand hereunder or (b) the
principal of or the interest on the Loans or any amounts in respect of the
Letters of Credit or any other amounts due hereunder shall have become due and
payable pursuant to Section 2 and although such obligations and liabilities, or
any of them, may be contingent or unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of set off, (x) all amounts so
set off shall be paid over immediately to Administrative Agent for further
application in accordance with the provisions of Sections 2.16 and 2.21 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of Administrative Agent and
the Lenders, and (y) the Defaulting Lender shall provide promptly to
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and its respective Affiliates under this Section 10.4
are in addition to other rights and remedies (including other rights of set off)
that such Lender or its respective Affiliates may otherwise have.

 

 

10.5

Amendments and Waivers.

 

(a)Requisite Lenders’ Consent. Subject to Section 5.16 and the additional
requirements of Sections 10.5(b) and 10.5(c), no amendment, modification,
termination or waiver of any provision of the Credit Documents (excluding the
Fee Letter), or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of Administrative Agent
and the Requisite Lenders; provided that Administrative Agent may, with the
consent of Company (and without any requirement for consent from any other
Person), amend, modify, or supplement this Agreement or any other Credit
Document to cure any obvious typographical error, incorrect cross-reference,
defect in form, inconsistency, omission or ambiguity (in each case, as concluded
by Administrative Agent in its sole discretion), so long as Lenders have
received at least five Business Days’ prior written notice thereof and
Administrative Agent has not received, within five Business Days after delivery
of such notice, a written notice from Requisite Lenders stating that the
Requisite Lenders object to such amendment.

 

(b)Affected Lenders’ Consent. Subject to Section 10.5(d), without the written
consent of each Lender that would be directly and adversely affected thereby, no
amendment, modification, termination, waiver or consent shall be effective if
the effect thereof would:

 

(i)extend the scheduled final maturity of any Loan or any promissory note issued
pursuant to Section 2.6;

 

 

(ii)

waive, reduce or postpone any scheduled repayment;

 

 

(iii)

[reserved];

 



90

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

(iv)reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.9) or
any fee under this Agreement; provided, that (A) only the consent of the
Requisite Lenders shall be necessary to amend the Default Rate in Section 2.9,
to waive any prospective obligation of Company to pay interest at the Default
Rate, or to restore any right of Company to convert or continue Loans as LIBO
Rate Loans that was revoked at the direction of Requisite Lenders or
automatically pursuant to any provision of this Agreement, and (B) only the
consent of Administrative Agent shall be necessary to revoke any election by
Administrative Agent to impose interest at the Default Rate or to revoke any
right of Company to convert or continue Loans as LIBO Rate Loans;

 

(v)waive or extend the time for payment of any such interest, or fees;

 

(vi)reduce or forgive the principal amount of any Loan;

 

(vii)amend, modify, terminate or waive any provision of this Section 10.5(b) or
Section 10.5(c) or any other provision of this Agreement that expressly provides
that the consent of all Lenders or any specific Lenders is required;

 

(viii)amend the definition of “Requisite Lenders”, “Pro Rata Share” or “Voting
Power Determinants”; provided, with the consent of Administrative Agent and the
Requisite Lenders, additional extensions of credit pursuant to this Agreement
may be included in the determination of “Requisite Lenders”, “Pro Rata Share” or
“Voting Power Determinants” on substantially the same basis as the Term Loan
Commitments and the Term Loans are included on the Closing Date;

 

(ix)release all or substantially all of the Collateral or all or substantially
all  of the Guarantors from the Guaranty except (A) as expressly provided in the
Credit Documents on the Closing Date, (B) in connection with a “credit bid”
undertaken by Collateral Agent with the consent or at the direction of Requisite
Lenders pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or any other
provision of the Bankruptcy Code or any other Debtor Relief Law, or (C) in
connection with any other sale or disposition of assets in connection with an
enforcement action with respect to the Collateral that is permitted pursuant to
the Credit Documents and consented to or directed by Requisite Lenders; or

 

(x)consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document, except as expressly provided
in any Credit Document.

 

(c)Other Consents. Subject to Section 10.5(d), no amendment,  modification,
termination or waiver of any provision of the Credit Documents (excluding the
Fee Letter), or consent to any departure by any Credit Party therefrom, shall:

 

(i)[reserved];

 

(ii)amend the definition of “Requisite Class Lenders” without the consent of
Requisite Class Lenders of each directly and adversely affected Class; provided,
with the consent of Administrative Agent and the Requisite Lenders, additional
extensions of credit pursuant hereto may be included in the determination of
such “Requisite Class Lenders” on substantially the same basis as the Term Loan
Commitments and the Term Loans are included on the Closing Date;

 



91

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

(iii)amend, modify, terminate or waive any provision of Section 3.2(a) with
regard to any Credit Extension consisting of a Term Loan without the consent of
Requisite Class Lenders of such Class of Loans and without the consent of the
2017 Noteholders (such 2017 Noteholder consent not to be unreasonably withheld
or delayed and a failure by any 2017 Noteholder to respond within one Business
Day of a request for such consent shall be deemed to be affirmative consent by
such 2017 Noteholder);

 

(iv)[reserved];

 

(v)alter the required application of any repayments or prepayments as between
Classes pursuant to Section 2.14 without the consent of Requisite Class Lenders
of each Class that is being allocated a lesser repayment or prepayment as a
result thereof;

 

 

(vi)

[reserved];

 

(vii)amend, modify, or waive any provision of this Agreement or the Pledge and
Security Agreement so as to alter the ratable treatment of Obligations arising
under the Credit Documents or the definitions of “Obligations” or “Secured
Obligations” (as such term  or any similar term is defined in any relevant
Collateral Document) in each case in a manner adverse to any Lender with
Obligations then outstanding without the written consent of any such Lender; or

 

(viii)amend, modify, terminate or waive any provision of Section 9 as the same
directly or indirectly applies to any Agent, or any other provision hereof as
the same directly or indirectly applies to the rights or obligations of any
Agent, in each case in any manner adverse to such Agent without the consent of
such Agent.

 

(d)Defaulting Lender Consent. Notwithstanding anything herein to the contrary,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, modification, termination, waiver or consent hereunder (and any
amendment, modification, termination, waiver or consent that by its terms
requires the consent of all the Lenders or each affected Lender may be effected
with the consent of the applicable Lenders other than Defaulting Lenders, except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended, or the maturity of any of its Loan may not be extended, the rate of
interest on any of its Loans may not be reduced and the principal amount of any
of its Loans may not be forgiven, in each case without the consent of such
Defaulting Lender and (y) any amendment, modification, termination, waiver or
consent requiring the consent of all the Lenders or each affected Lender that by
its terms affects any Defaulting Lender more adversely than the other affected
Lenders shall require the consent of such Defaulting Lender.

 

(e)Execution of Amendments, Etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on  any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender, each Credit Party,
and each future Credit Party.

 

(f)Compensation for Amendments. Notwithstanding anything to the contrary in any
Credit Document, unless otherwise agreed to by Administrative Agent in its sole

 



92

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

discretion no Credit Party may, nor may it permit any of its Subsidiaries to,
directly or indirectly (including by being complicit in or otherwise
facilitating any such action by any of their respective Affiliates or
Subsidiaries or any direct or indirect holders or beneficial owners of any such
Person’s Capital Stock) pay or otherwise transfer any consideration, whether by
way of interest, fee, or otherwise, to or for the benefit of any current or
prospective Lender or any of its Affiliates (other than any customary fees paid
to Administrative Agent or any of its Affiliates as consideration for arranging,
structuring, or providing other services in connection therewith and customary
upfront fees to be received by any new lender providing new loans or new
commitments) for or as an inducement to any action or inaction by such Lender or
any of its Affiliates, including any consent, waiver, approval, disapproval, or
withholding of any of the foregoing in connection with any required or requested
approval, amendment, waiver, consent, or other modification of or under any
Credit Document or any provision thereof unless such consideration is first
offered to all then existing Lenders in accordance with their respective Pro
Rata Shares and is paid to any such Lenders that act in accordance with such
offer.

 

(g)Cashless Settlement. Notwithstanding anything to the contrary contained in
this Agreement, any Lender may exchange, continue, or rollover all or a portion
of its Loans in connection with any refinancing, extension, loan modification,
or similar transaction permitted by the terms of this Agreement pursuant to a
cashless settlement mechanism approved by Company, Administrative Agent and such
Lender.

 

 

10.6

Successors and Assigns; Participations.

 

(a)Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Indemnitee
Agent Parties, Affiliates of each of the Agents and Lenders, and any other
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)Register. Company, Administrative Agent and Lenders shall deem and treat the
Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans (including principal and stated interest)
listed therein for all purposes hereof, and no assignment or transfer of any
such Commitment or Loan shall be effective, in each case, unless and until
recorded in the Register following Administrative Agent’s acceptance of a fully
executed an Assignment Agreement, together with the forms and certificates
regarding tax matters and any fees payable in connection with such assignment,
in each case, as provided in Section 10.6(e). Each assignment shall be recorded
in the Register promptly following acceptance by Administrative Agent of the
fully executed Assignment Agreement and all other necessary documents and
approvals, prompt notice thereof shall be provided to Company and a copy of such
Assignment Agreement shall be maintained, as applicable. The date of such
recordation of a transfer shall be referred to herein as the “Assignment
Effective Date”. Any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is listed in
the Register as a Lender shall be conclusive and binding on any subsequent
holder, assignee or transferee of the corresponding Commitments or Loans. It is
intended that the Register be maintained such that the Loans are in “registered
form” for the purposes of the Internal Revenue Code.

 



93

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

(c)Right to Assign. Each Lender shall have the right at any time to sell, assign
or transfer all or a portion of its rights and obligations under this Agreement,
including all or a portion of its Commitment or Loans owing to it or other
Obligations (provided, however, that pro rata assignment shall not be required
and each assignment shall be of a uniform, and not varying, percentage of all
rights and obligations under and in respect of any applicable Loan and any
related Commitments):

 

(i)to any Person meeting the criteria of clause (i)(a) or clause (ii)(a) of the
definition of the term of “Eligible Assignee” upon the giving of notice to
Administrative Agent; and

 

(ii)to any Person otherwise constituting an Eligible Assignee with the consent
of Administrative Agent; provided, each such assignment pursuant to this Section
10.6(c)(ii) shall be in an aggregate amount of not less than $200,000 (or such
lesser amount (x) as may be agreed to by Company and Administrative Agent, (y)
as shall constitute the aggregate amount of the Term Loans or Term Loan
Commitments of a particular Class of the assigning Lender or (z) as is assigned
by an assigning Lender to an Affiliate or Related Fund of such Lender) with
respect to the assignment of Term Loans.

 

(d)Mechanics.

 

(i)Assignments and assumptions of Loans and Commitments by Lenders shall be
effected by execution and delivery to Administrative Agent of an Assignment
Agreement. Assignments made pursuant to the foregoing provision shall be
effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to U.S. federal income tax
withholding matters as the assignee under such Assignment Agreement may be
required to deliver pursuant to Section 2.19(c), together with payment to
Administrative Agent of a registration and processing fee of $3,500 (except that
no such registration and processing fee shall be payable (y) in connection with
an assignment by or to Goldman Sachs or any Affiliate thereof or (z) in the case
of an assignee that is already a Lender or is an Affiliate or Related Fund of a
Lender or a Person under common management with a Lender).

 

(ii)In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Company and Administrative Agent, the applicable Pro Rata Share of
Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to pay
and satisfy in full all payment liabilities then owed by such Defaulting Lender
to Administrative Agent and each Lender hereunder (and interest accrued
thereon). Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

(e)Notice of Assignment.Upon its receipt and acceptance of a duly executed and
completed Assignment Agreement, any forms, certificates or other evidence
required

 



94

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

by this Agreement in connection therewith, Administrative Agent shall record the
information contained in such Assignment Agreement in the Register, shall give
prompt notice thereof to Company and shall maintain a copy of such Assignment
Agreement.

 

(f)Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and/or
Loans, as the case may be, represents and warrants as of the Closing Date or as
of the Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it
has experience and expertise in the making  of or investing in commitments or
loans such as the applicable Commitments or Loans, as the case may be; (iii) it
will make or invest in, as the case may be, its Commitments or Loans for its own
account in the ordinary course of its business and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Commitments or Loans or any interests therein shall at all times remain within
its exclusive control); (iv) it will not provide any information obtained by it
in its capacity as a Lender to any Credit Party or any of its Affiliates; and
(v) neither such Lender nor any of its Affiliates owns or controls any trade
obligations or Indebtedness of any Credit Party (other than the Obligations) or
any Capital Stock of any Credit Party.

 

(g)Effect of Assignment. Subject to the terms and conditions of this Section
10.6, as of the Assignment Effective Date: (i) the assignee thereunder shall
have the rights and obligations of a “Lender” hereunder to the extent of its
interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights that survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, such assigning Lender shall continue
to be entitled to the benefit of all indemnities hereunder as specified herein
with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder); (iii) the Commitments shall be modified to
reflect any Commitment of such assignee and any remaining Commitment of such
assigning Lender, if any; and (iv) if any such assignment occurs after the
issuance of any promissory note pursuant to Section 2.6, the assigning Lender
shall, upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its applicable promissory notes to Administrative Agent
for cancellation, and thereupon Company shall issue and deliver new promissory
notes in accordance with Section 2.6, if so requested by the assignee and/or
assigning Lender, to such assignee and/or to such assigning Lender, with
appropriate insertions, to reflect the new or remaining Commitments and/or
outstanding Loans of the assignee and/or the assigning Lender.

 

(h)Participations.

 

(i)Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Company, any of its Subsidiaries or any
of its Affiliates or any Natural Person) in all or any part of its Commitments,
Loans or in any other Obligation. Each Lender that sells a participation
pursuant to this Section 10.6(h) shall, acting solely for

U.S. federal income tax purposes as a non-fiduciary agent of Company, maintain a
register on which it records the name and address of each participant and the
principal amounts (and stated interest) of each participant’s participation
interest with respect to any Loan or Commitment (each, a “Participant
Register”); provided that no Lender shall have any obligation to disclose

 



95

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

all or any portion of the Participant Register to any Person (including the
identity of any participant or any information relating to a participant’s
interest in any Commitments, Loans or its other obligations under this
Agreement) except to the extent that the relevant parties, acting reasonably and
in good faith, determine that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations, Section 1.163-5 of the
proposed United States Treasury Regulations or any applicable temporary, final
or other successor relations. Unless otherwise required by the Internal Revenue
Service, any disclosure required by the foregoing sentence shall be made by the
relevant Lender directly and solely to the Internal Revenue Service. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of a participation with respect to any Loan or Commitment
for all purposes under this Agreement, notwithstanding any notice to the
contrary. For the avoidance of doubt, Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(ii)Unless otherwise agreed to by Administrative Agent, the holder of any such
participation, other than an Affiliate of the Lender granting such
participation, shall not be entitled to require such Lender to take or omit to
take any action hereunder except with respect to any amendment, modification or
waiver that would (A) extend the final scheduled maturity of any Loan, any
promissory note evidencing a Loan in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory reduction in the Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment or Loan
shall be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (B) consent to the
assignment or transfer by any Credit Party of any of its rights and obligations
under this Agreement, or (C) release all or substantially all of the Collateral
under the Collateral Documents or all or substantially all of the Guarantors
from the Guaranty (in each case, except as expressly provided in the Credit
Documents) supporting the Loans hereunder in which such participant is
participating.

 

(iii)Company agrees that each participant shall be entitled to the benefits of
Sections 2.17(c), 2.18 and 2.19 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided, (x) a participant shall not be entitled to receive any
greater payment under Section 2.18 or 2.19 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after such participant acquired the
participation or unless the sale of the participation to such participant is
made with Company’s prior written consent (not to be unreasonably withheld,
delayed, or conditioned), and (y) a participant shall not be entitled to the
benefits of Section 2.19 unless such participant agrees, for the benefit of
Company, to comply with Section 2.19 as though it were a Lender; (it being
understood that any documentation required under Section 2.19(c) and (d) shall
be delivered to the participating Lender). To the extent permitted by law, each
participant also shall be entitled to the benefits  of Section 10.4 as though
such participant were a Lender, provided such Participant agrees to be subject
to Section 2.16 as though it were a Lender.

 



96

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

(i)Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6, any Lender
may assign, pledge and/or grant a security interest in, all or any portion of
its Loans, the other Obligations owed by or to such Lender, and its promissory
notes issued pursuant to Section 2.6, if any, to secure obligations of such
Lender including to any Federal Reserve Bank as collateral security
pursuant  to  Regulation A of the Board of Governors and any operating circular
issued by such Federal Reserve Bank; provided, that no Lender, as between
Company and such Lender, shall be relieved of any of its obligations hereunder
as a result of any such assignment and pledge, and provided further, that  in no
event shall the applicable Federal Reserve Bank, pledgee or trustee be
considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.

 

10.7Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 

10.8Survival of Representations, Warranties and Agreements. All representations,
warranties and agreements made herein shall survive the execution and delivery
hereof and the making of any Credit Extension. Notwithstanding anything herein
or implied by law to the contrary, the agreements of each Credit Party set forth
in Sections 2.17(c), 2.18, 2.19, 10.2, 10.3, 10.4, and 10.10 and the agreements
of Lenders set forth in Sections 2.16, 9.3(b) and 9.6 shall survive the Payment
in Full of the Obligations.

 

10.9No Waiver; Remedies Cumulative. No failure or delay on the part of any Agent
or any Lender in the exercise of any power, right or privilege hereunder or
under any other Credit Document shall impair such power, right or privilege or
be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given  to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

 

10.10Marshalling; Payments Set Aside. None of any Agent nor any Lender shall be
under any obligation to marshal any assets in favor of any Credit Party or any
other Person or against or in payment of any or all of the Obligations. To the
extent that any Credit Party makes a payment or payments to Administrative Agent
or Lenders (or to Administrative Agent, for the benefit of Lenders), or any
Agent or Lender enforces any security interests or exercises any right of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or setoff had not occurred.

 

10.11Severability. In case any provision in or obligation hereunder or under any
Credit Document shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby (it being understood that the
invalidity, illegality or unenforceability of a particular provision in a
particular jurisdiction shall not in and of itself

 



97

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

affect the validity, legality or enforceability of such provision in any other
jurisdiction). The parties  hereto shall endeavor in good faith negotiations to
replace any invalid, illegal or unenforceable provisions with valid, legal and
enforceable provisions the economic effect of which comes as close as reasonably
possible to that of the invalid, illegal or unenforceable provisions.

 

10.12Obligations Several; Actions in Concert. The obligations of Lenders
hereunder are several and no Lender shall be responsible for the obligations or
Commitment of any other Lender hereunder. Nothing contained herein or in any
other Credit Document, and no action taken by Lenders pursuant hereto or
thereto, shall be deemed to constitute Lenders as a partnership, an association,
a joint venture or any other kind of entity. Anything in this Agreement or any
other Credit Document to the contrary notwithstanding, each Lender hereby agrees
with each other Lender that no Lender shall take any action to protect or
enforce its rights arising out of this Agreement or any promissory note issued
pursuant to Section 2.6 or otherwise with respect to the Obligations without
first obtaining the prior written consent of Administrative Agent or Requisite
Lenders (as applicable), it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement or any other Credit Document with
respect to the Obligations shall be taken in concert and at the direction or
with the consent of Administrative Agent or Requisite Lenders (as applicable).

 

10.13Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

 

10.14APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

10.15CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (V) OF THE FOLLOWING SENTENCE,
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING
HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT
IN ANY FEDERAL COURT OF THE U.S. SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT
COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN
THE CITY AND COUNTY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT,
EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE (SUBJECT TO CLAUSE (V)
BELOW) JURISDICTION AND VENUE OF SUCH COURTS; (II) WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS; (III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING
IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.1; (IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (V) AGREES THAT AGENTS, ISSUING BANK, AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN

 



98

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY CREDIT DOCUMENT OR AGAINST
ANY COLLATERAL OR THE ENFORCEMENT OF ANY JUDGMENT, AND HEREBY SUBMITS TO THE
JURISDICTION OF, AND CONSENTS TO VENUE IN, ANY SUCH COURT.

 

10.16WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP THAT EACH HAS ALREADY RELIED ON
THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY
ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

10.17Confidentiality. Each Agent and each Lender shall hold all non-public
information regarding Company and its Subsidiaries and their businesses
identified as such by Company and obtained by such Agent or such Lender pursuant
to the requirements hereof in accordance with such Agent’s or such Lender’s
customary procedures for handling confidential information of such nature, it
being understood and agreed by each Credit Party that, in any event,
Administrative Agent may disclose any such information to the Lenders and other
Agents, and any Agent or Lender may make (i) disclosures of such information to
Affiliates of such Lender or such Agent and to their respective officers,
Directors, partners, members, employees, legal counsel, independent auditors and
other advisors, experts, or agents on a confidential basis (and to other Persons
authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.17), (ii) disclosures of such information reasonably required by
any potential or prospective assignee, transferee or participant in connection
with the contemplated assignment, transfer or participation of any Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to any Credit Party and its obligations (provided, such assignees,
transferees, participants, counterparties and advisors are advised of and agree
to be bound by either the provisions of this Section 10.17 or other
substantially similar confidentiality restrictions), (iii) disclosure on a
confidential basis to any rating agency when required by it,(iv) disclosure on a
confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the

 



99

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

Loans, (v) disclosures in connection with the exercise of any remedies hereunder
or under any other Credit Document or any action or proceeding relating to this
Agreement or any other Credit Document or the enforcement of rights hereunder or
thereunder, (vi) disclosures made pursuant to the order of any court or
administrative agency or in any pending legal or administrative proceeding, or
otherwise as required by applicable law or compulsory legal process (in which
case such Person agrees to inform Company promptly thereof to the extent not
prohibited by law), (vii) disclosures made upon the request or demand of any
regulatory or quasi-regulatory authority (including the NAIC) purporting to have
jurisdiction over such Person or any of its Affiliates, (viii) disclosure to any
Lenders’ financing sources; provided that prior to any disclosure such financing
source is informed of the confidential nature of the information, (ix)
disclosure to rating agencies and (x) disclosures with the consent of the
relevant Credit Party. Notwithstanding the foregoing, on or after the Closing
Date, Administrative Agent may, at its own expense issue news releases and
publish “tombstone” advertisements and other announcements relating to this
transaction in newspapers, trade journals and other appropriate media (which may
include use of logos of one or more of the Credit Parties) (collectively, “Trade
Announcements”). No Lender or Credit Party shall (a) issue any Trade
Announcement, (b) use or reference in advertising, publicity, or otherwise the
name of Goldman Sachs, any Lender or any of their respective Affiliates,
partners, or employees, or

(c)represent that any product or any service provided has been approved or
endorsed by Goldman Sachs, any Lender, or any of their respective Affiliates,
except (i) disclosures required by applicable law, regulation, legal process or
the rules of the Securities and Exchange Commission or (ii) with the prior
approval of Administrative Agent.

 

10.18Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged paid with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest that would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Obligations hereunder are Paid in Full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest that would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Company shall pay to Administrative Agent an amount
equal to the difference between the amount of interest paid and the amount of
interest that would have been paid if the Highest Lawful Rate had at all times
been in effect. Notwithstanding the foregoing, it is the intention of Lenders
and Company to conform strictly to any applicable usury laws. Accordingly, if
any Lender contracts for, charges, or receives any consideration that
constitutes interest in excess of the Highest Lawful Rate, then any such excess
shall be cancelled automatically and, if previously paid, shall at such Lender’s
option be applied to the outstanding amount of the Loans made hereunder or be
refunded to Company. In determining whether the interest contracted for,
charged, or received by Administrative Agent or a Lender exceeds the Highest
Lawful Rate, such Person may, to the extent permitted by applicable law, (a)
characterize any payment that is not principal as an expense, or fee, (b)
exclude voluntary prepayments and the effects thereof, and (c)
amortize,  prorate, allocate, and spread in equal or unequal parts the total
amount of interest, throughout the contemplated term of the Obligations
hereunder.

 

10.19Effectiveness; Counterparts. This Agreement shall become effective upon
the  execution of a counterpart hereof by each of the parties hereto and receipt
by Company and Administrative Agent of written notification of such execution
and authorization of delivery thereof. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile

 



100

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

or other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

10.20Entire Agreement. This Agreement, together with the other Credit Documents
(including any such other Credit Document entered into prior to the date
hereof), reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, made prior to the date hereof.

 

10.21PATRIOT Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify such Credit Party in
accordance with the PATRIOT Act.

 

10.22Electronic Execution of Assignments and Credit Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
Agreement or any other Credit Document shall in each case be deemed to include
electronic signatures, signatures exchanged by electronic transmission, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided, that Administrative Agent or Collateral Agent may
request, and upon any such request the Credit Parties shall be obligated to
provide, manually executed “wet ink” signatures to any Credit Document.

 

10.23No Fiduciary Duty. Each Agent, Lender, and their Affiliates (collectively,
solely for purposes of this paragraph, the “Lenders”), may have economic
interests that conflict with those of the Credit Parties, their equity holders
and/or their affiliates. Each Credit Party agrees that nothing in the Credit
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and such Credit Party, its equity holders or its affiliates, on the other.
The Credit Parties acknowledge and agree that (i) the transactions contemplated
by the Credit Documents (including the exercise of rights and remedies hereunder
and thereunder) are arm’s-length commercial transactions between the Lenders, on
the one hand, and the Credit Parties, on the other, and (ii) in connection
therewith and with the process leading thereto, (x) no Lender has assumed an
advisory or fiduciary responsibility in favor of any Credit Party, its equity
holders or its affiliates with respect to the transactions contemplated hereby
(or the exercise of rights or remedies with respect thereto) or the process
leading thereto (irrespective of whether any Lender has advised, is currently
advising or will advise any Credit Party, its equity holders or its Affiliates
on other matters) or any other obligation to any Credit Party except the
obligations expressly set forth in the Credit  Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of any Credit
Party, its management, stockholders, creditors or any other Person. Each Credit
Party acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Credit Party agrees that it will not claim that
any Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Credit Party, in connection with such
transaction or the process leading thereto.

 

10.24Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA

 



101

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

Financial Institution arising under any Credit Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder that may be payable to it by
any party hereto that is an EEA Financial Institution; and

 

 

(b)

the effects of any Bail-In Action on any such liability, including, if

applicable:

 

(i)a reduction in full or in part or cancellation of any such liability;

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

 

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Remainder of page intentionally left blank]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

102

 



WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

REVA MEDICAL, INC.

 

 

 

By:

/s/ Jeffrey Andeson

Name: Jeffrey Anderson Title: President

 



[SIGNATURE PAGE TO CREDIT AND GUARANTY AGREEMENT – REVA]

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

GOLDMAN SACHS INTERNATIONAL,

as Administrative Agent and Collateral Agent

 

 

 

By:

/s/ Piers Curle

Name: Piers Curle

Title: Managing Director

 



[SIGNATURE PAGE TO CREDIT AND GUARANTY AGREEMENT – REVA]

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

GOLDMAN SACHS INTERNATIONAL,

as a Lender

 

 

 

By:

/s/ Piers Curle Name: Piers Curle

Title: Managing Director

 



[SIGNATURE PAGE TO CREDIT AND GUARANTY AGREEMENT – REVA]

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

APPENDIX A

TO CREDIT AND GUARANTY AGREEMENTMulti Draw Term Loan Commitments

 

 

 

Lender

 

Multi Draw

Term Loan Commitment

 

Pro Rata Share

Goldman Sachs International

$3,800,000.00

100.00%

Total

$3,800,000.00

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

APPENDIX 1

 



WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

APPENDIX B TO CREDIT AND GUARANTY AGREEMENT

 

Notice Addresses

 

REVA MEDICAL, INC.

5751 Copley Dr.

San Diego, CA 92111 Attention: Leigh Elkolli Fax: 858-966-3099

Email: lelkolli@revamedical.com

 

with a copy to:



DLA Piper LLP (US)

1251 Avenue of the Americas New York, NY 10020 Attention: Gregory Ruback Fax:
212-884-8682

E-mail: gregory.ruback@dlapiper.com

 



1

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

GOLDMAN SACHS INTERNATIONAL

as Administrative Agent, Collateral Agent,

and a Lender, to its Principal Office set forth below

 

Peterborough Court 133 Fleet Street

London, United Kingdom EC4A2BB

Attention: REVA Medical, Inc., Account Manager

Email: Jaan.Piirlaid@gs.com, Jeremy.Evans@gs.com; Sarah.Castle@gs.com

 

And, in any event, with a copy (which copy shall not constitute notice) to:

 

Weil, Gotshal and Manges LLP 200 Crescent Court, Suite 300

Dallas, Texas 75201 Attention: Courtney S. Marcus

Email: courtney.marcus@weil.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 



WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

Schedule 4.1

 

Jurisdictions of Organization and Qualification

 

 

 

 

 

 

Name

Type of Organization

Jurisdiction of Organization

Jurisdiction of Foreign Qualification

REVA Medical, Inc.

Corporation

Delaware

none

 



WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

Schedule 4.2

 



REVA Medical, GmbH

Capital Stock and Ownership



 

 



100% Owned German Subsidiary of Reva Medical, Inc.

 



 



WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

Schedule 4.15 Certain Defaults

 

Name of

GrantorCounterparty



Description

 

[g3h3lp3tv1ji000001.jpg]

 

 

[g3h3lp3tv1ji000002.jpg][g3h3lp3tv1ji000003.jpg] 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***Portions of this page have been omitted pursuant to a request for
Confidential Treatment with the Commission

 



WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

Schedule 4.16 Material Contracts

 

 

 

Name of

GrantorCounterparty



Description of Material Contract

 

[g3h3lp3tv1ji000004.jpg][g3h3lp3tv1ji000005.jpg] [g3h3lp3tv1ji000006.jpg] 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***Portions of this page have been omitted pursuant to a request for
Confidential Treatment with the Commission

 



WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

Schedule 5.15 Certain Post Closing Matters

 

1.  Insurance Endorsements.   Within thirty (30) days following the Closing Date
(or  such later date as the Collateral Agent may agree in its sole discretion),
the Company shall deliver to Collateral Agent certificates of endorsement from
each applicable Credit Party’s insurance broker naming Collateral Agent, for the
benefit of Secured Parties, as additional insured and lender loss payee
thereunder, to the extent required under Section

5.5 of the Credit Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 6.1 Certain Indebtedness

 

 

None

 



WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

 

 

 

None



Schedule 6.2 Certain Liens

 



WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

 

 

 

None



Schedule 6.7 Certain Investments

 



WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

 

 

EXHIBIT A-1 TO CREDIT AND GUARANTY AGREEMENT

 

 

FUNDING NOTICE

 

Reference is made to the Credit and Guaranty Agreement, dated as of April 2,
2019 (as amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
REVA MEDICAL, INC., a Delaware corporation (“Company”) and certain of its
Subsidiaries, as Guarantors, the Lenders party thereto from time to time, and
GOLDMAN SACHS INTERNATIONAL, as Administrative Agent and Collateral Agent for
the Lenders.

 

Pursuant to Section 2.1 of the Credit Agreement, Company desires that Lenders
make the following Multi Draw Term Loans to Company in accordance with the
applicable terms and conditions of the Credit Agreement on [mm/dd/yy] (the
“Credit Date”):

 

 

1.

Multi Draw Term Loans

 

 

 

 

 

□

Base Rate Loans:

 

 

 

□

LIBOR Loans, with an Interest Period of one month:



$[ ,,]

 

 

 

 

 

 

$[ ,,]

 

 

 

 

The undersigned Authorized Officer hereby represents, warrants and certifies on
behalf of Company that:

 

(i)after making the Loans requested on the Credit Date, the outstanding amount
of Term Loans shall not exceed the aggregate Multi Draw Term Commitments of all
Lenders;

 

(ii)as of the Credit Date, the representations and warranties contained in each
of the Credit Documents are true, correct and complete in all material respects
on and as of such Credit Date to the same extent as though made on and as of
such date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties are
true, correct and complete in all material respects on and as of

 



EXHIBIT A-1

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

 

 

such earlier date; provided that, in each case, such materiality qualifier shall
not apply to any representations and warranties to the extent already qualified
or modified by materiality or similar concept in the text thereof;

 

(iii)as of the Credit Date, no event has occurred and is continuing or would
result from the consummation of the borrowing contemplated hereby that would
constitute an Event of Default or a Default;

 

(iv)as of the Credit Date, no occurrence, development or change has occurred
after the Closing Date and no information has become known after the Closing
Date that, in each case, has had or could be reasonably expected to have a
Material Adverse Effect;

 

(v)the amount and use of proceeds of the borrowing contemplated hereby are in
compliance with the Budget (subject to the Permitted Variance); and

 

(vi)Company is in compliance in all respects with the Milestones set forth in
Section 5.16(a) of the Credit Agreement.

 

Company hereby irrevocably instructs you and authorizes you to make the
disbursements of the Loans on the Credit Date in the manner set forth on Annex I
attached hereto and incorporated herein by reference, in accordance with the
terms and provisions of the Credit Agreement, to the account numbers specified
thereon.

 

Company hereby acknowledges that Administrative Agent may make payment strictly
on the basis of the account numbers furnished herein even if such account number
identifies a party other than the name of the accounts listed herein. In the
event the account numbers are incorrect or if any payoff amount is incorrect,
Company hereby agrees to be fully liable for any and all losses, costs and
expenses arising therefrom (including, without limitation, any losses, costs or
expenses arising from any of Company’s negligence or the negligence of any of
Company’s agents or employees).

 

 

 

 

Date: [mm/dd/yy]REVA MEDICAL, INC.,

 

 

 

 

By:

 

Name: Title:

 



EXHIBIT A-1

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

 

 

EXHIBIT A-2 TO CREDIT AND GUARANTY AGREEMENT

 

 

CONVERSION/CONTINUATION NOTICE

 

Reference is made to the Credit and Guaranty Agreement, dated as of April 2,
2019 (as amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
REVA MEDICAL, INC., a Delaware corporation (“Company”) and certain of its
Subsidiaries, as Guarantors, the Lenders party thereto from time to time, and
GOLDMAN SACHS INTERNATIONAL, as Administrative Agent and Collateral Agent for
the Lenders.

 

Pursuant to Section 2.8 of the Credit Agreement, Company desires to convert or
to continue the following Loans, each such conversion and/or continuation to be
effective as of [mm/dd/yy]:

 

Multi Draw Term Loans:

 

 

$[

,,]LIBOR Loans to be continued with an Interest Period of one month

 

 

 

 

$[

,,]Base Rate Loans to be converted to LIBOR Loans with an Interest Period of one
month

 

 

 

$[ ,,]LIBOR Loans to be converted to Base Rate Loans

 

 

 

 

Company hereby certifies that as of the date hereof, no event has occurred and
is continuing or would result from the consummation of the conversion and/or
continuation contemplated hereby that would constitute an Event of Default or a
Default.

 

Date: [mm/dd/yy]REVA MEDICAL, INC.,

 

 

By:

 

Name:

Title:

 



EXHIBIT B-12

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

 

 

EXHIBIT B TO CREDIT AND GUARANTY AGREEMENT

 

 

COMPLIANCE CERTIFICATE THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

1.I am the Chief Financial Officer of REVA MEDICAL, INC. (“Company”).

 

2.I have reviewed the terms of that certain Credit and Guaranty Agreement, dated
as of April 2, 2019 (as amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), by and
among Company and certain of its Subsidiaries, as Guarantors, the Lenders party
thereto from time to time, and GOLDMAN SACHS INTERNATIONAL, as Administrative
Agent and Collateral Agent for the Lenders, and I have made, or have caused to
be made under my supervision, a review in reasonable detail of the transactions
and condition of Company and its Subsidiaries during the accounting period
covered by the attached financial statements.

 

3.The examination described in paragraph 2 above did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an Event
of Default or Default during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate, except
as set forth in a separate attachment, if any, to this Certificate, describing
in detail, the nature of the condition or event, the period during which it has
existed and the action which Company has taken, is taking, or proposes to take
with respect to each such condition or event.

 

4.The financial statements attached hereto fairly present, in all material
respects, the financial condition of Company and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments.

 

The foregoing certifications, together with the financial statements delivered
with this Compliance Certificate in support hereof, are made and delivered
[mm/dd/yy] pursuant to Section 5.1(d) of the Credit Agreement.

 

REVA MEDICAL, INC.,

 

 

 

 

By:

 

Name:
Title:Chief FinancialOfficer

 



EXHIBIT B-13

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

 

 

 

EXHIBIT C TO CREDIT AND GUARANTY AGREEMENT

 

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as it may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment as if
set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below (the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and the Credit
Agreement, without representation or warranty by the Assignor.

 

 

1.

Assignor:

 

 

 

 

2.

Assignee:[and is an Affiliate/Approved Fund[*****]]

 

 

 

 

3.

Borrower(s):REVAMedical,Inc.,a Delaware corporation

 

 

 

 

4.

Administrative Agent:Goldman Sachs International, as the administrative agent
under the Credit Agreement

 

 

 

 

[g3h3lp3tv1ji000007.jpg]

 

[*****]Select as applicable.

 

WEIL:\96958663\10\71605.0155

 

EXHIBIT C-1

 

 

--------------------------------------------------------------------------------



 

 

 

5.

Credit Agreement: Credit and Guaranty Agreement dated as of April 2, 2019 by and
among REVA Medical, Inc., a Delaware corporation and certain of its
Subsidiaries, as Guarantors, the Lenders parties thereto from time to time, and
Goldman Sachs International, as Administrative Agent and Collateral Agent.

 

 

 

 

6.

Assigned Interest:

 

 

 

 

 

 

 

Facility Assigned

 

Aggregate Amount of

Commitment/Loans for all Lenders

 

 

Amount of Commitment/Loans

 

Assigned

 

Percentage Assigned of Commitment/Loans

 

[******]

 

[Multi Draw Term Loans][Multi Draw Term Loan Commitments]

 

$

 

$

 

%

[Multi Draw Term Loans][Multi Draw Term Loan Commitments]

 

$

 

$

 

%

[Multi Draw Term Loans][Multi Draw Term Loan Commitments]

 

$

 

$

 

%

 

 

Effective Date: , 20 [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

 



[******]Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 



EXHIBIT C-2

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

 

 

7.

Notice and Wire Instructions:

 

 

[NAME OF ASSIGNOR]

 

 

Notices:



[NAME OF ASSIGNEE]

 

 

Notices:

 

 

 

 

 

[g3h3lp3tv1ji000008.jpg][g3h3lp3tv1ji000009.jpg] 

 



 



 

 

Attention: Telecopier:

 

 

with a copy to:



Attention:

 

Telecopier:

 

 

with a copy to:

 

 

 

[g3h3lp3tv1ji000010.jpg][g3h3lp3tv1ji000011.jpg] 



 

 

 

[g3h3lp3tv1ji000012.jpg]

 

Attention: Telecopier:

 

 

 

Wire Instructions:

Attention:

 

Telecopier:

 

 

 

 

Wire Instructions:

 

 

 

 

 

 

The terms set forth in this Assignment are hereby agreed to:

 



EXHIBIT C-3

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

 

ASSIGNOR

[NAME OF ASSIGNOR]

 

By: Name:

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

 

 

 

 

 

 

[Consented to and][********] Accepted:

 

GOLDMAN SACHS INTERNATIONAL, as

 

Administrative Agent

 

 

By:



By: Name:

Title:

 

 

Name:

 

Title:

 

 

[Consented to:][*********]

 

REVA MEDICAL, INC.

 

 

By:

 

Name:

 

Title:

 



[********]To be added only if the consent of the Administrative Agent is
required by the terms of the Credit Agreement.

[*********]To be added only if the consent of Company is required by the terms
of the Credit Agreement.

 



EXHIBIT C-4

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

 

ANNEX 1

 

 

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION AGREEMENT

 

 

1.

Representations and Warranties.

 

 

1.1

Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Credit
Documents”), or any collateral thereunder, (iii) the financial condition of
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by Company,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Credit Document.

 

 

 

1.2

Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision, and (v)
if it is a Non-U.S. Lender, attached to the Assignment is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at that time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

 

 



EXHIBIT C-5

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

 

 

2.

Payments. All payments with respect to the Assigned Interests shall be made on
the Effective Date as follows:

 

 

 

2.1

With respect to Assigned Interests for Term Loans, unless notice to the contrary
is delivered to the Lender from the Administrative Agent, payment to the
Assignor by the Assignee in respect of the Assigned Interest shall include such
compensation to the Assignor as may be agreed upon by the Assignor and the
Assignee with respect to all unpaid interest which has accrued on the Assigned
Interest to but excluding the Effective Date. On and after the applicable
Effective Date, the Assignee shall be entitled to receive all interest paid or
payable with respect to the Assigned Interest, whether such interest accrued
before or after the Effective Date.

 

 

 

3.

General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to conflict of laws principles thereof.

 

 



EXHIBIT C-6

WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

EXHIBIT D-1 TO CREDIT AND GUARANTY AGREEMENT

 

 

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Person Recipients That Are Not Partnerships For U.S. Federal Income
Tax Purposes)

 

Reference is made to the Credit and Guaranty Agreement, dated as of April 2,
2019 (as amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
REVA MEDICAL, INC. and certain of its Subsidiaries, as Guarantors, the Lenders
party thereto from time to time, and GOLDMAN SACHS INTERNATIONAL, as
Administrative Agent and Collateral Agent for the Lenders.

 

Pursuant to the provisions of Section 2.19(c) of the Credit Agreement, the
undersigned hereby certifies that(i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank for purposes of
Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a 10%
shareholder of Company within the meaning of Section 871(h)(3)(B) or Section
881(c)(3)(B) of the Internal Revenue Code, and (iv) it is not a controlled
foreign corporation that is related to Company within the meaning of Section
881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and Company with a
certificate of its Foreign Person status on IRS Form W-8BEN, W-8BEN-E or any
successor form thereto. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform Company and the Administrative Agent, and
(2) the undersigned shall have at all times furnished Company and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

 

[NAME OF LENDER]

 

 

 

By:

Name:

 

 

Title:

 

 

Date: , 20[ ]

 

 

EXHIBIT D-1

 



WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

EXHIBIT D-2 TO CREDIT AND GUARANTY AGREEMENT

 

 

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Person Participant Recipients That Are Not Partnerships For U.S.
Federal Income

Tax Purposes)

 

Reference is made to the Credit and Guaranty Agreement, dated as of April 2,
2019 (as amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
REVA MEDICAL, INC. and certain of its Subsidiaries, as Guarantors, the Lenders
party thereto from time to time, and GOLDMAN SACHS INTERNATIONAL, as
Administrative Agent and Collateral Agent for the Lenders.

 

Pursuant to the provisions of Section 2.19(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank for purposes of Section 881(c)(3)(A) of the Internal Revenue
Code, (iii) it is not a 10% shareholder of Company within the meaning of Section
871(h)(3)(B) or Section 881(c)(3)(B) of the Internal Revenue Code, and (iv) it
is not a controlled foreign corporation related to Company within the meaning of
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
Foreign Person status on IRS Form W-8BEN, W-8BEN-E or any successor form
thereto. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

Name:

 

 

Title:

 

 

Date: , 20[ ]

 

 

 

EXHIBIT D-2

 



WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

EXHIBIT D-3 TO CREDIT AND GUARANTY AGREEMENT

 

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Person Participant Recipients That Are Partnerships For U.S.
Federal Income Tax Purposes)

 

Reference is made to the Credit and Guaranty Agreement, dated as of April 2,
2019 (as amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
REVA MEDICAL, INC. and certain of its Subsidiaries, as Guarantors, the Lenders
party thereto from time to time, and GOLDMAN SACHS INTERNATIONAL, as
Administrative Agent and Collateral Agent for the Lenders.

 

Pursuant to the provisions of Section 2.19(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation.(iii) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business for purposes of Section 881(c)(3)(A) of the Internal Revenue Code, (iv)
none of its direct or indirect partners/members is a 10% shareholder of Company
within the meaning of Section 871(h)(3)(B) or Section 881(c)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to Company within the meaning of
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

Name:

 

 

Title:

 

EXHIBIT D-3

 



WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

Date: , 20[ ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT D-3

 



WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

 

EXHIBIT D-4 TO CREDIT AND GUARANTY AGREEMENT

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Person Recipients That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit and Guaranty Agreement, dated as of April 2,
2019 (as amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
REVA MEDICAL, INC. and certain of its Subsidiaries, as Guarantors, the Lenders
party thereto from time to time, and GOLDMAN SACHS INTERNATIONAL, as
Administrative Agent and Collateral Agent for the Lenders.

 

Pursuant to the provisions of Section 2.19(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this
Agreement or any other Credit Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business for
purposes of Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of its
direct or indirect partners/members is a 10% shareholder of Company within the
meaning of Section 871(h)(3)(B) or Section 881(c)(3)(B) of the Internal Revenue
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to Company within the meaning of Section
881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and Company with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform Company and the Administrative
Agent, and (2) the undersigned shall have at all times furnished Company and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

 

[NAME OF LENDER]

 

 

By:

Name:

 

Title:

 

Date: ,20[]

EXHIBIT D-4

 

WEIL:\96958663\10\71605.0155

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E-1 TO CREDIT AND GUARANTY AGREEMENT

 

 

CLOSING DATE CERTIFICATE THE UNDERSIGNED HEREBY CERTIFY AS FOLLOWS:

1.I am the president of REVA MEDICAL, INC. (“Company”).

 

2.This certificate (the “Closing Date Certificate)” is delivered pursuant to
Section 3.1(q) of that certain Credit and Guaranty Agreement, dated as of April
2, 2019 (as amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
Company and certain of its Subsidiaries, as Guarantors, the Lenders party
thereto from time to time, and GOLDMAN SACHS INTERNATIONAL, as Administrative
Agent and Collateral Agent for the Lenders.

 

3.I have reviewed the terms of Section 3 of the Credit Agreement and the
definitions and provisions contained in such Credit Agreement relating thereto,
and in my opinion I have made, or have caused to be made under my supervision,
such examination or investigation as is necessary to enable me to express an
informed opinion as to the matters referred to herein.

 

4.Based upon my review and examination described in paragraph 3 above, I
certify, on behalf of Company, that as of the date hereof:

 

(i)as of the Closing Date, the representations and warranties contained in each
of the Credit Documents are true, correct and complete in all respects on and as
of the Closing Date to the same extent as though made on and as of such date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties are true,
correct and complete in all respects on and as of such earlier date; provided
that, in each case, such materiality qualifier shall not apply to any
representations and warranties to the extent already qualified or modified by
materiality or similar concept in the text thereof;

 

(ii)as of the Closing Date, no injunction or other restraining order shall have
been issued and no hearing to cause an injunction or other restraining order to
be issued shall be pending or noticed with respect to any action, suit or
proceeding seeking to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the borrowing contemplated
hereby; and

 

(iii)as of the Closing Date, no event has occurred and is continuing or would
result from the consummation of the borrowing contemplated hereby that would
constitute an Event of Default or a Default.

 

 

 

EXHIBIT E-1-1

 



WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

 

 

 

 

6. Each Credit Party has requested DLA Piper to deliver to Agents and Lenders on
the Closing Date a written opinion setting forth substantially the matters as
Administrative Agent may reasonably request.

 

[Remainder of page intentionally left blank.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT E-1-2

 



WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

 

 

 

 

The foregoing certifications are made and delivered as of April 2, 2019.

 

 

 

REVA MEDICAL, INC.,

 

 



Name:

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT E-1-3

 



WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT E-2 TO CREDIT AND GUARANTY AGREEMENT

 

 

SOLVENCY CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

 

1.I am the chief financial officer of REVA MEDICAL, INC., a Delaware corporation
(“Company”).

 

2.This certificate (the “Solvency Certificate”) is delivered pursuant to Section
3.1(p) of that certain Credit and Guaranty Agreement, dated as of April 2, 2019
(as amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among Company and
certain of its Subsidiaries, as Guarantors, the Lenders party thereto from time
to time, and GOLDMAN SACHS INTERNATIONAL, as Administrative Agent and Collateral
Agent for the Lenders.

 

3.I have reviewed the terms of Sections 3 and 4 of the Credit Agreement and the
definitions and provisions contained in the Credit Agreement relating thereto,
and, in my opinion, have made, or have caused to be made under my supervision,
such examination or investigation as is necessary to enable me to express an
informed opinion as to the matters referred to herein.

 

4.Based upon my review and examination described in paragraph 3 above, I certify
that as of the date hereof, after giving effect to the consummation of the
transactions contemplated by the Credit Documents to be consummated on the
Closing Date and the Credit Extensions to be made on the Closing Date, each
Credit Party is Solvent.

 

The foregoing certifications are made and delivered as of [●], 2019.

 

 

 



Name:

Title: Chief Financial Officer

 

 

 

 

 

 

 

EXHIBIT E-2

 



WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

 

EXHIBIT F TO CREDIT AND GUARANTY AGREEMENT

 

 

COUNTERPART AGREEMENT

 

This COUNTERPART AGREEMENT, dated [mm/dd/yy] (this “Counterpart Agreement”) is
delivered pursuant to the Credit and Guaranty Agreement, dated as of April 2,
2019 (as amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
REVA MEDICAL, INC. and certain of its Subsidiaries, as Guarantors, the Lenders
party thereto from time to time, and GOLDMAN SACHS INTERNATIONAL, as
Administrative Agent and Collateral Agent for the Lenders.

 

Section 1. Pursuant to Section 5.10 of the Credit Agreement, the undersigned
hereby:

 

(a)agrees that this Counterpart Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, the undersigned becomes
a Guarantor under the Credit Agreement and agrees to be bound by all of the
terms thereof;

 

(b)represents and warrants that each of the representations and warranties set
forth in the Credit Agreement and each other Credit Document and applicable to
the undersigned is true and correct both before and after giving effect to this
Counterpart Agreement, except to the extent that any such representation and
warranty relates solely to any earlier date, in which case such representation
and warranty is true and correct as of such earlier date; provided that, in each
case, such materiality qualifier shall not apply to any representations and
warranties to the extent already qualified or modified by materiality or similar
concept in the text thereof;

 

(c)no event has occurred or is continuing as of the date hereof, or will result
from the transactions contemplated hereby on the date hereof, that would
constitute an Event of Default or a Default;

 

(d)agrees to irrevocably and unconditionally guaranty the due and punctual
payment in full of all Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
and in accordance with Section 7 of the Credit Agreement; and

 

(e)the undersigned hereby (i) agrees that this counterpart may be attached to
the Pledge and Security Agreement, (ii) agrees that the undersigned will comply
with all the terms and conditions of the Pledge and Security Agreement as if it
were an original signatory thereto,

(iii) grants to Secured Party (as such term is defined in the Pledge and
Security Agreement) a security interest in all of the undersigned’s right, title
and interest in and to all “Collateral” (as such term is defined in the Pledge
and Security Agreement) of the undersigned, in each case whether now or
hereafter existing or in which the undersigned now has or hereafter acquires an
interest and wherever the same may be located and (iv) delivers to Collateral
Agent supplements to all schedules attached to the Pledge and Security
Agreement. All such Collateral shall be

 

EXHIBIT E-2

 



WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

 

deemed to be part of the “Collateral” and hereafter subject to each of the terms
and conditions of the Pledge and Security Agreement.

 

Section 2. The undersigned agrees from time to time, upon request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent may request to
effect the transactions contemplated by, and to carry out the intent of, this
Agreement. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except by an instrument in writing signed by the party
(including, if applicable, any party required to evidence its consent to or
acceptance of this Agreement) against whom enforcement of such change, waiver,
discharge or termination is sought. Any notice or other communication herein
required  or permitted to be given shall be given in pursuant to Section 10.1 of
the Credit Agreement, and all for purposes thereof, the notice address of the
undersigned shall be the address as set forth on the signature page hereof. In
case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT E-2

 



WEIL:\96958663\10\71605.0155

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

[NAME OF SUBSIDIARY]

 

 

By:

Name:

 

Title:

 

Address for Notices:

 



 



 



 

Attention:

 

Telecopier with a copy to:



 



 



 

Attention:

 

Telecopier

 

 

ACKNOWLEDGED AND ACCEPTED,

 

as of the date above first written:

 

GOLDMAN SACHS INTERNATIONAL,

 

as Administrative Agent and Collateral Agent

 

 

By:

 

Name:

 

Title:

EXHIBIT E-2



Exhibit B-18

WEIL:\96958198\8\71605.0155

 

